I am very pleased to inform you that for the first time in a plenary sitting we have three new interpreting booths in operation. We can therefore have interpretation facilities into three of the new languages for today's debates: Polish, Hungarian and Czech.
This does not alter the fact that full interpreting in all the new languages will only be available from 1 May 2004. So with the limited facilities available, we intend to rotate the languages so that there is equal access for all the new languages.(1)
Mr President, I have in front of me 26 candles. I am aware that this could set off a fire alarm and would therefore be grateful if you would allow me to make this point in advance of the report by the President-in-Office of the Council.
I would like to ask the President-in-Office to comment on one issue which was not raised at the summit and which the Liberal Group feels should have been raised: the continued detention without trial of 26 European nationals at Guantanamo Bay. These 26 candles are a symbol that these detainees should not be forgotten and, indeed, I hope that these 26 and all 600 detainees will have access to justice. I would ask the Italian Presidency, on behalf of the European Union, to raise this at every opportunity with the US Administration and to place it on the agenda for the next EU-US summit.
The President-in-Office complains that he is a victim of injustice before the law himself and so he should be particularly concerned about this very real injustice on a far greater scale.
Exceptionally, I began with that point of order largely for safety reasons and to remove the possibility of a fire alarm. Having made his point, I thank Mr Watson for extinguishing the candles.
The first item is the Council and Commission statements on the outcome of the European Council held in Brussels on 16 and 17 October 2003, including a progress report on the Intergovernmental Conference.
I should like to inform the House that during his last visit some months ago, the President-in-Office of the Council, Mr Berlusconi, made a number of commitments to the House on behalf of the Italian Presidency. Each of the commitments made to Parliament regarding our participation in the Intergovernmental Conference has been 100% delivered.
Our colleagues Mr Méndez de Vigo and Mr Hänsch both participate in the Foreign Affairs meetings of the Intergovernmental Conference and do so as full participants, with a level of involvement that is unprecedented for this House with regard to such work.
Second, I should point out that insofar as there may be a number of technical working groups on some aspects of the Intergovernmental Conference, the European Parliament will be fully associated with the work of any such group.
Third, for the first time ever, the President of the European Parliament has been invited by the presidency of the Council to attend and contribute to every summit meeting to be held on the Intergovernmental Conference, first in Rome on 4 October 2003, and again last week in Brussels. This is an exceptional and unprecedented level of engagement. It meets a request this House made before the Italian Presidency started: the Convention set a new method, and a new partnership is required to build a Europe that has a constitution.
I want to place on the record on my behalf and on behalf of this House our gratitude to the presidency for delivering as promised.
.  Mr President, thank you for noting that the Presidency has delivered on the commitments which I, personally, made before the House relating to the participation of representatives of the European Parliament in the work of the Intergovernmental Conference.
Mr President, ladies and gentlemen, I am pleased to be able to report on the proceedings of the Intergovernmental Conference and the recent European Council. At the opening of the Conference on 4 October 2003, the Heads of State or Government, together with the President of Parliament and the President of the European Commission, adopted the Declaration of Rome, which reaffirmed the essential role of European integration in securing peace, democracy, prosperity and solidarity in our continent.
I want to emphasise that we have pursued our efforts in close cooperation with the European Parliament, as you mentioned, Mr President. The participation of President Cox in the meetings in Rome and Brussels and the participation of Mr Hänsch and Mr Méndez de Vigo underscore the historic importance of the constitutional step we are in the process of taking.
The meetings of the Conference that have been held to date have confirmed that there is broad consensus on most of the provisions drafted by the Convention. Differences remain regarding the specific reservations of some Member States. We feel that it is essential to assess the draft document produced by the Convention as a whole, with the aim of strengthening each institution while preserving the balance that has been achieved between them. The coming weeks will tell us whether it will be possible to achieve an agreement during the Italian Presidency. Moreover, the Italian Presidency reiterates its refusal to support a watered-down compromise.
The proposal that we intend to submit in the second half of November, with a view to the final stages of negotiations, will offer worthy, noble solutions for a European Union capable of playing a leading role in bringing security, freedom and peace to the world. In this connection, let me recall the progress that has been made in the field of common foreign and security policy, one of the pillars of the future Constitutional Treaty. The debate between the Heads of State or Government of 16 October confirmed that there is consensus on the issue, which, I would say, is increasing. In particular, the common foreign and security policy will be all the more effective and credible if it is part of a framework that is fully compatible with and complementary to the transatlantic relationship. This aspect must be unambiguously reaffirmed in the future Constitutional Treaty.
Turning to last week's European Council, the proceedings were devoted to the issues of economic growth, boosting competitiveness and immigration policy. The discussion revealed the shared desire for full coherence with the Lisbon Strategy. In particular, I would like to stress the agreement in principle on the European Initiative for Growth: an initiative that the Italian Presidency launched at the start of the six-month term and which the Commission has fully endorsed and made its own. The Initiative seeks to create transport infrastructure and energy and telecommunications networks, with a parallel effort to increase investment in innovation and research. The implementation of these projects, as regards both infrastructure and innovation and research, will have to be financed by an appropriate mix of public and private funds, which will have a key role to play here. The Commission has committed itself to the swift definition and launch of a package of projects for rapid implementation, with the possibility of a higher rate of cofinancing from the European Union budget.
The conclusions of the European Council also underscore the importance of an undertaking by the Union and the individual Member States to enhance the competitiveness of the European production sector across the board. This emphasis is manifested in the call for rapid final approval of the Community patent regulation, the appeal to the Member States to step up the pace of transposal of Community internal market legislation into national law, and, above all, the call for rapid progress on the implementation of the Financial Services Action Plan and for rapid conclusion of the work on the take-over bids directive.
In addition, we reiterated the objective of investing 3% of GDP in research and innovation. The Council also reaffirmed the importance of the quality of legislation and, above all, the importance of simplification, deregulation and the efficiency and transparency of public administrations. Lastly, we confirmed the importance of the social dimension of European economic development.
As regards employment, we await the report of the task force headed by Wim Kok, which will be discussed at an extraordinary Social Summit that the Presidency plans to convene on the eve of the December European Council. We addressed a number of aspects of social protection with a view to making open coordination of Member States’ policies in this field more effective. The aim is to promote and facilitate the modernisation of social protection systems in order to cope with the gradual ageing of the European population and to ensure the financial sustainability of pensionsystems. We felt obliged to take note of this problem collectively without, however, interfering in the decision-making independence of the individual Member States. Our purpose is to compare respective practices and to set common objectives to ensure the success of the intergenerational pact that underpins social cohesion within our societies.
The European Council also addressed certain aspects of the programmeof workestablished at Tampere, Laeken, Seville and, lastly, Thessaloniki, regarding asylum and immigration. We reaffirmed our commitment to the balanced approach we have adopted thus far to the need to combat illegal immigration and trafficking in human beings and strengthen external border control, and also to develop common policies for the reception and integration of legal immigrants to Europe.
At Thessaloniki, we set out the programme of work. At Brussels, we gave further impulse to certain specific issues. In the area of external border control, we noted the importance of the various joint initiatives that have been developed in recent months, which deserve better coordination. For this reason, we welcomed the Commission's proposal to create a Border Management Agencyto enhance the various forms of operational cooperation between the Member States for the management of external borders.
As regards controlling migratory flows, we reaffirmed the importance of an effective common policy for readmission and return. We thus urged the Commission to pursue the conclusion of readmission agreements with third countries, and we welcomed the Commission's proposal to provide adequate financial support for border management and return activities. I believe President Prodi is going to update the House on the decisions taken in this regard. Lastly, we felt it necessary to confirm, once again, the importance of forging constructive partnerships with third countries, both countries of origin and transit countries, to ensure the effective management of migratory flows.
While reaffirming full respect for national prerogatives in the sensitive area of deciding the number of legal immigrants to be admitted to their territories, we welcomed the Commission's initiation of a study on the relationship between legal and illegal immigration. I would like to pause here to recall the recent tragedy and the horror, the sorrow we felt, and also the other tragic incidents which continue to take place in the Mediterranean, just off the Italian coast, which affect us even more deeply. The loss of so many lives, of people driven by the force of desperation to seek a better future, must genuinely spur us to strengthen our mutual cooperation and prevent such disasters from ever happening again. I would also like to stress here that our Christian principles tell us that we must genuinely seek to give these immigrants a reception which is worthy of our level of civilisation, these people who leave their countries where poverty reigns and come to Europe trusting solely in their will to work and in the strength of their arms. I believe that we must all reflect carefully on the need for civilised Europe, Christian Europe, the Europe of prosperity, to open its doors and welcome those who come here hoping sincerely to be able to build a better future for themselves and their children.
Mr President, ladies and gentlemen, the European Council also considered a number of international developments that, given their urgency and importance, required the European Union to adopt a position. With regard to the situation in the Middle East, the Council confirmed its commitment to the position the Union has always consistently held: on the one hand, its unwavering, unconditional condemnation of terrorism and its firm demand that the Palestinian Authority display genuine, practical determination to combat extremist violence; and, on the other, its demand that the Israeli Government change its settlement policy and, in exercising its legitimate right to defend its citizens, avoid actions which might cause civilian casualties. Thus, Europe reiterates its determination to contribute to the implementation of all aspects of the roadmap, stressing the importance of an effective international monitoring mechanism. We also confirmed the urgent need for an economic plan to revive the region's economy – which we named after the plan which brought about Europe’s recovery after the Second World War, the Marshall Plan – with the support of the G8 countries and the Member States of the European Union.
On Iraq, the Council welcomed the unanimous approval of UN Security Council Resolution 1511. This resolution improves the outlook for the Donors Conference, which is, as you know, to be held in Madrid on 24 October 2003. The European Union will make an initial pledge of EUR 200 million, already appropriated in the Community budget for 2003-2004. In this regard, the High Representative for CFSP and the Commission were asked to develop a medium-term strategy for the European Union’s relations with Iraq and to present a progress report by March 2004.
As regards Iran, we confirmed our attention to the deadline of the end of October established by the Board of Governors of the International Atomic Energy Agency for the country to implement specific guarantees with regard to its nuclear programme. The Iranian Government was again called on to sign, ratify and implement promptly and unconditionally the Additional Protocol on Safeguards and to suspend all uranium enrichment-related and reprocessing activities. At the same time, the European Union reiterated its willingness to develop wider cooperation with Iran. The Italian Presidency maintained constant contact with France, Germany and the United Kingdom with regard to the mission of their Foreign Ministers to Teheran yesterday, 21 October. The Presidency has closely followed the developments of the initiative since its conception in July 2003, considering it part of the broad action of the European Union as regards Iran. We therefore welcome the positive outcome of that mission. This development – if confirmed – will help create the conditions agreed on by the Brussels European Council which are necessary to foster cooperation with an important partner for the stability of the region.
The Council also addressed other developments in world affairs. On Kosovo, firstly, the Council urged all of the parties involved in the dialogue between Belgrade and Pristina to engage constructively in this process. As regards the Republic of Moldova, we called for the resolution of the Transdniestrian issue and reiterated our support for the OSCE's mediation efforts. The European Union remains attentive to developments in areas that are more distant geographically but are nevertheless linked to us by historical and cultural bonds. We refer to the tragic developments in the situation in Bolivia and the turbulent preparations for elections in Guatemala, and express our concern at the violence and intimidation that is dominating the pre-electoral period there.
Lastly, I would like to note the warm congratulations extended by the European Council to His Holiness John Paul II on the occasion of the twenty-fifth anniversary of a pontificate devoted to building peace and solidarity among peoples. The President-in-Office of the European Council has been charged by the Council to express, on its behalf, its support for and thanks to the Pope, not least in view of the important role played by his efforts to uphold civil rights, which the Council believes directly contributed to the collapse of the regime in the Soviet Union and certainly contributed to the fall of the Berlin Wall.
This, Mr President, ladies and gentlemen, is the summary report of our work. Thank you for your attention.
.  Mr President, President-in-Office of the Council, ladies and gentlemen, when I last spoke to you, I pointed out that, although the underlying fundamentals are in place, quick, decisive action is needed to pull the Union’s economy out of the current period of stagnation. That is why the Commission presented the European Initiative for Growth I outlined to you at the beginning of the month. Today, I am pleased to say that the European Council has endorsed our ideas for reviving the economy and stimulating growth and jobs.
The Growth Initiative is simple and practical. It does not seek to alter the priorities of the Lisbon strategy, but to bolster and speed up its implementation. Its main aims will be, firstly, to overcome the barriers to coordination, especially those deriving from red tape, and, secondly, to mobilise the public and private-sector funds needed to finance certain infrastructure projects already on the drawing board and get them started. That is why we are preparing a quick-start list of infrastructure and research projects that are on a genuinely European scale. The projects selected for the quick-start list will be taken from the longer list of 29 projects put forward earlier this year. They will include major trans-European transport links and other projects with a high-technology content. The list is based on two main ideas: a desire to produce practical results quickly and the great need to ensure compatibility with the sustainable-development goals we have set ourselves.
This desire to produce tangible results takes three main forms. Firstly, it takes advantage of the potential offered by a higher rate of Union cofinancing. Indeed, the Commission has proposed raising the Community’s contribution to 30% of the cost of the cross-border component of each project. This brings greater leverage in mobilising private-sector and other public-sector funding. Secondly, it concentrates resources on a small number of mature projects. The impact of investments will be all the greater if financial efforts are focused on those projects that are ready for take-off instead of being dispersed. Thirdly, it selects projects with the highest potential toproduce results quickly. This means practically resolving the most complex difficulties, particularly with a view to enlargement, creating jobs, stimulating growth and harnessing research and technological innovation potential, laying the foundations for improvements to competitiveness.
Lastly, the quick-start list gives great consideration to compatibility, and the projects selected are sustainable in environmental as well as in economic and financial terms. In particular, however, the funding must comply with the Stability and Growth Pact and it must be in line with the commitment to improve the quality of expenditure, as set out in the Broad Economic Policy Guidelines. May I express my appreciation, at this point, for the great spirit of cooperation displayed by the European Investment Bank, which has drawn up a meticulous plan for financing this Initiative and with which we are working in complete harmony. Of course, these are not the only projects that can be implemented under the Growth Initiative. Personally, I hope others will be added to the list.
There are several other important aspects to this Initiative. Firstly, it defines the priorities better and more clearly and concentrates resources on the best projects; it coordinates management of operative phases of major projects better, where appropriate appointing a coordinator to help resolve difficulties holding up the completion of work; it takes the regulatory environment into account and it tackles other bureaucratic and administrative factors that have slowed up completion thus far.
Where do we go from here? The European Council has endorsed the ideas in the Initiative. Indeed, it has given the Commission the green light to prepare a detailed proposal, in conjunction with the European Investment Bank, to put to the Heads of State or Government for approval in December. The European Council's endorsement is very good news: programmes, action plans and consensus are all very well but they will not just produce investment at the drop of a hat. To change things on the ground, we will need political will and a major undertaking. The next few months will therefore be an important test for the European Union in this area. In other words, if we are serious about meeting the Lisbon targets, we must hope that, in December, the European Council turns words into action and implements our proposals.
Ladies and gentlemen, the second topic I wish to report on is the Intergovernmental Conference. As you know, the plan is for the draft Constitution to be approved at the Brussels European Council in December. This will allow a new Treaty of Rome to be signed some time afterwards, at any rate before the European Parliament elections.
If the new Constitution is to be approved in December, it is vital for the Presidency to come forward by mid-November with clear proposals that can meet with consensus. I would stress, here, that the Convention produced a balanced package of proposals containing some important innovations. Overall, we continue to regard that package as a good basis for discussion.
Of course, the Intergovernmental Conference has to go into the points that were not addressed by the Convention or not dealt with in sufficient depth. However, there are only a very few points where the draft Constitution needs changing and the ministers' meetings of 4 and 13 October showed that many of these points concern issues that the Constitution need not settle. It is more appropriate for them to be dealt with in secondary legislation or in the internal rules of the various institutions. This would appear to be very important if we are to achieve effective conclusions quickly. Today, I just want to focus on one point that, without a doubt, does need addressing at the Conference because it is likely to become a sticking point. As you know, throughout the last Intergovernmental Conference, I fought for double simple majority voting in Council decision-making. Indeed, our fellow citizens would intuitively understand such a system because it would be simple and transparent. It would also make for more effective, streamlined decision-making. I have never concealed the fact that, on this point, I was disappointed with the outcome at Nice and I have done my best to promote a simple system: a simple majority of at least 50% of the Member States and of 50% plus one of the population. The draft Constitution put forward by the Convention provided for a slightly more complicated system: 50% of the Member States and 60% of the population. That is not quite what we had hoped for but, overall, I feel it is still a satisfactory solution, for it is simple and transparent and means decisions can be taken.
In practical terms, under this system, decisions have practically the same chances of being adopted successfully as under the extremely complex weighting system concocted at Nice. There are some, however, who would now like to raise the figure for a qualified majority to 66% of the population. We must strongly oppose this idea, which seeks to overturn the balance crafted by the Convention.
Looking at the possible consequences, it would make it so much easier for a small minority to block an initiative and hamstring the Union.
In the way it is made up, as we have already said, the Commission must reflect all national perspectives. Moreover, even the Convention came out in favour of a Commission comprising one Commissioner from each Member State. Little consideration has been given to this, but the Convention’s proposal isone Commissioner per Member State. However, the structure proposed was complicated and, in my opinion, unworkable. Our proposal must not, therefore, be seen as reopening the constitutional package – there is already one Commissioner per Member State – but, in actual fact, as a contribution to a final compromise. The proof is that a majority of countries are clearly in favour of a Commission with Commissioners coming from each Member State of the Union and all enjoying the same voting rights. That is the difference.
This could bring us closer to a balanced, politically acceptable solution. The Commission has already put forward suggestions for organising an enlarged Commission that would ensure it is effective in decision-making terms as well as having full legitimacy. Anyone who imagines the Commission is seeking to introduce a here or that we could stray so far from the vision of the founding fathers is, therefore, way off track. The Commission can play its political role only if it can assert a legitimacy and credibility of its own, and these derive from its close link with national cultures and perspectives across the whole Union.
Lastly, there is a third point which it is absolutely vital to address: ensuring that the Constitution can be amended in the future. We are aware that, if changes have to be agreed and ratified unanimously by 25 or more different parties, this will mean, in practice, that the Constitution cannot be amended.
Any reform will be completely impossible. Remember – and, here, since everyone else is doing so, I really do want to recall the great battle that took place over the wording of the US Constitution – that, if it cannot be amended, our Constitution will not be workable and will fall apart at the very first hitch. An inflexible Constitution is worse than nothing.
Ladies and gentlemen, as we have seen from these brief words, the European Union needs a dynamic economy and a sound Constitution. We must muster the strength of the large Member States and rally the support of the smaller for the good of all. We must release all our existing energies and harness our resources to the full. When we speak of harnessing our resources to the full, I am also thinking of the resources we draw from legal immigration – which the President-in-Office of the Council rightly mentioned – the immigrants that form the bulk of the workforce for those jobs that our young people no longer want to do – there is no point in pretending this is not the case – and the highly qualified technicians we vitally need for our industry and our economy.
The whole phenomenon of migration is very difficult to manage, both in terms of the need to integrate legal immigrants, who must share in the rights that our society guarantees to all its citizens, and in terms of combating illegal immigration and the latter-day trade in human beings that violates all our values so intolerably. This is not a burden that we can leave the individual Member States to bear, not least because it would be heavier for some Member States than others. Today, no one can cope with it satisfactorily, given the lack of a single EU policy approach to the phenomenon. The Commission has done its part and perhaps even more than its duty, for many of our proposals have not been accepted. There was the Tampere programme and the Thessaloniki programme too. Now we have undertaken to adopt a proposal very quickly on an agency for the common management of borders. That is a lot, and I am happy to acknowledge it, but it is not enough. It is clear from what Mr Berlusconi said that the problem continues to have very tragic consequences and that it may even be growing. A single policy approach is needed and funding will have to be found to implement it. Common channels must be defined for legal immigration and a global negotiation organised on that basis with the countries of emigration, the countries of provenance of immigrants.
Moreover – to show you the full extent of the problems – these countries need to have such legal lists so they can step up measures to discourage these desperate attempts by illegal immigrants. We must guarantee to these countries that at least a minimal amount of their emigration can be regularised; in other words, there must be cooperation between us. It was not possible to achieve this at the last Council, but the Commission will strike out once again along this road because we see it as the only way of actively managing immigration, both legal and illegal. I cannot close my eyes to these recurring tragedies that have been mentioned. We cannot close our eyes to them, and the Commission certainly will not.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the Intergovernmental Conference was at the heart of the Brussels Summit, and our group welcomes the Italian Presidency’s determination and goodwill in intending to come up with a result in time for the Summit on 12/13 December. We wish to encourage you, Mr President-in-Office of the Council, in your endeavours to bring this about, for, if the Intergovernmental Conference drags itself out into 2004, there is an even greater risk of further chapters being opened, with the result that we will not come to a conclusion. We therefore urge you to do everything to enable a result to be achieved under your presidency. We are alongside you in doing so. As regards the institutional issues, we urge that any solution to the problem of the Commission’s composition should be satisfactory to both the large and small countries. We warn against the mere acknowledgement that the larger countries have claims, for the smaller ones, too, are entitled to appropriate representation, and this is an issue I wish you much success in resolving. If you manage to do so, then it will also be possible to resolve the issue of the European Council’s Presidency and of its composition.
As regards the voting in the Council of Ministers, the overwhelming majority in our group is not of one mind; there are one or two exceptions, but the overwhelming majority favours the dual-majority principle as proposed by the Convention. We take the view that the Convent has put before us a proposal that is in line with the Community method, and one that we should allow to succeed.
Turning to the Legislative Council, Mr President-in-Office of the Council, we insist that transparency and continuity be introduced into the legislative work of the European Council of Ministers. This is an area in which we must not revert to old-style secret diplomacy, with it not being known what goes on behind the doors of the Council of Ministers.
One problem that we must resolve is the Maastricht issue, that of price stability. Although price stability is a constituent element in the Constitution, nowhere do we see the 3% deficit limit being kept to, and general requirement to maintain price stability is of little use if it lacks an explicit basis. We therefore ask that it be ensured that clear and quantifiable bases, with reference to protocols, are in place in order that price stability should not exist merely in theory, but may, in practical terms too, remain a central element in our common policy.
If I may comment on the external borders, it is with great joy that I have heard that Mr Berlusconi, the President-in-Office of the Council, and Mr Prodi, the President of the Commission, have come to an agreement on immigration matters.
We in the European Union do, of course, need our external borders to be protected, but our concern is that protection of the external borders resolves only part of the problem, which is a profoundly human one. The sight of wretched, hungry, thirsty people, including children – such as we have seen on the shores of the island of Lampedusa – shows that this is not just about the protection of our external borders, but about these pitiable people being given a chance in their own countries and not needing to get in their boats. That is why it is important that border controls should be carried out within the countries from which these people emigrate and that developments in them should be brought to completion so as to make it possible for young people to look forward to a proper, good, and decent future in their own homeland. To that end, we, the European Union, have our own contribution to make in the Mediterranean region.
The word ‘Guantanamo’ featured in my notes – with which I can now dispense – even before we heard of Mr Watson’s symbolic and expressive action in the Chamber. We take the view that major problems are adequately addressed by the use of persuasion. Our concern is not only with the twenty-six Europeans, but also with all those who are detained in Guantanamo. Whilst we are all in favour of combating terrorism, our Christian conception of man teaches us that every human being, even the worst of criminals, has the right to be tried in accordance with the law.
We therefore appeal to our American friends to abide by the principles of human rights. Consider, if you will, that these 600 detainees include five or six who have done nothing. What harm is being done to these people, and how unjustly they are being treated! That is the actual crux of our European attitude to the death penalty. Even if only one person is wrongly executed, that is sufficient reason to deny the death penalty any justification whatever.
What I say to the Americans I say as one who thinks of himself as one of their friends, urging them to understand our position, which is founded on the rule of law and on human dignity, that every human being is of equal worth, whatever the colour of their skin, their gender, or their nationality.
Let me turn, for my final comments, to the subject of European defence. I speak as one who had the pleasure of serving for ten years as chairman of Parliament’s security and disarmament subcommittee, when we always supported Europe’s strong defence capacity as a member of the North Atlantic Alliance. We want the North Atlantic Alliance to be founded on the twin pillars of Europe and the USA, and we would ask our American friends to understand why we are reinforcing Europe’s defences. Far from this being in opposition to the US, we seek to complement each other, and want to be strong together. At the heart of this is our joining in defending our common values. It is on that foundation that any common European defence policy must rest.
– Mr President, Mr President—in-Office of the Council, Mr President of the Commission, ladies and gentlemen, the report by the President—in-Office of the Council on the Brussels Summit offers us – to put it in artistic terms – a sketch, an outline in chiaroscuro, because a very important challenge for the whole of Europe is being faced, which is to draw up the Constitution and also to organise our territory. It makes good sense, therefore, at the same time as the Constitution, to talk about the networks of arteries and nerves – the infrastructure networks – which give structure to something which is more than just a market: a project aimed at sharing our lives.
With regard to the Intergovernmental Conference, I must express my group’s concern, because it gives the impression that it is producing a litany, a repetition of positions, and is not getting down to solving problems. I must say that we are very concerned about the fact that the first decision to be made – with the opposition of the representatives of Parliament – has been to remove the Legislative Council. This is very important, because we are in a Parliament and, having achieved shared legislative power for the first time, the Conference’s first decision has been to eliminate the possibility of legislating jointly with us. I would therefore ask that this mistaken decision be reconsidered.
With regard to the voting system, we have three problems which must be resolved jointly: the composition of the Commission, the Presidency of the Council and the voting system. In this regard, I must say that, for our part, on the basis that our thinking involves how to make decisions together – and not how to block them – we support the system of double majority, as proposed by the Convention. I would draw attention to an aspect which is important to Parliament: do not use Parliamentary seats as jokers for concluding your negotiations. This is a much more serious issue.
With regard to the draft Constitution, I would also like to point out that the economic issue demonstrates the insufficiency of an important matter: the regulation of economic governance. This is a very important problem in terms of price stability and also in terms of how we take coherent decisions, not only on monetary policy but also on economic policy.
Finally, the issue of revising the Constitution is essential since a Constitution cannot be closed completely. That would make it completely useless.
With regard to Guantánamo – on which we held a hearing with other political groups in Parliament in order to debate the issue – I must say that at the moment we have European citizenship in the Constitution. However, in accordance with the Geneva Convention, it is the governments of the Member States which have to defend the European citizens. I would ask you to urge the governments to take on their responsibilities.
With regard to the economy, what you have done has been basically to rescue the Delors Plan – ten years later – to overcome the Ecofin Council's veto – which has been blocking this plan – and now you are proposing a series of actions which would really make sense, including the launch of a European loan, because here there is talk of how well the European Investment Bank can do it, but we will have to see whether private capital – of which there is plenty – is offered. This is an important issue which has not been clarified.
I must say, Mr President—in-Office of the Council, that with the cardinal’s language you have used, what you are proposing are recommendations to the national governments. It is not the European Parliament which is holding up the European patent. We are not holding up the transposition of regulations: it is the ministers and their governments who have to obey you. It is not for you to give advice, but to order your own governments to implement the policies you decide on. This is truly notable because it is a kind of litany which is repeated systematically.
With regard to employment, we eagerly await the Koch report and it makes sense to talk about the issue which was launched under the Swedish Presidency of the European demographic autumn in relation to pensions and immigration.
On immigration and the decisions of the European Council in Thessaloniki, I would like to say to you, Mr President, given that Europe is secular and that European values are not the monopoly of any single religion – for the first time in history, fortunately – that we share in the regrets and condolences over what is happening. I must also say that in your government there are people who are doing positive work – and we are quite happy to recognise it: Mr Pisanu is demonstrating serious political responsibility in the face of absolutely intolerable and xenophobic attitudes on the part of other members of your government. Mr Pisanu is taking the same approach as another Italian Interior Minister – Mr Napolitano – who was the person who initiated the policy of agreements with countries from which immigrants originate, a policy which should be developed, and I do not believe it is sufficient to talk about the Borders Agency, we should talk about co-development and quotas, and you must reach an agreement on this. This is the approach which really makes sense for the future.
Finally, Mr President, as well as our group’s belief in the importance of the step forward in terms of European defence, in relation to external relations I would like to say that my group welcomes and supports the decision of this Parliament’s Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy to award the Sakharov Prize to Kofi Annan, to the United Nations staff who have died and also in memory of Sergio Vieira de Mello. I understand, Mr President, from what I heard in the United Nations last week, that Mr Kofi Annan has agreed to come here in January. I believe we should support that decision.
Finally, turning to the so-called Conference of Donors in Madrid, our group fully supports the proposal approved by the European Council to contribute EUR 200 million. The only thing we wish to point out is that the US Senate, when President Bush asked them for aid, divided the aid: half in loans and half in donations. In other words, we do not need to go further than the United States which, in principle, has taken a step forward by returning to the United Nations, but in a situation in which it is increasingly necessary to have a timetable for returning sovereignty to the Iraqi people.
I should like to take this opportunity to inform the House that the Secretary-General of the United Nations, Mr Kofi Annan, will address our plenary session in Brussels on 29 January 2004. We very much look forward to that.
Mr President, the Liberal Group in this House welcomes the Italian Presidency's initiative to associate the President of this House more closely with the work of the European Council. Nonetheless the overwhelming feeling of the European Liberal Democrats is one of disappointment at the outcome of the European Council. We fear that it may be recalled, if at all, as a summit distinguished more by what it failed to discuss and agree than for what it actually achieved.
One issue that was not raised is the continued detention, without charge or trial, of 26 European nationals at Guantanamo Bay in Cuba of whom I spoke earlier. As a symbol for them, I have in front of me 26 candles. I am sorry that the President-in- Office did not respond to my invitation to say a few words this morning about the continued detention of those European nationals and, indeed, of all 600 detainees. It seems to my Group that their detention without charge is a scandal and that the failure of European Union leaders in the Council presidency to keep the matter on their radar screen must be remedied.
This House is no less concerned by the situation in Chechnya. The wrongs which are being committed daily, in the name of the fight against terrorism, will hasten the rainfall of revenge which refills the tributaries of terror.
With less than two months to go until the end-of-the-year summit, by which time we are supposed to reach agreement on a new Constitution, the presidency had no time to lose. We fear that an opportunity for progress may have been missed. But handed an agenda with little real substance, EU leaders gave back even less. I question whether it was wise for the Italian Presidency not to push for decisions on the Constitution or to make compromise proposals now rather than leaving things to November. That may be too late – politics, like nature, abhors a vacuum. The lack of proposals has encouraged some countries to retreat from the Convention's agreement, and Poland and Spain to get a hearing for their self-interested sentimentality for the discarded agreements of Nice.
The crucial common defence clauses were discussed 'over dinner' but apart from Mr Blair's welcome U-turn on structured cooperation, we appear to have achieved little apart from giving America indigestion. Nor was there substantive progress on economic reform. While we welcome the European growth initiative and the refocusing away from spending on white elephant transport projects towards investment in R[amp]D, the real focus to get back to growth must be progress on structural reform. We would have liked to see the Council putting its legislative money where its mouth is and building the dynamic, open economy we were promised at Lisbon.
Progress on Justice and Home Affairs was limited, with little forward movement on the important issues of immigration and asylum. The one positive development, the creation of a European agency to manage the security of our expanding borders, was again agreed beforehand and merely rubber-stamped. The flip side of the coin is the proposal for biometric indicators for passports and visas which should have set civil liberty alarm bells ringing loudly but which seemed not to trouble the summit at all.
President-in-Office, much rests on your November compromise text for the Constitution. It will be your last throw of the dice and we wish you luck since we fear you may need it!
I should like to remind the House that last week the Conference of Presidents invited the Council and the Commission to make statements this afternoon on the issue of Chechnya. I understand that will indeed take place during the afternoon.
Mr President, I am sure we all remember the heartfelt cry Mr Giscard d'Estaing gave here on 3 September: ‘Never forget the citizens!’
Our Heads of State or Government have clearly failed to take this piece of friendly advice. The impression that they give of their exchanges on the draft constitution is rather pathetic and takes us back in time: this is Nice all over again. The problem is not that the issues they addressed are not worthy ones. They are, however, entirely cut off from what most citizens consider to be the crucial issues: what are the ambitions for the future Union? How will society’s expectations be met? How much will is there to change the course of the current trend of globalisation? Consequently, the discussions taking place unfortunately resemble a power struggle, lacking any vision capable of capturing the people’s imagination. I believe that the European idea is frankly worth more than that.
Some observations made by the President of the Commission in his letter to the President-in-Office of the Council also appear to be incapable of stimulating any kind of excitement about Europe amongst the general public. His remarks suggest that European citizens increasingly feel it is important for the Union to press ahead with the structural reforms decided on at Lisbon. These are the proposed reforms on retirement pensions, on social protection, on the labour market, on public services, and yet it is precisely this type of measure that is increasingly frequently setting workers, pensioners and the unemployed, from Rome to Paris, via Berlin, against this caricature of harmonising European policy. What, furthermore, are we supposed to think about the aim stated in the same letter and I quote, ‘to speed up the adoption, at European level, of measures that will enable us to exploit the potential of legal immigrants, while maintaining a firm stance in the fight against illegal immigration’. Does this two-pronged approach really express the concept of Europe-South relations that we wish to promote in the eyes of our fellow citizens? It will definitely grate on the young people who have embraced the idea that another world is possible, a world without predators and without fortresses. These young people feel that a genuine and proactive development policy that gives new hope to the peoples of the South must underpin the solution to the problem of people immigrating in order to survive. More generally, however, is it not time to show the entire European public that the essentially utilitarian and security-based approach to immigration is a dead end, as demonstrated by the unbearable and endlessly repeated tragedies such as the recent example that occurred in the waters surrounding the island of Lampedusa?
Mr President-in-Office of the Council, Mr President of the Commission, lastly, and in conclusion, I wish on behalf of my group to put forward a practical, constructive and achievable proposal, which would enable you to make one of those gestures that honour the Union in the eyes of our fellow citizens, because they really bring to life the values that we claim imbue our texts. This proposal concerns peace in the Middle East. As you know, extremely courageous men and women, both Palestinian and Israeli, have spent two years working on a new peace plan, without sidestepping any of the problems that have impeded all official negotiations to date. Some of these people are eminently representative individuals from the fields of politics, the military and culture, including the former Speaker of the Knesset, Avram Burg, with whom we are all familiar. This plan has just been made public and this afternoon, two of its creators, Naomi Shazan, former deputy Speaker of the Knesset and Mr Jamal Zakoud from the Palestinian Legislative Council will join us. At 4 p.m., they will present their historic initiative to all Members who wish to hear. Beforehand, President Cox will receive them and I wish to thank him for doing so.
I propose, Mr President-in-Office of the Council, President of the Commission, that you also receive these individuals and that you honour with your presence, or that at least the Council and the Commission honour with their presence, the formal signing of this peace plan in Geneva on 4 November, the anniversary of Yitzhak Rabin’s assassination. This would be a gesture for peace and what gesture could better stamp Europe’s identity on the world stage?
Mr President-in-Office, it may be true that six months is too short a time to make any real headway on matters but it is an even shorter time if one has the tendency to waste time holding meetings of Heads of State which serve no purpose, being merely expensive repetitions of debates already held at Foreign Minister level. The Italian Presidency should have presented some conclusive documents at Brussels to attempt to resolve issues which have been staring us in the face for months. There have been enough questionnaires: now it is time to provide some answers.
In this connection, I would like briefly to mention the Legislative Council. We believe that this is a genuine question of democracy. As Mr Frattini said yesterday, there is a discrepancy between what many governments are imposing and what the overwhelming majority of parliaments wants. The Legislative Council is essential to ensure democratic control and the separation of powers, and, today, we would like your government to provide guarantees on this matter.
The Intergovernmental Conference, with its gridlock, the debates of pernickety haggling over figures and percentages which are so reminiscent of the nights of Nice, leaves us somewhat nostalgic for the Convention, which, with all its shortcomings, successfully debated the common future of the Europeans and how to govern them.
A word about the Lampedusa tragedy: these are not immigrants, they are refugees, and there are proposals gathering dust in the Council on the legal framework for immigration and the definition of refugee while the different governments continue to exchange proposals. Mr President-in-Office, find a solution to the matter. That will be worth much more than many words.
The spirit of Nice is also hovering over the lengthy list of bridges and motorways which the Italian Presidency and Commissioner de Palacio wish to give us. With regard to the famous list of trans-European transport networks, all we hear today are the cries of the two categories of interested parties: those lamenting the inclusion of a particular tunnel or corridor and those who are champing at the bit and want to start building as soon as possible. There is no discussion of the quality of these investments or whether they are necessary; everyone is treating the issue as though it were a matter of national prestige. Proof of this is the Italian Government’s barely disguised attempt to put increasingly unceremonious pressure on France, which is rightly unsure as to the need for the Turin-Lyon tunnel.
It is genuinely embarrassing, Mr President-in-Office, for a large country such as Italy to have to bargain for an unsustainable tunnel with a dubious electricity investment, especially if we consider the truly non-European nature of Mr Lunardi’s conflict of interests with regard to this project.
We continue, undeterred, to say that what would help to genuinely boost environmentally and socially sustainable growth in Europe now is a kind of Marshall Plan – a different sort of Marshall plan, promoting useful infrastructure but also renewable energies, land regeneration, research and innovation.
Every day, kilometres upon kilometres of railway branch lines are closed in the countries soon to join the Union, leaving thousands of citizens with no transport: this is further evidence of the fact that the mobility problems are not going to be solved by the airy-fairy promise of trans-European networks.
We call upon the Commission not to continue merely to rubber stamp demands from various quarters but to return to its key task: pursuing the interests of Union. It would appear that there is going to be a new list, known as the quick-start list. Without further ado, we would say to President Prodi that we greatly welcome the idea, particularly if this new list is based on the quality of the work and its social and environmental sustainability, unlike the Van Miert list organised by Commissioner de Palacio. We must remember – since the Commission and the Council appear to have forgotten – that Parliament has power of codecision on this matter and we intend to make full use of it.
Mr President, we see the decision taken by the Council to transfer analysis of the chemicals legislation to the Competitiveness Council as a defeat for all those who care about citizens’ health and as a victory for the great chemical industry. Clearly, the decision was affected by the reluctance and delays on the part of the Commission in presenting its proposal and by the excessive consideration it gave to lobbies, as well as by its serious oversight in failing to incorporate the demands of civil society during an extremely long pretence at consultation.
It is to protect health and the environment, not to promote competitiveness or trade, that it was decided to draw up a proposal on this matter in 1998. We will hold fast tothis line and we are ready to give battle, alongside the environmental and consumer associations, out of respect for all those workers who continue to fall ill and die in Europe and throughout the world.
Mr Watson started with an evocative reminder of the appalling situation in Guantánamo, but I would stress my disappointment at the fact that there has been no mention of the 11 000 prisoners, or detainees, we might say, being held by the United States in Baghdad: they are not Europeans but they, too, have rights. We repeat our proposal once again here: we must suspend the entry into force of the extradition agreement with the United States in order to put pressure on the United States in this matter.
One last point, Mr President-in-Office: as you know, the European Parliament is extremely sensitive to the question of its citizens’ rights. In July, Parliament called upon Italy to do something about the case of Adriano Sofri, turning it into a European issue. We are confident that you will respond to that call: you have the capacity to do so. As Europeans, we feel it is genuinely distressing to see the entire Italian Government, and the will of the President, too, so completely at the mercy of the whims of a minister.
Mr President-in-Office of the Council, Presidents, I wish to say first of all that I believe the criticism made of the outcome of the European Council and the Intergovernmental Conference is exaggerated, not to say inappropriate.
I must first say to the President of the Commission that, for once, I am satisfied with his proposals, and I am similarly satisfied with the proposals of the European Council concerning the initiative for growth.
This initiative is indeed crucial, as is linking private funds to public funds in order to ensure that our economy develops more effectively. For that to happen, however, all of our countries must adopt a number of measures to encourage private investment and, in particular, we must ensure that the red tape of the European Commission and the consequences thereof do not add to the red tape that already exists in each of our countries. Having said that, I believe that this is a step in the right direction.
Secondly, what upsets the previous speakers is something that I personally find reassuring. By this I mean that some of our fellow Members are rather naïve. There is, as we know, a federalist majority here, which expressed its views when the work of the Convention was approved. This approval was accompanied by a degree of pretentiousness, not to say considerable arrogance, in claiming that the Heads of State or Government, who are in fact the sole source of national legitimacy in each of our countries, would not have the right to table any proposals for amendments whatsoever.
By the same token, these federalist members were also extremely naïve to think that the countries joining the European Union would be satisfied with a minor role for their ‘pretend’ Commissioners. Do not be surprised then, at the results that you get. I agree with Lenin, who said that facts are stubborn: you are facing the facts, so acknowledge them!
Mr President, the Brussels Summit brought the common border police force that much closer. Soon, we shall have common monitoring of the EU’s external borders, just as we had in the old days around our own country. The EU state proceeds according to plan. So does the EU Constitution. Work is now being done on the basis of the draft produced by the Convention. There will, however, be a Commissioner from each country, because a number of countries cannot get the Constitution accepted without national Commissioners.
We also want the countries themselves to choose the Commissioners and for there to be complete equality between the countries in the chairing of Council of Ministers meetings. There is now a danger of there being group presidencies, with three or four countries leading the EU for 18 to 24 months and, in practice, the possibility of the largest country in the group taking charge of the most important tasks. It would be wiser to continue with the current rotation scheme in which countries can concentrate for six months on delivering a proper presidency. To limit the burden of work, the individual Council formations and, in particular, the 297 working parties in the Council might be given the option of selecting their own chairman from among themselves on the basis of a combination of fair rotation and the chairman’s personal qualifications for presiding over the meetings. Allow me especially to warn against what are known as the passerelles – or one-way motorways – in which the prime ministers are themselves left to define the borders between the EU and the nation states and are able to extend the scope of EU cooperation by means of the flexibility clause in Article 17. They are able to introduce the ordinary legislative procedure and move from unanimity to decisions by qualified majority through Article 24(4) and, for example, with reference to Article 39(8) in the case of foreign policy. If the three methods are combined, almost all issues may fall within EU competence. Instead, for example, of the Danish Prime Minister’s desire for a catalogue of competences with a clear division of power between the EU and the Member States, we get unrestricted prime ministerial government and much more centralisation of legislative power in Brussels. We must now hope that all the EU countries will hold referendums on the draft Constitution. It is absurd that Mr Blair should have held referendums on regional parliaments in Scotland and Wales and on the municipal government in London but will not allow a referendum on Great Britain’s first written Constitution. Take courage, Mr Blair, it is not enough to hold a referendum on a new constitution in Iraq.
– Mr President, Mr Pasqua was right to say that this is the European Parliament he knows: this is the result of the anti-European positions of De Gaulle, not of the Europe which Winston Churchill called upon in 1946 in Zurich to stand up, talking about a ‘United States of Europe’. Here, we have the disunited states of Europe, we have bureaucracies that are destroying each other and, Mr President-in-Office of the Council, we have a Council which was called upon by Parliament in July to appoint a European representative for the Caucasus and, on 4 September, and, again, on 24 September, to appoint a representative for Iraq. We will not be giving anything to Chechnya, suffering from genocide, or to alleviate the situation in Iraq, apart from that shameful little bribe worthy of the dealers of southern Italy, apart from 200 million out of 35 billion. Look at Europe, this Europe! With regard to Israel, Iraq, Chechnya and, I am sure, Guantánamo, Europe roars at the United States and brays at Russia, China, Chechnya and Vietnam.
Clearly, then, I cannot say we are laying too much blame at the door of the Italian Presidency. The draft Constitution, which has been laid before us with so much hype, is no more than a formless, empty, pretentious mass which has no basis in the constitutional law with which the world is familiar. As regards the rule of law and the liberal states, it makes overambitious, presumptuous demands, and it cannot even stand the test now, in its initial stages; just imagine how effective it will be when the time comes to implement it.
Mr President-in-Office of the Council, despite the calls from the European Parliament, you have not yet produced an informal draft on the death penalty and we are almost at the end of the UN General Assembly. On this, we can wait: Israel can wait, Turkey can wait and we European federalists of the great pro-European tradition of Italy and many other parts of Europe can wait too.
Mr President, with less passion than the previous speaker, but with at least as much conviction, I would like to say that I feel a sense of frustration over the way in which the Intergovernmental Conference is developing.
I feel this sense of frustration firstly because I believe that we have lost the spirit of the Convention, which consisted of seeking the best for the future of the Europe of 25, and my respected friend, Mr Pasqua, recalled Lenin when he said that facts are stubborn. What is more, they really are, because those governments which have to approve the Constitution had a presence in the Convention and actively participated in it, and I believe that nobody should go against their own actions.
I feel frustration, Mr President, because I have the feeling that we are going to see over the coming days an attempt to reopen all the issues dealt with in the Convention. The Italian Presidency has sent a proposal telling the governments what has to be dealt with in the Convention. The response has been 150 pages of proposals to reopen almost all the issues that the Convention dealt with. There is also something entirely paradoxical, which is that certain formations of the Council of Ministers – such as the Ecofin Council – are also making proposals to revise the Constitution. The worst thing about these proposals, ladies and gentlemen, is that none of them are ambitious, none of them go further than the Constitutional text. They are cheapskate proposals.
In reality, moreover, the Constitutional text could have been more ambitious. I will give an example of what I mean: Part IV, which refers to the revision of the constitutional text, was dealt with very little in the Convention, due to lack of time, and President Giscard d’Estaing even promised that we would discuss it after Thessaloniki. Well this has not happened. Here we have enormous scope for making specific proposals. There is no specific proposal in this regard, however.
I also feel frustrated because the spirit of the Convention is a spirit of compromise, but compromise by blocks. But I notice that there are proposals, for example, which seek to reform the budgetary procedure. But this cannot be dealt with separately. It forms a package with the financial perspectives and with own resources. And if we, as the European Parliament, accept the package, we cannot accept now that one part should be left as it is and that the agreement on the budgetary procedure should be broken.
I therefore believe that the Intergovernmental Conference must concentrate on genuinely political issues, which have not yet been resolved, on which there is no consensus between the governments and which are very simple: the presidency of the Council and the rotating presidencies, the weighting of votes and the distribution of seats in the European Parliament and the number of Commissioners. Constructive proposals – and I would urge the Italian Presidency to make some – must be presented en bloc and must not be piecemeal.
I have therefore once again failed to understand today – and I say this because I am concerned – the speech by the President of the Commission when he says that the weighting of votes is very good, but that, on the other hand, the number of Commissioners must be changed. We cannot accept the parts of proposals that we want and reject the rest.
We will have to seek a compromise solution and I hope that the Italian Presidency will do so and do so quickly.
Mr President, I will just focus on the issues relating to the Intergovernmental Conference, although, Mr President-in-Office of the Council, you were very restrained on this subject too, as, moreover, were the Council’s conclusions of 16 October, which devoted a mere eight and a half lines to it. Yesterday, however, Mr Frattini and I were able to discuss the matter in depth in the Committee on Constitutional Affairs’ meeting open to the national parliaments, and I want to mention concerns and critical points expressed at that meeting, which have been echoed just now by Mr Méndez de Vigo.
I would like to make one thing absolutely clear. There is no prejudice towards the Italian Presidency whatsoever in Parliament. Quite the opposite: we know we are indebted to Italy for the major contributions it has made to European integration at crucial times as a founder country. The Italian Presidency’s problem is now how to live up to this reputation, following on in the highest tradition of Italian Europeanism. Why are we concerned? Because a significant number of governments have shown a tendency to challenge some of the most important innovations of the draft Convention. How should we respond to this tendency? That is the question. The way the Ministerial Meeting of the Intergovernmental Conference started alarmed us. We know what happened, even though you have not mentioned it, Mr Berlusconi.
The debate started with the new development introduced by the Convention’s draft regarding the operation of the Union’s legislative process, which is no longer to be dispersed among the many different configurations of the Council of Ministers, but with legislative powers being concentrated in a single General and Legislative Affairs Council instead. In the questionnaire-based consultation which took place before the debate between Foreign Affairs Ministers, a large number of the governments said ‘no’, although we do not know what their reasons were. However, the representatives of all the governments which are now opposed to the idea had accepted this innovation as part of the final overall compromise of the Convention. The issue of the Legislative Council is not insignificant. I do not have the time to explain why now, but we are alarmed by what happened regarding the issue of the Legislative Council at the Ministerial Meeting of the IGC. The issue cannot and must not be considered closed. If it were to be considered closed, we would not be facing an unacceptable compromise but total surrender.
Moreover, just as, with their unequivocal refusals, many governments have put a stopper on the introduction of the Legislative Council, they could do the same thing on other, equally or even more important, key points of the draft Convention. This way of doing things is unacceptable. The Presidency must only take into consideration calls for amendments for which there is clear, long-term justification. It is the Presidency’s task to display the necessary ability for persuasion and drive, confident in the knowledge, Mr Berlusconi, that it represents not only Italy’s position but all the positions and groupings which contributed to the conclusion agreed upon by the Convention. These groupings include the parliaments – we must never forget that: the European Parliament and 28 national parliaments, in other words the direct representatives, legitimised by the vote of the citizens, the peoples of the Union.
The broad consensus and the goodwill displayed by the Heads of State or Government at the inaugural meeting of the IGC in Rome cannot be relied on if the respective Foreign Ministers start to pull to pieces or chop up the Convention’s draft immediately afterwards. Beware of rhetoric! As you said last time – and it had to be said – the European interest must prevail over national interests, but the danger – which is clear to see – is that it is not even the protection of fundamental national interests that will prevail but the upholding of minor positions of interest. Therefore, Mr Berlusconi, we fear that the analogy taken from Hemingway cited in this House by Mr Altiero Spinelli when his draft was being adopted and he was less than certain as to its fate, an analogy used again in recent days by Mr Amato, will become reality. He said that the big fish we think we have caught with the draft Convention is in danger of being reduced to its backbone, for the sharks have taken away the meat. We must do everything possible to stop this happening.
I could not interrupt a Hemingway quotation, but I would urge colleagues to keep to their speaking time!
Mr President-in-Office, will the Italian Presidency succeed at this historic time for the Constitution and European integration? My hope, right up to the last, will be that the fruits of the Convention mature and are harvested in the interests of Europe.
I would like to consult you on two political considerations as you approach the final two months of your presidency. The first consideration is radical, practical and symbolic all at once: we expect the Italian Presidency, together with the Commission, to lay the foundations for genuine-level European financing, controls and sanctions in the field of immigration. We expect more than just general intentions now; we expect progress to be made at last by one of the very countries which is most affected by the situation.
Mr President-in-Office, I also expect an initiative from the Council you head on the situation in Iraq. The unanimous vote in the Security Council may lead to a new way forward. The European members of the Security Council have, at last, come to an agreement, and now the Council has to turn that compromise into an initiative: there can and must be a return to multilateralism, we can work together in the field of reconstruction, the humanitarian crisis, security and the democratic transition to Iraqi sovereignty in Iraq under the mandate and guidance of the United Nations.
Mr President-in-Office, as a European, I cannot fail to express my deep concern at the way the Intergovernmental Conference is being conducted. You have confirmed the intention to conclude the work before December, remaining as faithful as possible to the Convention’s text without substantial compromises. However, it would appear that, thus far, the Italian Presidency has limited itself to taking note of and recording the positive and negative opinions of the various delegations on the different issues, with the danger, not least, that debates will be reopened on matters which were considered settled.
Europe, however, as Mr Watson pointed out, does not need a Presidency which is content merely to rubber-stamp initiatives or act as a referee; it does not need pedantic lists of the different demands. Now is the time for leadership which will provide farsighted, wise guidance. President Prodi is right: an inflexible Constitution would inevitably fail. I therefore hope that precisely Italy, which, in 1985, succeeded with the IGC that led to the Single Act in achieving the impossible, will, in 2003, live up to its Europeanist traditions and help to launch a constitutional text which is flexible enough to be workable and convincing enough to be a reference point for European development over the next 50 years.
Mr President, Mr President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, to be honest, I have to say that this debate is, quite frankly, schizophrenic. The policies put forward by the President-in-Office of the Council can only be considered if we disregard the actual situation in Europe.
You talk of changes to the pension system in order to preserve social cohesion. Mr President-in-Office, it is sufficient to look at your own country: a general strike of all the trades union has been called for the day after tomorrow in protest against your pensions policy, including the organisations which signed the Pact for Italy with you. Does the fact that all the workers are opposed to a particular policy not tell you something? Does this mean anything to you after the battles in France, after the battles in Spain, after the discontent in Germany, or does it mean nothing?
You announce pompously that a European Constitution is being launched. Did you notice that two major European demonstrations were held on 4 October in Rome – one organised by the European trades union, the other organised by the anti-globalisation movement – strongly, vehemently criticising this Constitution for the irresolution and ambiguity of its provisions on peace, rights and employment?
Then, at the Perugia-Assisi peace march, crowds of people of different cultures, religions and political allegiance called for the structure of the Constitution to be changed radically, with rejection of war made its first provision. However, the war continues in Iraq and is polluting the world. Guantánamo and the Baghdad detainees have been mentioned today. We might also look at the measures restricting freedom in the Arab countries in the face of terrorism and war. You have not said how we are to escape from this tragic vicious circle.
You talk about Europe’s Christian roots, but if these roots exist, the tragedy of the Mediterranean, tantamount to a humanitarian disaster, is unworthy of them. How can you fail to see that the quota policy, the immigration policy, has failed? Mr President-in-Office of the Council, you have spoken in a serious tone about this tragedy in the Chamber. It would be indelicate of me to remind you that your government ministers have said that such immigrants should be kicked out and sent back to their own countries. Rather, I would draw your attention to the failure of this policy, of the policy of control rather than receiving immigrants and creating a different development model.
You talk about an economic policy and you seem not to realise that Europe’s economy is actually in crisis and in decline. You talk of measures and trans-European networks, yet you heard their quality criticised just now. I ask you, however, above all, how you are planning to deal with an economic crisis in the face of the devaluation of the dollar, relentless competition from the United States of America and competition such as that emerging from China? How do you plan to escape from this vice and how do you plan to stop the decline? You continue to cling to the Maastricht policies, to the policies which the President of the Commission once astutely described as ‘stupid’. You can only give any real weight to your policy if you disregard reality. Reality will be your downfall.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, it appears from the large number of topics that were discussed at the Summit that the Council is well aware of its tasks. The Council wants trans-European networks, but, in practice, Member States baulk at building the few kilometres of track that would make it a little easier for their neighbouring countries to export their own freight. There is talk of the need to offer development opportunities to people in their own countries, but if sugar or cotton are involved, we always allow the economic interests of a small group, of our own population, to prevail over the opportunities of the many people who live in misery, who try to escape from it and then drown on our beaches. For years, we have been talking about the right of the Palestinians to have their own state alongside that of Israel. Where, though, is this effective and credible action on the part of the European Union?
Once again, one is forced to conclude that such action is required, but where is it? The European Union needs more effective structures in order to act more effectively, without the Member States throwing a spanner in the works. This is why we need this constitution. We always hoped that Europe would become a house for all, not only for citizens and Member States, but also for those people who live in a region that, for some historical reason, has not become a Member State. Why, though, do you not see Europe as a large patchwork of cultures, peoples and regions, where everyone should be offered chances for development? We should take more control of our shared destiny and this should not be thwarted by the prestige politics or short-sightedness of a few Member States. We want a European constitution that is truly a new treaty, which gives the European peoples a new and brighter future and which also grants the regions access to the Court of Justice if their rights are violated.
Mr President-in-Office, the welcomes the Council’s decision to adopt a defence policy, reinforcing a consolidated relationship of cooperation with NATO, and stresses, with regard to the work of the IGC, the need for each Member State to have a Commissioner with voting rights; if Europe is to meet the challenge of wiping out terrorism, it must be capable of protecting every part of its territories and every citizen of its peoples, but also of promoting peace, justice, freedom, democracy and development in countries in which violence and hunger force millions of people to despair and to become refugees.
The tragedies which have taken place along the coasts of Italy call for the Council to decide to give political refugees the right of asylum, a matter which has been at a standstill for too long, and to clearly condemn governments which do not respect human rights, do not invest in resources to combat hunger and fail to expose terrorist and fundamentalist organisations present on their territory. Europe must make clearer efforts to resolve the Somali crisis, which, since 1991, has seen thousands of desperate refugees die, initially in the Indian Ocean, and now in the Sicilian Channel. These were not just any immigrants: they were Somalis, Mr President-in-Office! You must hold another Nairobi Conference, then, and conclude it with a federative pact between the Somali states heralding democracy and a fight against fundamentalism, terrorism and poverty.
Those whose names were on the lists of terrorist organisations issued after 11 September must not be consultative partners either for the individual states or for the Union. The Council, whose decision to create an agency for the common management of borders we welcome, must promote a new cooperation model under which aid serves to benefit the people and those who deny human rights are condemned. In addition, the Council must ask for mercy for those whom law has condemned to death, like the young Iranian woman who has been condemned to death for killing a man who was raping her.
Mr President, Mr President-in-Office of the Council, European summits are so high-level, they must take place in the stratosphere, because they appear to be light years away from the daily realities of Europe. Mr Prodi, Mr Berlusconi, you are arguing over who should take credit for an initiative for growth, an initiative that is a hoary old chestnut of European politics, which has been trotted out for over twenty years and which will gradually lose all substance. As per usual, it looks as though Mr Pasqua will be disappointed.
Although you have not said a word, I am talking about the Council, about what has stifled growth in Europe and which will prevent any recovery, primarily in the Euro zone: the incredible ‘policy mix’, that incredibly stupid policy which condemns the euro zone to both monetary and budgetary rigour. We would have expected the Council to say something about the soaring value of the euro, which is killing our imports, thereby making Europe, the euro zone, the weak link in the world economy. Are currency issues only to be discussed at the G8, with all the consequences that that entails?
As regards the Constitution, without prejudice to the results, I think that the IGC is causing Europe to indulge in institutional navel-gazing, without the public being able to understand the issues at stake, something that the Convention managed to avoid, whatever one might think about the outcome of its work. Well, Mr Berlusconi, you who have managed to be inventive in your own country and revitalise political life by inventing please innovate at European level and come up with a European referendum for us because, whatever the relative influence of our governments, of Parliament and of the Commission on the future architecture of Europe, what is lacking, what could be called the missing link, are the citizens: the only way of involving them in this process of building Europe is to hold a referendum, even if some risk is involved. I hope that the IGC will result in a more solid resolution on this matter than did the Convention.
Mr President, Mr Berlusconi’s statement on the tragic humanitarian situation in Lampedusa is, thank goodness, corroborated by fact. I have called upon President Cox to send a European Parliament mission to Lampedusa. Europe can come to Lampedusa and other places to see, for instance, the work carried out by Italian policemen, and coastguards, whom I have seen in their patrol boats sharing their ration of food and water and often giving it all to these poor wretches at sea, conveyed by foul traffickers to our borders.
As well as taking humanitarian measures, however, the States and the European Union have a duty to send a firm, clear, severe warning to the politicians of the immigrants’ countries of provenance, who bear the heavy moral responsibility for not combating this trafficking of human flesh, as it is the duty of all civilised countries to do.
Yesterday, the High Representative of one of these African countries was our honoured guest, and we even applauded him. He is the leader of one of the countries which has yet to ratify, has yet to conclude the readmission agreements which are so necessary and which are the real guarantee of a policy genuinely combating trafficking of illegal immigrants.
We warmly welcome the decision taken by the European Union to include biometric indicators, which are essential for identification, in visas, residence permits and passports. Like you, therefore, we hope that the Justice and Home Affairs Council will adhere as far as is possible to the deadline of 2003 for reaching agreement on the Council’s proposals on this very badly needed measure.
The activities of previous Italian left-wing governments have, I am afraid, been characterised by huge-scale, foul theft from the people of Africa. I would reassure Mr Barón Crespo that we will ensure that this kind of racism, which is so harmful and so deeply offensive to those peoples, ceases. We will exercise the greatest transparency in giving aid to the developing world. That aid must never again be used – as, I am sad to say, has happened in the past, and we should be ashamed of it – for business or, even worse, as illegal funding for political parties in Italy or other countries, maybe, in Europe.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, there are two issues on which I would like to comment briefly. I believe that the Italian Presidency has so far done extraordinarily good work on the constitutional issue, and I would encourage it to carry the heart of the Convention into the final round of negotiations. At the same time, we should not forget that such concepts as transparency, democracy and efficiency are not simply fine words; they also signify something tangible. That is why the attempt must be made, as regards transparency and the Legislative Council, which the governments see as an irrelevance, but which is for us a significant issue, since the Council is our partner in the legislative process – to get this Legislative Council to really work in a way that brings things into the open and thus to ensure public control. Whatever the difficulties involved, an open-ended form of words needs to be found for this so as not to exclude the possibility of future developments in this direction.
The efficiency issue is in fact about the Commission, and it would do no damage if it were possible to leave untouched the Convention’s system as it stands today, with the possible addition of voting rights for all. Whilst I fully understand the Polish and Spanish positions, I would ask you, in the Council, to leave decision-making in the Council just as the Convention has proposed it, but to find some appropriate way of compensating these states, so that sacrifices are not made only on one side. Here too we must not lose sight of the need for efficiency. Criticism of Nice in this House focused on the decision-making methods in the Council, and that is something that we should not forget.
Let me make a final comment on the Convention. The United States of America has recently made it clear that they have problems with a European security and defence policy. I think that the Convention has been very clear in its formulation to the effect that structural cooperation is open to all and is not intended to adversely affect membership of NATO. This can, if need be, be enhanced, but if there is no structural cooperation in this area, if there is no advance guard to provide a solution to this, then, at some point, a defence union will be established on the continent of Europe, extraneous to the European Union and quite apart from our ties to NATO. Let the Americans, the British and others bear in mind that the alternative would be far worse in terms of their interests, and that they should therefore support the Convention’s approach to this.
We now have to talk not only about the constitution, but also about Europe’s borders. I do not think that has so far been adequately discussed. We have to clarify the point that an eastward-looking also means that we have to create a second option alongside full membership. Only if we are able to set limits – which means, in terms of enlargement, that we should, by not enlarging the EU too far, prevent it from being overstretched – will we be able to advance the development of the EU as it is at present. It is for that reason that the second option, in a multilateral form and alongside full Member State status, must be made available to those countries that are not going to join us in the next ten years, whether through lack of desire or capacity to do; this would be something along the lines of a ‘European Economic Area’. I would ask you to show some real initiative in this area over the coming months.
Presidents, ladies and gentlemen, summits come and go and one is very much like the next. The meetings of Heads of State or Government produce conclusions whose practical content is generally inversely proportional to their length. The conclusions of the European Council are increasingly reminiscent of the pompous resolutions of the now fortunately defunct Supreme Soviet. Three years ago, however, Europe did take a great leap forwards, in the shape of Lisbon, but the fine ambitions set there have evaporated, even though we still intone the mantra that Europe must become the most competitive knowledge-based society, blah blah blah.
The fact is that the Union does not provide itself with resources that match its ambitions. How can we make our fellow citizens understand that we are in the process of building Europe with a Community budget that stands at around one measly per cent of gross domestic product? The federal budget of the United States redistributes more than 30% of its national GDP. Even the Swiss, who have the reputation of being relatively stingy, redistribute 15% of their GDP through the Confederal budget. The budgets of the Member States cannot make up for an inadequate Community budget.
After three years of mild recession, almost all the States need to address the problem of dwindling resources. They are faced with either getting into further debt or having to reduce expenditure on investment, sometimes both at once. Public investments have fallen in the European Union to around one measly percentage point of GDP. The United States manage 3%. According to the Commission’s own staff, 1% of investment brings with it growth of 0.6%. The Union’s Member States will not get back on track to achieve healthy growth by now limiting their spending on investment and by cutting European citizens’ purchasing power.
Mr Berlusconi has just referred to the need to stimulate growth and competitiveness in Europe. In this context, we have just rediscovered trans-European networks, but where is the money to fund them? Mr Berlusconi has spoken vaguely about cofinancing under the Community budget. Mr Prodi spoke about a lever effect, thanks to the Union budget paying for 30% of cross-border transport costs. The Commission document on the European growth initiative only refers, however, to redeploying existing appropriations and does not mention a single extra euro. Since it is impossible to spend the same appropriations twice, using appropriations from the structural funds or even those from the Sixth Framework Programme for Research and Development to finance the TENs will not bring any additional growth. This is a tragic waste.
Europe is neglecting future spending, which means spending on education, research and infrastructure. The Brussels summit concluded with nothing more to show than pious wishes. We are now told that concrete decisions will be taken on 12 and 13 December. My group, Mr President, will judge the Italian Presidency on these concrete decisions. In order to assist the presidency, we suggest that it take a fresh look at the ideas of Jacques Delors. Why not fund the TENs through a major European loan? The European Union’s debt capacity remains intact. The euro zone has become an internal market in which nearly 90% of trade is conducted between partner countries. Why not be bold enough to launch a policy to stimulate growth that would not work in each country in isolation but which could achieve real results if implemented across Europe?
Mr President-in-Office of the Council, in your report, you described a make-believe Europe which, if it were real, we would want too. However, we can see that you are preparing for the adoption of a Constitution which will silence, weaken and condition Europe’s institutions. Moreover, you are increasingly bending Europe’s will to US and Soviet . On this occasion, at least, we would like you to set aside personal ambition for once in favour of the collective interest.
Give up the pleasure of, at all costs, signing your name at the bottom of the draft European Constitution which blocks the possibility of future amendment, gives the Commission a degrading role and provides for paralysing unanimous decision-making in the Council. We would also like you, at least for as long as you are President-in-Office of the European Council, to refrain from underselling Europe’s role in upholding human rights, even when they are attacked by the Americans at Guantánamo or the Russians in Chechnya, for the sake of a weekend at Camp David with President Bush or a trip to Sardinia with President Putin.
Speak out on these issues if you have the courage, providing, of course, that you do not find you have a conflict of interests in those areas.
Mr Berlusconi, four months have passed since the Thessaloniki Conference entrusted you with the draft Constitution, but, after four months, there is still no indication that there might be practical ways of overcoming the well-known differences on essential points, either as regards voting in the Council – whether it should be unanimous or not – or with regard to the composition of the Commission, or, still less, in relation to economic and social policy or foreign and defence policy, under which the European military forces would supplement NATO’s forces and, therefore, be subordinate to the United States rather than independent.
The Italian Presidency has been idle and, at all events, has proved incapable of achieving tangible results. Its predominant silence regarding the tragic developments in international affairs, starting with the situation in the Middle East, is shameful. There will be no peace, there will be no end to the terrorism that we all condemn for as long as Israel continues to occupy the Palestinian territories, for as long as the shameful dividing wall remains. The UN is paralysed by US vetoes. The Italian Presidency must take action. Sermonising serves no purpose. It is Europe’s duty to act with great determination, formally recognising the existence of the State of Palestine and promoting the presence of a peacekeeping force that can guarantee respect for the borders of the two States and the implementation of the peace agreements. As regards Iraq, we must demand the immediate withdrawal of the occupying troops.
– Mr President—in-Office of the Council, it is said that the Union will be based on principles of modern democracy but, nevertheless, it is the governments of the States – in other words the European Council – who will decide on the content of the Constitutional Treaty. Furthermore, this will be carried out by finding fault with the Convention, which was the nearest thing to a constitutive assembly and which in every way better represented the citizens. According to democratic principles, sovereignty resides with the people and not with executive governments.
The antidemocratic nature of this Union does not stop there, however. However much it is proposed to increase the legislative competences of the European Parliament, it will still be the governments of the States in the Councils who will give the go-ahead to European laws and regulations which will then be obligatory for everybody. I would therefore ask that there not be a legislative Council of Ministers but rather a second European territorial Chamber, whose members will be appointed by the parliaments of the States and by legislative constitutional bodies. That would really be a democratic Europe.
Furthermore, it seems to me incoherent to propose changing the current reference to peoples in Article 1 of the Treaty for a reference to citizens when the constitutions of the States enshrine their respective peoples and when Articles 5 and 8 call for respect for the identity of the Member States.
– Mr President, most of the statements which have been made here are dominated by the undisputed political importance of the work of the current Intergovernmental Conference (IGC). Among other things, however, it is also worth reiterating the references to the recovery of the European economy, which, benefiting from the tail end of an improvement in the world economic climate, has managed to implement a raft of key proposals falling under the European Growth Initiative, with the support of the European Investment Bank and the involvement of the private sector, as has already been mentioned here.
The emphasis given to the problem of managing the Union’s common frontiers also deserves attention, with a view to enhancing the safety of its citizens. This is indeed fundamental to defining policies for controlling migratory flows, and illegal immigration in particular. By combating unauthorised immigration, one also combats the networks through which the traffic in human beings passes, as well as all the associated criminal activity. At the same time, as you said, Mr President, one generates conditions under which legal immigrants can be generously welcomed and appropriately integrated into society in our countries.
The work of the IGC, however, dominates the agenda, and we therefore feel that this is a good opportunity to call to mind the huge political responsibility incumbent on the Italian Presidency and the governmental representatives who are currently working towards an agreement on revising the Treaties. Without wanting to belittle the value of the work produced by the Convention – in which I had a hand, in any case – the fact is that the revision of the Treaties began, properly speaking, when the Intergovernmental Conference opened. With these words in our minds and on our lips, we nevertheless respect the Treaties currently in force. That is why the Thessaloniki Council treated the Convention as a good basis for discussion and not as a awaiting only the ministerial seal of approval.
In this connection, and by way of conclusion, what is expected of the IGC is that, on finishing its work, it should present the national parliaments and the citizens of the Member States with a revised treaty, one whose basic clauses maintain the principle of institutional balance which has from the beginning permitted the interests and equality of the Member States to remain compatible with the requirements of European integration.
Mr President, Mr Berlusconi emphasised, a short while ago, and I quote, ‘the historic importance of the constitutional step we are in the process of taking’. And yet, the initial meetings of the Intergovernmental Conference give the impression that they are skirting around the subject. They are discussing with great authority and wisdom issues of institutional arrangements, which are indeed complex but ultimately of lesser importance, whilst nothing has yet been said on the most crucial issue, the principle itself of a constitution for a supreme body, which closely resembles a super State, with its supranational decision-making procedures and the absolute primacy of European law.
The Heads of State or Government are consequently sidestepping the main issue, which is: why should we have a constitution? Is it simply an operation designed to clarify the Treaties? Or is it instead an almost final stage of building the European super-State? Will this super-State meet the needs of an enlarged Europe? Would variable geometry not be a more appropriate solution?
All of these crucial issues, which are hidden from public view, must be addressed one day, we hope at least in referendums on ratifying the constitution. The further off that day is, however, Mr President, the harsher the awakening will be.
Mr President, we British Conservatives note Mr Berlusconi's words on the need to re-launch the European economy. President-in-Office, you mention competitiveness, economic growth and deregulation. They are all welcome words but they are also well-worn words from past Council statements. The question is whether on this occasion these words will turn into action.
Sadly, it seems again that Europe is more interested in rhetoric than the real reform that is needed to kick-start the Lisbon process. The need for real and far-reaching structural economic reform is pressing. What evidence is there of concrete actions from Member States to implement such reform? The president has spoken of his commitment to implementation of the financial services action plan, but the reality is that progress on the investment services directive has been frustrated just recently by Member States under this presidency.
Low growth and unemployment remain critical issues for Europe: matters that can only be addressed fully by the application of a determined political will to act over the structural weakness of the European economy. But Europe is yet again more comfortable in pressing ahead with constitutional and institutional reform rather than taking practical action which makes a real difference to the day-to-day lives of our constituents.
There surely was a message for all of us in the Swedish referendum vote. Has it been heeded? The message from Sweden instead appears to have led some Member States to a renewed determination that voters should not be allowed the chance to express their views on the great European issues. Of course in Spain, in Portugal, in the Netherlands, Denmark and Ireland, the electorate will have their say on the constitution in a referendum and I was pleased to note that the Prime Minister of France, Mr Raffarin, has said that it is necessary for a referendum to be held there.
That is why we were all a bit confused last week by the attitude of the British Government on the issue of a UK referendum. Indeed, the government seems to be in complete disarray on the subject: senior civil servants briefing in the UK denying a referendum was untenable; a junior foreign office minister keeping the door open before it was firmly shut by Mr Blair. Eighty per cent of British people want a say in a referendum on this Constitution. Yesterday, my party in the UK launched a petition to our parliament demanding it. The fundamental changes in the relationship between the Union and the citizens of Europe proposed in the draft Treaty will not have legitimacy without the consent of the people.
There is just one other issue that I think has been causing real concern in the UK in recent days: the future of European defence and the Transatlantic Alliance. Our American allies have expressed genuine concerns about the draft Treaty's proposals on defence. The US Ambassador to NATO has said recently that they constitute the most significant threat to NATO's future. The British Prime Minister says the opposite, that he would do nothing to undermine NATO, but this is of course the Prime Minister who assured Britain that the Constitution was nothing more than a 'tidying up exercise'.
France and Belgium continue to want a separate military structure to be created with a new headquarters in Brussels. We see this as a challenge to NATO's supremacy in European defence. I want to make it clear, to put our position on the record clearly and unambiguously. We believe in NATO as the bedrock of European defence and any initiative that seeks to create a parallel structure within the EU framework undermines that long-standing and proven alliance.
– Mr President, ladies and gentlemen, speaking both for myself and on behalf of our group, let me warmly welcome and emphatically endorse what the President-in-Office of the Council has said about the defence of the European Union’s external borders, and his observations on the recent and lamentable loss of human life off the coast of Sicily.
I gained the impression that Mr Berlusconi was very sincere in what he said, and share his bewilderment. I can also tell him that the Group of the Party of European Socialists in this House takes the view that the defence of the external borders and of refugees’ human dignity is not a task for Italy, Spain, or Greece, but for Europe, and we Europeans, from whatever country, must be clear in our minds that Italy is also defending the borders of my own country and those of Ireland. Italy thus has a responsibility to Europe, and we have an obligation of solidarity with Mr Berlusconi’s country.
If it is the case that we have this obligation of solidarity, and if this is a matter of our common European concern, then we can also manifestly rejoice that, within the Council Presidency, this task is in the hands of the acting chairman of the Council of Interior Ministers, Mr Pisanu, whose exemplary approach we very much welcome. We rejoice that it is not in the hands of certain members of your government, who say that, when they see boats full of such refugees, they want to hear the cannons thunder. We prefer the acting chairman of the Council of Interior Ministers.
Mr Berlusconi, you have again had little to say about the Council’s conclusions on the outcomes of the discussions on judicial and police cooperation. You kept to yourself your thoughts on the statement in Article 34 of the Conclusions that discussion was needed on specific operations to combat serious crime in Europe and on the need for cooperation in this area. When I last spoke, I put two questions to you; I would like to put them again today, and I ask you to give me an answer, as our group regards what you will say in response as a matter of urgent concern. So let me ask you, Mr President of the Council, what you contemplate doing about speeding up the introduction of a European public prosecution service. What, in particular, are you thinking of doing about the introduction of the European arrest warrant? Our intention in introducing a common arrest warrant was to combat the most serious criminal activity in Europe, and I am not repeating this question just for dramatic effect; rather, I want to remind this House that, just in case the European arrest warrant does not enter into force on 1 January, the European Convention on the mutual rendition of offenders expires on 31 December this year, so that the law will be in a weaker position in 2004.
As there is danger ahead, we want you to tell us what you are doing about speeding up the introduction of the European arrest warrant. What gives my question ever more urgency is the appearance in today’s edition of , a newspaper with which you, Mr Berlusconi, may be acquainted, of an article by Mrs Sabrina Cottone from Milan, who interviewed Mr Bossi, in the course of which interview he said, ‘if the European arrest warrant is adopted, it will be a step towards dictatorship, towards terror’. Mr Bossi went on to say that the European arrest warrant is a crime in itself’. I will repeat that quotation: ‘The European arrest warrant is a crime in itself. It would be crazy to adopt it, and if it is adopted, then I will be its first victim’. Well, opinions may differ about that.
What I would like to know is whether making the law less effective in the fight against organised crime is one of the EU’s objectives. Ought it not rather, Mr Berlusconi, to be your task, firstly, to put Mr Bossi in his place, and secondly, to do everything possible to enable the arrest warrant to become effective on 1 January 2004? I would be obliged to you if you could answer this question.
– I barely have the courage to say this, but we agreed in 2000 to be the world's most competitive, knowledge-based economy by 2010. After so many debates and so little progress, it seems to have turned into a bad joke. This report by the Council demonstrates once again that we need to cut back on the administrative burden for industry. Nobody will have a problem agreeing with this on paper, but do we really realise what this involves in practice? In the Netherlands, the Finance Minister, Gerrit Jan Zalm, set up a website entitled, , which enables businesses to specify on there exactly what is hindering them in their business activities. I call on you, Mr President-in-Office of the Council, to do the same in the European Union. We must give victims the chance to speak out. Only if we have a serious overview of administrative burdens, can we set to work. Hence, www.stopeuropeanoverregulation.eu!
I should like to finish off by saying, Mr President, that from your previous visit to this Parliament, I gather that you like a joke, and I therefore assume that your promises to the Ukraine about EU membership are an expression of your original sense of humour. Surely we should first make a success of the current enlargement, and only then can we think about making new promises.
– Mr President, ladies and gentlemen, whilst there are those who assert that Europe’s governments are steadily dismembering the compromise that the Convention laboriously put together on the constitution, others maintain the legitimacy of their modifying the Convention’s draft. For those who were there at Amsterdam and Nice, the Brussels summit is all about . There is, in any case, no denying the fact that representatives of the national parliaments had a hand in the consensus that the Convent painstakingly hammered out.
The signals sent out from Brussels put me in a thoughtful frame of mind. Europe’s governments may well not have made any headway, but they affirm that they are heading in the right direction. The German Federal Chancellor, Mr Schröder, allows the French President Chirac to represent him. In Europe, we know that nothing can be done without Paris and Berlin, but was it really necessary to put on such a show of strength to deliver a rebuff to all those who warn of a Franco-German directorate?
Finally, there is the growth initiative, with a lot of paper and no action ever since the Essen resolution – as long ago, let me emphasise, as 1994. What this means is that a Quick Start programme is to be put together in time for the December summit, listing the TEN projects that are to be completed. It leaves open the question as to how much money the EU will be chipping in towards the TEN projects, as too, though, is the question of whether the Stability Pact supplants the Growth Pact or vice versa. I would have thought that growth is impossible without stability, for, at the end of the day, today’s debts are tomorrow’s taxes.
– Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I want, in this speech, to focus in the main on the work of the Intergovernmental Conference, which forms, indeed, the centrepiece of the Italian Presidency of the Council, and which we want to encourage the Italian Presidency to complete before the end of this year, that being the only way of ensuring that Europe will continue, post-enlargement, to be capable of taking action, transparent and acceptable to its citizens. This is a big task for the Heads of State or Government to take upon themselves in Europe’s interests.
So I also want to ask you – and here I am appealing to the Council and to the Heads of State or Government as a whole – to be really aware of the European point of view and of their responsibility to Europe in the negotiations, and not to get tangled up in trivial national issues. We saw at the last Intergovernmental Conference, in Nice, where that can lead, and that is not the European spirit that we desperately need. People have high expectations, and the Council bears great responsibilities.
In its fashion, the Convention produced an astonishing good result. I would like to state that it makes an outstanding basis for the deliberations that are now to take place at the Intergovernmental Conference. I would like to point out, though, that a few critical comments do of course have to be made alongside all the positive aspects.
Firstly, I think it right and proper that we should find a place in the preamble of this Treaty for the Christian heritage that has shaped this continent like nothing else, the clasp that holds it together. Let Mr Cohn-Bendit make as much noise as he likes about that, but his roots, too, are in this continent’s Christian heritage.
Your reacting in the way that you do proves me right.
Secondly, we will have to give some thought to whether the Convention, in part 3, has overshot the mark here in transferring certain tasks to the European level that have not been there before and should not be there now. I would give services of general interest as being one example. If we have a proper understanding of subsidiarity, the European level has no business dealing with services of general interest, nor with the coordination of social and economic policy. I do not know what added value there is for Europe in this area, where a bit more subsidiarity and competition among the Member States is more likely to be of benefit to the internal market in terms of the Lisbon objectives being achieved. The same is true of the rules on access to the national labour markets. These are issues on which decisions are the Member States’ responsibility, and questions to which the public expect answers from the Member States rather than from the European level. If we succeed in resolving these problems as well, we will end up with a Treaty that really does deserve to be supported by people throughout Europe. The most honourable thing that the Council can do is to assume responsibility as representatives of the people of Europe.
– Mr President, ladies and gentlemen, it is only right that the Convention’s draft should come to the conclusion that we have too little Europe rather than too much. That is why we need coordination not only of economic and financial policy, but also of social and employment policy as well. I believe that the initiative for growth and investment, which we are discussing, makes clear how feeble are our conceptions of how growth and employment are to be organised.
That is why I would like to call on the Council and its President to speak in far more definite terms about the approaches we want to take. It is, I think, a good thing that we are going back to the infrastructure modernisation measures and thinking about energy and the environment rather than just transport. I think it right that we should give some thought to research and development, but we must, above all, get a skills offensive started in all Member States simultaneously, as we will not be able to increase growth without skilled people, nor will we be able to become a knowledge-based society in which everyone is able to participate. That is why everything possible has to be done to give us functioning social services, which should, in particular, help to reconcile work and family life, for women are indispensable if we are to achieve the higher employment rate that we need. Sweden, Denmark and Finland have shown the ways in which we can do this.
The European Union has no lack of sources of funds, and I am not thinking only of the EIB or of the other options available. I cannot but consider the way in which, in this European Union, payment of VAT is evaded to the tune of an estimated EUR 100 billion a year, quite apart from other taxes. That would be more than these EUR 220 billion for ten years, and would enable us to get something really up and running. That is why it really is time for us not to do as your own country does and put our faith in tax amnesties, but to at last get round to coordinating mutual assistance by tax authorities as a means of dealing with the scandalous cross-border criminal activity involving fraudulent invoicing, the motor and mobile phone trades, and the use of VAT evasion as a means of funding other underhand activities; all of these things we must put the brakes on, halt them and put an end to them once and for all.
Mr President, one cannot be truly surprised at the slow progress of the opening of this IGC phase. One must simply trust that, as the prime ministers have had more time to reflect upon the outcome of the Convention and upon the poorer quality of their own proposals, they will be drawn closer to accepting the outcome of the Convention and selling it on to their publics.
One issue that concerns me especially is the absence of a clear schedule for consideration of Part III. The IGC is surely a wonderful chance for us to refresh and modernise the policy chapters, some of which, like the CAP, are 50 years old. If Part III cannot be properly reformed, the IGC must, at least in Part IV, seek to soften the future revision procedures for Part III.
Mr President, at the Brussels European Council, Europe’s leaders quite clearly gave up on the idea of setting immigration quotas according to nationality.
This decision followed on from the statements by Mr Fini, favouring the right of foreigners to vote in Italy and those by Mr Prodi, seeking to pursue his commitment to integration by obtaining new civil and political rights, proves the complicity and the active participation of Europe’s current leaders in the process of opening up our borders to legal immigration and consequently to the eventual mass colonisation of Europe.
The consequences of these irresponsible policies will inevitably lead to the loss of our national identities, to the ethnic communitarisation of European societies and to the loss of national unity, which guarantees civil peace. We do know, however, most fortunately, that this colonisation of Europe will not take place without the citizens reacting to it in a legitimate, sound and healthy way.
– Mr President, the truth is that the Italian Presidency has not had an easy agenda. I am going to refer to three points.
Firstly, the difficult birth of the Constitution. We are impatiently awaiting the proposals which the Presidency—in-Office is going to make in order to try to overcome the outstanding issues in the second half of November and we are glad that we have been told that these proposals will deal with the problem from a global perspective. By global, Mr President—in-Office of the Council, I mean a solution which can affect all the institutions, which can achieve the agreement of all the institutions, and also of all the Member States – some of which have announced that they are going to hold a referendum – and of all the new States – which have also held referendums within another context. I believe, Mr President, that this is an aspect of the problem which should not be avoided.
The second difficulty faced by the Italian Presidency is how to recover the path of sustainable growth and job creation. Mr President of the Commission, growth, yes, but also stability. We are happy with the Commission's proposed growth initiative, according to which infrastructures must play a fundamental role, because it is usually said, Mr President, that when the Europe of infrastructures, the Europe of construction, goes well, the construction of Europe goes well. There is a simple reason for this: the integration of the markets is not just a political or judicial notion but, above all and fundamentally, a physical notion. Hence the fundamental importance of infrastructures, which – being inert systems – make accumulated delays irrecoverable. Either Europe resolves the problem of infrastructures once and for all or it will have to abandon forever its aspirations to become the most competitive area by 2010.
The final difficulty I wanted to refer to in this speech is that of how to restore relations with the United States following the Iraq crisis and following the events of 11 September. I believe, Mr President, that we must place the emphasis on the fundamental rather than on the peripheral. The fundamental thing is a shared history, common values which clash – as our President, Mr Poettering, and others have reminded us – on issues such as Guantánamo and the death penalty, and also our shared passion for freedom. We now have a wonderful opportunity to express the united view of our European Union project at the coming Conference of Donors because – as I had the opportunity to say yesterday in the debate on the budget – the rehabilitation, reconstruction, pacification and democratisation of Iraq is not a responsibility which should fall exclusively to the United States, but to the international democratic community.
Mr President, I said at the beginning of my speech that the Italian Presidency did not have an easy agenda. It is clear, however, Mr President—in-Office of the Council, that without difficult goals no summit is worth climbing. Therefore, Mr President, I would like to wish the Italian Presidency luck and success in the decisive months remaining to it.
– Mr President, I would firstly like to say that Catalonia, where I come from, together with Aragon, Roussillon and the neighbouring areas, are still suffering from the lack of will or ill-will demonstrated by the Spanish and French Governments and other authorities responsible for developing infrastructures which would allow the Pyrenean border to be eliminated.
It is an example – a further example – of stupidity and short-sightedness, since an even more dynamic and powerful European region in that area would benefit everybody. I hope that President Prodi's announcement of an increase of 30% in the funding of cross-border sections of the European networks will help governments to act in accordance with the conclusions of the Council which they themselves sign.
The development of a free Europe without borders is one side of the coin; on the other side are the management of external borders and movement of people. In this regard also there is identical stinginess and lack of ambition.
I am pleased that the Council is reiterating the global view of the phenomenon of migration adopted at the Thessaloniki European Council; that is important, but admission, residence, integration, border control and the creation of positive dynamics with regard to immigration for receiving countries and countries of origin were dealt with at the Tampere European Council. A legislative programme and coherent and clear political action which make it more attractive to go to a consulate than to put out to sea have been on the table for years, just as we have a European programme for offering justice and security to European citizens on the basis of cooperation between Member States, the cornerstone of which is the European arrest warrant.
Mr President-in-Office of the Council, what do you talk about in the Councils? How can you make generalised statements about fighting crime when what we are waiting for is for you to tell us how and when you are going to adopt the proposals we have on the table, and whether they are going to take effect by the expected date in all the Member States?
President-in-Office of the Council, Mr President, President of the Commission, it has been said that this summit too was full of so-called decisions. I wonder what the people of Europe think of an organisation that, summit after summit, continues to take decisions with which the Heads of Government do not even get their own ministers to comply. Is there any proportion between costs and outcome? President Berlusconi, you had an opportunity to put a stop to these meaningless resolutions from the summits, and I regret that you did not take it. I also wish to emphasise that I have criticised previous presidencies on the same account. I believe it is important for the summits to be fundamentally reformed so that people regain their confidence in the EU and its institutions.
President Berlusconi, you emphasised Christian values in your speech. One of the Christian values I believe that everyone, irrespective of their denomination, should profess is that of alleviating suffering as much as possible. I am therefore concerned about the many ongoing attempts to halt new research in genetic engineering in which all types of stem cells are made use of. To promote that research is to reduce suffering.
– Mr President, I would like to address two messages to the President—in-Office of the Council and the President of the Commission.
The first is that we cannot and must not end this debate without a serious and rigorous political commitment, in order to put an end once and for all to the deaths, exploitation and trafficking in human beings, in other words, to the terrible human tragedies which we see daily on the southern Mediterranean border. Commitments rather than words.
To the wave of 528 immigrants who a few days ago landed on the Andalusian coasts and in the Canary Islands, we must also add the approximately 70 who, it appears, have died trying to reach the coasts of Sicily. It is very possible, moreover, that today or tomorrow we will continue to add to this doleful list.
The second message is that the European Union, as such, cannot deal with common immigration and asylum policies unless the agreements which the Member States adopt, either in interesting meetings such as the one that took place in La Baule, which may lead to the beginning of strengthened cooperation in this field, or in the meetings of the Council of Ministers, are not then reflected in cooperative policies which lead to the burdens and responsibilities being shared, both from an economic point of view, and in terms of human and material resources. I believe, therefore, that we need also to provide, for example, for the need to create a European fund for the repatriation of illegal immigrants. There are some countries, such as my own, Spain, which face high costs in cases of repatriation.
Having said this, it is essential also that countries of origin and transit take a much more responsible attitude, and particularly those countries with whom we have association agreements, which should fulfil all the terms of those agreements and not just the economic ones. Equally, within the framework of these agreements, the Commission and the Council should appeal firmly and insistently to countries which, as in the case of Morocco or Tunisia, are the origin of the tragic events I have referred to.
– Mr President, Mr Berlusconi’s appearances in this House are remarkable in many ways. Today, Mr President-in-Office of the Council, you have managed to speak for 19 minutes and 39 seconds, in which time you have had a great deal to say about economic growth, competitiveness, innovation, industrial policy, then back to increased competitiveness and to foreign policy. All of these are things we can agree with. Yet you did not manage, in these 19 minutes and 39 seconds, to say one word, not even one syllable, on the subject of environmental policy or sustainability.
We can be grateful to Mr Prodi, the President of the Commission, for evidently thinking in what are evidently less simplistic ways and for having, moreover, a good memory, as he did indeed say that the European Union’s policies must always be guided by the principle of sustainability, and he reminded us all of the Lisbon process, of which I am sure that you too have some recollection. What the Lisbon process means is that the European Union’s policies must, of course, enable it to compete, whilst always taking account of considerations of the environment and of sustainability. You have managed to insert into the Council Conclusions a statement on industrial policy to the effect that the consequences of all proposed EU legislation on enterprises are to be taken into account by providing a comprehensive impact assessment, and have, by way of providing a good example, immediately proposed starting with chemicals policy, which you, surprisingly, want to have dealt with in the Competition Council rather than in the Environment Council. This was a great surprise – certainly one of last week’s surprising moments – not only for me, but also many of your fellow-members of the Council.
I would therefore like to ask you, Mr Berlusconi, whether you are aware that environmental policy is not just something that we do because we are good or perhaps because we want to try and do things in an ecological way; but rather that we do it because it makes our industry competitive and because it enables us to pass on our planet and our immediate environment to our children, and perhaps because it enables us to maintain the good living conditions that we enjoy. When you last appeared before this House, I asked you whether you intended to apply your strength and somewhat more energy to advancing the European Union’s environmental measures. To that question you would not give an answer. I hope that you will now give me an answer setting out your position on your policies’ ecological aspects and how you personally would assess your resources and the progress you have made so far, precisely what you conceive of as success in ecological terms, and whether you have to date achieved any sort of success in the area of environmental policy.
Mr President, it is always difficult, in two minutes, to sum up or evaluate a Council with a full agenda like the last one which took place in Brussels. I am going to comment on the economic context, also with reference to many of this morning’s interventions.
It is a fact that there is something wrong in our analyses, something that is wrong somewhere. We have come out of a global World Trade Organisation summit which has not provided the expected results at all, and the word ‘failure’ is a realistic way to describe it; we have a multilateral approach to trade policies which are currently in deep crisis; we must begin once more to ascertain whether the Doha requirements still do not have a basis, or whether the evolution of Doha will lead us to assume other positions.
At the same time, we have a situation in Europe where inflation levels are essentially under control; the energy prices are, I would say, fairly stable and financial market conditions are not negative. So the question is: why is there no recovery? And economic recovery depends on series of factors which can only come into play in a European context.
It is true that we are reinterpreting a Keynesian model readjusted to present times, but in this Keynesian model we need to speed up structural reforms. When we talk of structural reforms, we also have the political burden and task of leaving behind privileges of position which at this time are becoming onerous with respect to economic developments.
The Brussels proposals are tangible and interesting. We have learned that politics is a job which must produce daily results, and that it is built on the basis of daily efforts and daily work. On 12 and 13 December, I think that we will see much of what was considered at last week’s Council become concrete proposals.
– Mr President, Mr President-in-Office of the Council, you, Mr President of the Commission, spoke of ‘turning words into action’. Indeed – the implementation of what has been resolved upon rather than announcements, and a move from enlargement to integration. Not only for the media, but also for many of us in this House, the summit was more about rhetoric than about substance. I cannot deny that I attribute that to the date on which it was held.
Fourteen days after the gathering in Rome, what really new developments can one expect on the constitutional front? What sort of response did the Commission expect to its Growth Initiative in view of its inadequate preparation and the fact that the EU has no policy on either industry or the economy? Might it not be necessary to combine the Member States’ economic programmes and the Growth Initiative into a package with real financial capacity and to make a statement about who is to do what by when in Europe in order to achieve the objectives that we agreed together?
I spoke in terms of announcements giving way to the implementation of what has been resolved upon. We do not need anything new. We want Europe to be strong on the world stage and, internally, to be structured on subsidiary lines. We want the Stability and Growth Pact; let us abide by it and implement it. We have the concept of the internal market; let us at last make it a reality. We have competition policy; let us see to it that barriers to competition are removed in every Member State. We have the targets set at Lisbon, Göteborg, and Barcelona; what we need is operational programmes to implement what has been resolved upon, not new announcements.
Secondly, we have before us a balanced basis for decision on the constitution. We all know what points remain to be resolved. While services of general interest are subject to the subsidiarity principle, they form part of the European social model, and so they need a derogation from competition law. Delays will do nothing to resolve these issues. We can achieve the timetable because the issues are still on the table.
Thirdly we say both ‘yes’ and ‘no’ to a referendum. By that we mean a ‘yes’ or ‘no’ to a national referendum on reform. I will conclude by putting a question to you. Why, then, do we not start by rethinking this issue too? I say ‘yes’ to a Europe-wide referendum, ‘yes’ to a Europe-wide information campaign, ‘yes’ to a Europe-wide result. That means that the majority of the states and the majority of the votes decide instead of nationalising a European project.
– Mr President, the report by the Council starts with a short paragraph on the Constitutional Treaty. There is evidently little progress to report on that score. What we hear is in any case not so positive in a few respects. It appears difficult to enlarge first and only then to focus on depth. We had anticipated this all along.
The increasing fixation on the ideal of what is termed national sovereignty and national interest sparks proposals that are mainly focused on the question as to how we can frustrate the decision-making process in Europe. This is the central idea of most of the attempts to change the outcome of the Convention. Some want to maintain veto rights, while others want to reduce the blocking minority and yet others want to structure the Commission in such a way that all objections related to the Council decision-making process return to the Commission. This would render the Commission a weakened body of national prejudice.
Finally, with reference to what Mr Karas stated, we are facing all these national referendums which, together, form a very undemocratic decision-making tool, because one small majority in one country can cause the whole of Europe to grind to a halt. If that is democracy, then I do not know. All of this is at odds with the intentions of the founders of European integration. They succeeded in starting this gigantic innovation because of a broad European vision. Had they remained stuck in a mosaic of small-minded, national interests, then Europe would have remained a platform for power games, violent or not, as the case may be. We must continue to call a spade a spade. A Commissioner who fails to prioritise the European interest but represents his own national interests is a corrupt Commissioner who must be brought down. Parliament should not be reduced to a collection of errand boys of Member State governments. After all, we are the direct representatives of the European citizens. It is unfortunate that in some new Member States, leading personalities do not, for demagogic reasons, distinguish between the roles of Brussels and of Soviet Moscow. It is very obvious where the differences lie: participation, free will, and so on. When we were faced with the choice of a free trade zone, personalities of that ilk always emphatically rejected that alternative. We hope that the enlargement, which for a long time was our fondest wish, will considerably reinforce the European idea, for that is its objective.
– Mr President, ladies and gentlemen, the fact that the new external borders are to be set wider, with consequent migratory pressures, leads me to welcome your setting as a priority the reinforcement of the area of freedom, security and justice. I welcome your choice of a multidisciplinary approach to deal with this, taking in the securing of the external borders and accelerated asylum procedures, along with measures to deal with immigration, steering the legal and combating the illegal.
I would, though, like to make a number of specific comments, starting with one on the management of the external borders. If we want to have a whole range of projects to manage the external borders in new ways, with very high standards enforced everywhere, then coordination is needed. The Commission and the Council have now proposed the establishment of a new agency, but the question arises of where it is to be located. I would not be in favour of our again devolving competences upon an agency over which we have no control; I would instead prefer it if a coordinating unit – which might as well be called an agency – were to be set up within the Commission, where it could function efficiently. I would ask you, when evaluating the options, to give consideration to this one.
My second comment has to do with repatriation policy. If you want to put together credible policies on asylum and legal immigration, you have to combat illegal immigration and the abuse of asylum, and so you need a common repatriation policy as well. I would encourage you, then, in future, to conclude repatriation agreements not only with states like Macao, but also, in fact, with the states from which we can expect the most migrants. That is what we expect, and we will support you in doing this. We will also help you to work towards the provision of information at the grass roots in these countries, which is the best way of preventing the trafficking in human beings.
For my final point, I ask you to exert more pressure on the Member States to get them, at last, to implement the directives on refugee status and asylum procedures, so that we can, once and for all, ensure that decisions are taken and procedures completed speedily, and that refugees get help without delay.
– Mr President, I would like, very briefly, to say something about the President-in-Office of the Council’s statements on foreign policy and also on the outcome from the Council. One could hardly expect the Council to do other than give attention to the situation in the Middle East and lament the way in which this has deteriorated, which it has done, also calling on both sides to renounce violence and enjoining a policy of moderation upon them. Today, Mr President of the Council, I would like to call upon you to do everything you possibly can, whether through official or unofficial channels, to give real support to all the peace initiatives, whether they be Palestinian or Israeli in origin.
Among other things, I am referring here to what are termed the Geneva Accords, a splendid initiative by people who really have been involved for years with the whole complex process. Let me make an exception here, and quote from an author – Amos Oz, an Israel writer who has this to say in a commentary on these Geneva Accords: ‘Ever since the Six Day War, we are as close to the Palestinians as a jailer is to the prisoner handcuffed to him. A jailer cuffing his wrist to that of a prisoner for an hour or two is a matter of routine. A jailer though who cuffs himself to his prisoner for thirty-six long years is himself no longer a free man. The occupation has also robbed us of freedom.’ These words, I think, clearly express the need for the European Union, too, to contribute something towards putting a stop to this state of non-freedom, which this situation has caused to prevail in Israel itself, and the fact that the Geneva Accords provide us with a good example.
The last few days, though, have also shown that the conflict in Palestine and the situation in Iraq are even more closely connected than we, in this House, had repeatedly claimed them to be. Although, Mr President of the Council, there is at present rejoicing at the unanimous adoption of the United Nations resolution, we must not abandon the objectives that this House has always pursued in relation to Iraq policy: a strong role for the United Nations and a progressive but speedy and clearly-defined transfer of power from the Americans, from the armed forces, to the Iraqis. Iraq belongs to the Iraqi people, and it must be made apparent, unambiguously and relatively quickly, that the European Union wants to implement this principle and put it into practice.
I am not very happy about the way in which the agreement with Iran came about. I would have preferred it if it had been reached by Mr Frattini, the President of the Foreign Affairs Council, in tandem with Mr Solana, the High Representative. We should, though, be glad that the three European foreign ministers have managed to come to an agreement with Iran. Agreements can be reached without war, they can be reached by peaceful means, they can be reached by negotiating with countries that put up resistance, and we should rejoice that this important agreement with Iran now appears to have been concluded.
Mr President, during the Convention proceedings, the pessimists predicted a negative outcome, at best a delay which would have jeopardised the objective of giving the new Europe its first Constitution in a short space of time. Instead, we all know the way things turned out: in the end politics prevailed, the sense of responsibility prevailed and Valéry Giscard d'Estaing, despite the initial criticisms, achieved the objective.
Today, in this Chamber, I have heard certain pessimists making predictions about the outcome of the IGC which are not positive. Naturally, no one believes that the work of the Intergovernmental Conference will not come up against obstacles. No one believes that it will all be easy, but I am convinced that in the end, as in the case of the Convention, the European interest will prevail. This is why I am optimistic, this is why I am convinced that this Presidency will make Europe take significant steps forward.
It is impossible not to welcome with satisfaction the statement made by the Spanish Prime Minister, Mr Aznar, or to welcome with just as much satisfaction certain affirmations made by President Chirac? Politics is mediation, not propaganda; it is the ability to attain the goal within the prearranged time. I am convinced that this Presidency, therefore, will attain the objectives which it has set itself: Europe will have, before the next European elections, its first Constitutional Treaty, fruit of the valuable work of the Convention and also fruit of Parliament’s work.
Parliament’s active participation in the proceedings of the Intergovernmental Conference is an extremely positive result, and this choice is proof of the fact that the Italian Presidency has maintained its promises made in this Chamber. I cannot fail to stress the importance of reference to our Judeo-Christian roots in the preamble to the Constitution. It is not, Mr Barón Crespo, a question of a monopoly, but quite the opposite; it is that we must not dismiss the contribution that Christianity has made to the moral and social growth and development of this continent. I am referring to the values which Mother Teresa of Calcutta embodied and observed: values which we all, believers and non-believers, share.
Also when we talk about the major, difficult issue of immigration, Europe cannot fail to hear the cry of pain uttered by millions and millions of Africans. Africa, with its tragedies, will constitute the emergency of the coming decades.
Your words, Mr President-in-Office of the Council, confirm that the approach to this great emergency is the right one. Carry on! As many fellow Members asserted today in this Chamber, Europe – the whole of Europe – has to take responsibility, in political and economic terms, for organising and protecting the borders. The road embarked upon by the Italian Presidency, I repeat, is the right one. This is why we should encourage and support it, just as it should be supported, Mr Bertinotti, in respect of development policy. How can we consider increasing the competitiveness of our regions without putting in place major infrastructure in order to develop the internal market and to create new jobs?
Carry on with the decisions concerning Lisbon too: without a serious reform of welfare systems our young citizens will not be offered any hope. Social-democratic Germany has embarked on this path, as has centre-right France. These are not, therefore, choices made by one side or the other, but it is a question of political farsightedness.
The decision promoting research is also positive: it was a promise made in this Chamber in July, and has been kept; just as the fight against organised crime is a promise.
I am pleased to see that Mr Schulz reads Italian newspapers attentively. Allow me to supplement his press review with some news. It is well-known that, with regard to the European Prosecutor, the Italian Government and the current Union Presidency have decided to adhere to the text submitted to the European Union by the Convention. With regard to the European arrest warrant, as is just as well known – it is in the Italian press – the draft law to modify Italian regulations in line with the prearranged framework-decision at European level has already been tabled to the Council of Ministers and will be discussed soon, before being submitted to Parliament for adoption by 31 December this year.
In conclusion, therefore, in my opinion, this House, despite a few deliberately provocative interventions related to political affiliation, is encouraging the Italian Presidency to move forward along the road on which it has embarked.
.  Mr President, I wish to thank all the Members who made observations. We have made careful note of all the speeches; we will take them into account during the 50 working days which we still have before the European Council in mid-December.
There have been remarks from many quarters regarding the achievements and work of this Presidency. I would simply like to point out that it really is difficult – and I personally have experienced this – to address all the issues involved in holding a Presidency, in the very short space of time available; all the more so for those holding the Presidency in the second half of the year, as this space of time is reduced, in practice, to just four months. In July and August, we did try to hold meetings with Heads of State or Government, but it was virtually impossible and we confined ourselves to the possibility of bilateral talks. Therefore, in terms of actual working time, for a Presidency with this mandate during the second half of the year, four months are left. Then there is the Christmas period, with the last European Council being brought forward to 12 and 13 December as a result, and so there truly is very little time available. This means that we must look closely at the proposal in the draft Constitutional Treaty which provides for presidencies lasting two and a half years, with the possibility of renewal. The hope is that it will be possible to find an influential President, who can represent our Union on the international stage with authority, and who also has the necessary time, maybe, to manage the rotating systems according to which the European Council operates, which of course cannot be done in too short a space of time.
I would remind you, however, that during this period, the Italian Presidency has endeavoured to discharge its responsibilities. Just to try to explain how many things a Presidency has to do, I will tell you what we have done: we have held over 42 meetings with government representatives of Community countries and candidate countries; we have ended several old disputes which no previous Presidency had resolved; we have chaired 26 Ministerial Council meetings, along with all the work also required from the President-in-Office personally in preparing for these European Councils in the various sectors and in coordinating the Councils themselves; we have adopted 17 regulations and directives; we have concluded three conciliation procedures with the European Parliament, which had been ongoing for some time; we have concluded or signed seven international agreements; we have begun the technical review of the texts adopted by the Convention – all of this involves numerous sittings, and almost always at night, what is more, for the President-in-Office; we have held eight Association and Cooperation Councils, including Armenia, Georgia, Jordan, Tunisia and so on; we have had 10 summits and troikas, and moreover, this very week I am going to China; we have held 30 COREPER meetings, along with all the preparatory meetings; we have had 15 working meetings with representatives of the United States, Russia, the Balkans, Latin America and other countries; lastly, we have held over 800 Council working group meetings. The future Presidency of the European Union must therefore be highly structured and must be assigned to someone with the youth and energy to sustain this level of obligations. I am too old, Mr Schulz, for this kind of thing; but thank you anyway.
With regard to the Intergovernmental Conference, I would point out that it was opened 18 days ago. The Presidency initiated a debate, which was open albeit brief, that could not and cannot be prevented. In fact, I do not believe that it is conceivable in a college of Heads of State or Government, to refuse or deny each government the opportunity to set out the position of their country on a constitutional treaty. The Presidency’s task was to listen, to expand upon each topic of discussion and it will subsequently be to condense this all into a global proposal, which is exactly what we are preparing to do.
The issues which are still unresolved, as you know, mainly concern institutional questions: the double majority voting system, the composition of the Commission – as has been widely pointed out here – the review of the Constitutional Treaty with the possible extension of qualified majority voting to other areas. I expect, within a few weeks, when we have completed the detailed – but, I repeat, open and transparent – examination of all the issues before us, to draw up a global proposal. It will be my job to contact, on a bilateral basis, the relevant persons in the different countries in order to discuss it probably at an informal meeting of the European Council, between 15 and 30 November and, at last, have the final proposal ready in mid-December.
One thing, of course, is clear, and that is that Europe and its citizens expect a high quality Constitutional Treaty; that is, an end product equal to the challenges to which we will increasingly be required to respond. We cannot accept compromises which reduce the European Union’s ability to make decisions and to make them swiftly and efficiently; we therefore cannot conceive that the defence of individual national interests – which is, however, right and understandable – could stop us having a constituent result necessary to consolidate the integration of Europe which is enlarging and uniting with an ever growing number of new Member States. In December, when the Presidency’s global proposal has been considered, expanded on and discussed, the time to decide will come. We will ask everyone to endorse, with clear and transparent responsibility, a complete constituent draft which, I repeat, must be high and noble. Failing this, European citizens will be called to vote in June without any knowledge of the new institutions and the faith of these citizens in the European Union and its progressive integration would be lost or be greatly reduced. This integration is a decisive factor in meeting the challenge of making Europe capable of taking a leading part on the international stage, capable of facing, with dignity, any other international power on equal terms, capable not only of strengthening the democracy, freedom, well-being and security of its citizens but also of disseminating these resources throughout the world. It is worthwhile considering this very point because we have all made a commitment, again recently with the Millennium Declaration, to give food, water, heath and education to those in the world who do not have them. These are important material resources but we know full well that, if they are not preceded by the first resource, that is freedom – which results in democracy as a form of government- then there is no possibility of providing and guaranteeing these resources in the long term to those citizens of the world who are still lacking them.
I believe that when assessing – as I have been doing during recent days and nights – the final articles of the Constitutional Treaty, we must be clear that this Treaty will be in force for our fellow citizens for the next 10, 20 years, and that it must give our Union, as the seat of the most ancient civilisation, as a group of states and citizens which identify with a common heritage of values, principles, cultures and civilisation, the chance to be a protagonist in the world, to carry out, together with other countries and not in conflict with other countries, the duty of exporting to the world precisely that important resource of freedom and democracy, which alone can guarantee well-being for the people, which alone can effectively guarantee a truly peaceful future for the whole world.
There are other more specific matters, which Mr Tajani has already answered in part, such as the European Prosecutor. We shall abide by the draft Constitutional Treaty. As far as the environmental dimension is concerned, I would point out that paragraph 24 of the Conclusions includes the environmental dimension in the growth process as a factor which will work as a catalyst for innovation and modernisation in key sectors such as energy and transport.
In conclusion, I would like to remind you that, in effect, we have already obtained tangible results, and this gives us hope for the further deliberations of the Intergovernmental Conference. We have obtained results in an area where there were seemingly insurmountable divisions: European defence. The work of this European Council – which will take tangible form in the Council’s work in December – has given rise to the realisation by all the countries of the European Union, including the 10 new countries which are joining us, that there can be no true European Union foreign policy which carries weight, which is authoritative, if we are not backed up by an independent European defence force.
The system of enhanced cooperation – or structured cooperation, as the case may be – has also been accepted, a system which allows certain countries which have greater military capacity and have the possibility and intention of spending on defence, to join together, but on three very clear conditions. Firstly, that this cooperation is open at all times to all Member States of the European Union which wish to participate in it; secondly, that the criteria and rules according to which this cooperation is set in motion do not stem from a decision made by the States which initially establish this cooperation, but are approved by the European Council. It will be decided in December whether this approval must – and I hope not – be given by unanimous voting or by qualified majority voting. The third condition is that European defence must not be seen as an alternative to NATO but as a complement to NATO itself, which we still consider to be one of the pillars that has ensured over half a century of peace and security in Europe.
I can only promise you all that we will approach these final 50 working days with the greatest dedication and, with regard to the Constitutional Treaty, with a clear idea in mind at all times. We will not be able – just for the pride and satisfaction – to close the Intergovernmental Conference under the Italian Presidency. Such a thing has never happened before, because the five Intergovernmental Conferences which preceded this latest one opened under one Presidency and always closed under other Presidencies. We, too, even though we are trying to arrive at a conclusion and even though we know that the European citizens will be summoned to the polls next spring and that we must therefore do everything possible, or rather, more than everything possible, in order to let them know what the roles and overall ambit within which the Parliament whose Members they will be called upon to elect will have to operate, will never agree to go so far as signing a compromise, a Constitutional Treaty, which cannot assure Europe, and by extension its citizens, that it will perform what we all believe must be its duty in the coming years. The Italian Presidency will therefore do all it can to complete the work by December, but will not allow this work to result in a watered-down Constitutional text, which favours the interests of individual States rather than defending the common interest of us all, which is, of course, the common good.
.  Mr President, President-in-Office of the Council, ladies and gentlemen, I would like to thank you all for this debate, which has been extremely interesting and which has provided us with ideas for our future action. I thank Mr Berlusconi for the desire he expressed to close the Intergovernmental Conference with a powerful, and not a watered-down text, and I also thank him for having stressed the need for a sense of continuity in the institutions, and the difficulty of this continuous, fast rotation.
The Commission is aware of its duty to ensure the continuity of the institutional work of politics: we have done so throughout recent years consistently, loyally and with dedication, and indeed, this very evening, I am going to Dublin for talks with the Irish Prime Minister, precisely to ensure this continuity and so that the work we are doing is not fragmented by the continual changes that take place.
Turning to the issues that we must touch on, I would like to make some very simple observations. Many interventions referred to the question of the Commission’s composition. I would like to clarify once again that the draft Convention already includes one Commissioner per Member State. What we do not accept is that half are working Commissioners and half are ghost Commissioners; but there is already one Commissioner per Member State.
We must make all Commissioners visible with the same powers and able to lay down European policy. It is by no means the case that having one Commissioner from each Member State would mean that national interests are represented: already, in the present Commission, the Commissioners, I am glad to say, do not represent national interests but the common interest.
A second problem which has emerged and which is of great interest was mentioned by Mr Bonde. I was a little surprised, I must say, when he came out in favour of a referendum in each Member State, because I thought that he agreed with the principle of subsidiarity, whereby each country chooses the method with which to adopt their Constitution. If a referendum is necessary – as Mr Karas said a while ago – then we should have a European referendum.
You understand, then, that it would all take on a different significance: all we would need is the Constitution as decided here, approved by a European referendum, and it would assume infinitely greater significance, it would be something altogether different. I really would ask you to reflect on this. I know full well that it sounds too good to be true, but there are times in history when a decision of this kind is sufficient to change the face and life of our institutions.
The third issue: the quality of investments. The quality of investments was raised, and I would like to clarify that the quick-start list is not going to create priorities and exclusions. That is not what we intend; rather, we want to identify the projects which are the most mature, most transnational, most likely to mobilise resources and confidence rapidly. Confidence, Mrs Frassoni, also and above all means social and environmental sustainability, in line with the policies of the Commission, which, over recent months, let us not forget, has sought to establish itself in the highly sensitive area of energy policy, dedicating a large part of our resources to research into hydrogen and alternative energies.
Moreover, the extremely sensitive question of the protection and health of the environment and the chemical industry was raised. It may, indeed, be the case that we have had to make compromises, especially at a difficult time in terms of the economy: I do not rule that out, because we have to make compromises every day, but I want to assure Mrs Frassoni that we are at the forefront of the world – very much so – with the substantial costs that this entails. However, we want to be, as we were for Kyoto, because we know full well that, as the European Union, we have to shoulder a responsibility which is distinct from the responsibility shouldered by the individual countries, the individual nations.
Similarly, as the European Union, we have to shoulder responsibility – and here I am looking at the candle, the large candle, still alight in front of Mr Watson – with regard to the Guantanamo issue, on which I cannot fail to agree with the concerns expressed regarding the state of the prisoners. Without making simplistic judgments, I can say that, if a case of this kind happened within the European Union, it would probably be considered under the scope of the procedure laid down by Article 7.
Today, however, we must also recognise that detainees in the Member States are detained precisely in the Member States, and we must make it clear in practical terms that we expect these citizens’ rights to be vigorously defended by the authority of their States.
Lastly, to conclude the foreign policy issues, Mr Wurtz made strong reference to the Geneva Plan. I was very pleased by this because it is the first time that a practical initiative has been put forward by the Palestinians and Israelis and not by the – albeit extremely valuable – initiatives of the Quartet and external bodies.
They will not be representatives of the governments of both sides, but they are representatives of enormous intellectual and moral stature. I would like to remind the President of Parliament here of the skill with which the Speaker of the Knesset, Avraham Burg, led the Israeli Knesset at difficult times and the very real enthusiasm he generated with his speeches, his discussions and also his critical remarks. They will make a contribution, which I hope will be decisive, to peace in Israel and we, I can assure the honourable Member, will be ready to seize it with the sensitivity necessary in these cases. It is clear that this is a Palestinian and Israeli process, not a process conducted by the world powers relating to Israel and the Palestinians; it is from these quarters that we are awaiting a message that will enable us to achieve peace in the Middle East together.
With regard to immigration, Mr Brok referred to the European policy which he called ‘wider Europe’; I prefer to call it the ring of friends policy, that is the policy of having around us – from Moscow, from Russia to Morocco – countries with which we have a close, solid relationship based on friendship. This is the implementation of ‘soft security’, of that security policy which Europe has entrusted to dialogue, to economic bonds, to cultural bonds. It is in this context that we must place the issue of immigration.
We have already taken two major steps forward: cooperation on policing – which really is a step forward – and the agency to coordinate our action. Mr Pirker raised some legitimate objections with regard to the agency and the danger of duplicating it. However, we want to ensure, precisely, that this is a body at the service of the European institutions to coordinate our action.
This is the first part, but it is not enough, it is not enough! This is a means of internal defence, but we need an initiative to manage and keep the immigrants in their countries of origin. Clearly, therefore, we must make a twofold agreement with these countries, on the protection and the control of immigrants, giving them the possibility to interact and also to reap a legitimate benefit from this. The quota policy, rejected by the Council, perhaps partly because the term ‘quota’ is inappropriate, is absolutely essential. I would call it an agreement with these countries to guarantee them a minimum emigration level so that they help us to protect our borders. There is no alternative: if we live among friendly countries, we will succeed in resolving this tragic problem; if we do not live among friendly countries, they will continue, with a hostile approach, to send us emigrants, exploiting them, and we will no longer know what position to adopt or what decisions to take. We should remember this: initially soft, passive defence, and then an active agreement with these countries.
Lastly, many of you rightly raised the question, the fear of falling into the clutches of economic decline. This is a serious, disbursing problem, which combines with the concerns that the German, French and British Governments have, together, expressed over the risk of European deindustrialisation. We must not forget that this is an extremely serious matter, upon which we will have to reflect and work in the future because we cannot accept protectionist solutions which would leave us even worse off. Together, we must, by applying the lessons of Lisbon to this new situation, give Europe the impetus it needs. The fundamentals of our economy are strong, and are much stronger than those of other economies which are currently lecturing us and telling us how to proceed.
Let us remember, however, that, although they are necessary, the structural reforms which Mr Fiori rightly mentioned in his speech do not suffice. We need energy and coordination between us all, a sense of mission, of what everyone expects from European politics. We are experiencing a highly absurd situation: all our governments and countries are expecting us to provide an industrial policy, a financial policy, a common and coordinated research policy to free us from those clutches of economic decline; the peoples are calling for this, the governments are calling for this, but then, when it comes to taking the necessary steps to resolve the crisis and achieve these objectives, that is when national interests, fears and conservatism prevent us taking action.
We have been experiencing this absurd situation for too long; we must find a way out, and Parliament and the Commission are being called on by the European peoples to overcome this very situation. Together we have to do this.
Mr President, we do not have the chance to come back on this debate, and I do not wish to trespass on the goodwill of those in the House. I would simply ask the presidency and the Commission to explain why we should expect Europe's voters to vote for Europe if we do not have the solidarity and the commitment within the Commission and Council to stand up for the rights to which our continent has subscribed.
I should like to thank everyone who has contributed to today's debate, which was a reflective, calm and good-tempered exchange of views.
The debate is closed.
– The conclusions of the European Council of 16-17 October 2003 reveal that the Heads of State or Government are persisting with the same neoliberal policy, showing complete indifference to socio-economic problems. It is unacceptable to continue giving priority to enhancing the competitiveness of businesses on the basis of further liberalisation and privatisation, further pay cuts and flexibility, instead of solving the problems of unemployment, poverty and social exclusion.
Even the so-called ‘European Initiative for Growth’ will fail as long as the limitations imposed by monetary policy remain in place. Those limitations also bring the risk that funding for large projects will come to depend on the whim of the financial markets. The Stability Pact needs revising more than ever, in such a way as to take into account employment, education, training and sustainable development.
As for the Intergovernmental Conference, what was revealed there is worrying, especially the unacceptable financial blackmail practised by some Member States, who are threatening to block the Community budget so as to obtain an agreement based on the so-called European Constitution.
It is equally regrettable that the Council has not put in place the measures needed to bring an end to the occupation of Iraq, so as to ensure that the Iraqi people will be able to claim their inalienable right to determine their own future and exploit their rich resources.
Colleagues, I should like to take this opportunity to extend a warm welcome to Mr Olivier Kamitatu Etsu, the President of the transitional Parliament of the Democratic Republic of Congo who, together with a delegation of that parliament, has joined us in the official gallery. I wish them a productive stay in Strasbourg.(1)
I would like to inform you of something which our President said at the opening of proceedings this morning, when, however, not all the MEPs were present in the Chamber. It is important and noteworthy: for the first time, during this sitting we have three new interpreters’ booths in operation. For today’s debate we have interpretation into three of the new languages, that is, Polish, Hungarian and Czech. The channels are 12 for Czech, 13 for Hungarian and 14 for Polish.(1)
We shall now proceed to the vote.
– Mr President, I am requesting the floor for a few minutes to ask for the assistance of the Presidency and to explain the clearly irregular situation which has arisen in this report. An amendment by my group, voted for by the immense majority of the committee, has surprisingly disappeared from the text being voted on today. That amendment called for the recognition of the right to asylum for women who suffer serious persecution and violations of their human rights. For this reason, Mr President, and on behalf of my group, I would ask that we postpone the vote on the Smet report until the services of the House clarify this situation, which we believe to be immensely serious.
.– Mr President, a correction to the text has been made after very lengthy negotiations. I will read out this correction and would ask the Socialist MEPs whether it ultimately reflects what they have asked for. If not, I agree that it should be sent back. I will read out what the text of paragraph 13 should be, because there have indeed been a number of difficulties, partly because sections have been deleted from the text.
‘Calls upon the Member States to take into account persecution and/or the fear of persecution which may be suffered by women on account of their sex.’
Mr President, in support of Mrs Valenciano’s intervention, and in view of the fact that this really was a significant procedural violation, I would like to support her proposal, which does not entail referring the report to the committee but simply delaying the vote so that matters can be clarified. We support Mrs Valenciano’s position, which, in procedural terms, is absolutely right.
I shall put to the vote Mrs Valenciano’s request to postpone the vote.
– Mr President, further down the voting list there is a vote on several resolutions on the oral question on the liberal professions. I would like to ask that this be removed from the agenda and deferred until the next part-session in Brussels. This has also been agreed with the Group of the Party of European Socialists. We want to try to find a compromise resolution rather than vote on these contradictory resolutions.
I shall put to the vote the request to postpone the vote.
. Recent food scandals clearly illustrate that food safety is at risk, especially given that an obsession with profit, combined with a lack of controls and, very often, permissive legislation, seem to take precedence over public health concerns. Food additives, the ‘E numbers’ we often see on the labels of food products, come into the equation via the agri-foodstuffs industry. From preservatives to colourings, they serve specific purposes and should be effectively controlled in order to assess the risk they pose to public health.
Framework Directive 89/107/EEC, on food additives, provides for the adoption of specific directives with a view to harmonising the use of different categories of additives in foodstuffs. It is in this context that amendments have been tabled to Directive 94/35/EC on sweeteners for use in foodstuffs.
I therefore support the European Parliament’s two main proposals. The first of these prohibits trade in and use of sweeteners not conforming with the revised Community legislation until stocks are exhausted, while the second withdraws the Commission’s power to decide whether or not a substance is a sweetener until such time as the framework legislation is revised.
. The aim of this report is to update the terms of use of certain products, in light of the scientific studies available on the undesirable side effects which these substances may have on humans and the acceptable daily intakes fixed by the Scientific Committee for Food.
Like the rapporteur, I fail to see why the Commission should have responsibility for deciding whether or not a substance is a sweetener until such time as Framework Directive 89/107/EC on food additives is revised. I agree that the Commission’s powers in this area may be extended only when the aforementioned Framework Decision is revised, as the Commission has stated it will be in the course of this year.
The proposal that the Commission draw up a report outlining the progress made in the re-evaluations of all additives within two years of the entry into force of this Directive should be welcomed, as should the measure designed to avoid the abuse of temporary exemptions for products which do not comply with this legislation.
I voted in favour.
. I should like to take advantage of the vote to point out the following:
First, my agreement with the European Parliament proposals for higher compensation margins.
Secondly, this requirement should not result in higher premiums for citizens, given that insurance companies have a great deal of room for manoeuvre, in conjunction with the measures being proposed by the Italian Presidency to improve road safety and reduce road traffic accidents.
Τhirdly, the importance of the insured's having a priority claim over creditors in the event of the bankruptcy of an insurance company.
. This Directive aims to modernise previous directives on motor vehicle insurance. The proposal seeks not only to harmonise at Community level the different provisions of national legislation, but also to encourage the free circulation of goods and persons. Previous directives put in place a requirement for all Community vehicles to be insured against civil liability, for valid insurance certificates to be awarded in all the Member States, for compulsory cover for all vehicle passengers, the establishment of guarantee funds, and the famous Green Card.
Since I come from a country which, unfortunately, suffers from one of the worst road safety records, one of the lowest levels of cover and of damages arising from compulsory motor vehicle insurance, I welcome any initiative aiming to enhance the protection afforded motor accident victims by compulsory insurance through swifter procedures and higher levels of minimum cover, providing Member States’ ability to go further is not threatened. While I support the rapporteur’s original proposals to increase the amount of the minimum sum insured to EUR 10 million per accident for personal injury, and to EUR 5 million per accident for damage to property, I regret the fact that that this position has been replaced by a compromise involving smaller amounts.
. Mr Rothley is a remarkable kind of Social Democrat. He always does the opposite of what you would expect a member of his group to do. In June, his major achievement was that he provided for a considerably higher salary for all MEPs other than the already excessively paid Germans and Italians. Years previous to that, he had claimed that his intention in doing this was to enhance Parliament's dignity. Now, as rapporteur, he is proposing in his Amendment No 15 to exclude pedestrians and cyclists from bodily injury cover in the drivers' legal liability insurance, irrespective of whether the driver is at fault. His motive is now that this concerns a delicate and very controversial problem, one that is better regulated in a separate legal instrument. If this separate legal instrument were to come into being at the same time as this directive, then there would be nothing wrong with his argument. However, Mr Rothley knows very well that this House has no right of initiative. If we were to reject this component, we would need to wait and see whether the Commission were ever to table this separate proposal. If this proposal were to be tabled, Mr Rothley anticipates possible further problems. In that way, the weakest party is put at a disadvantage. That is why I reject this proposal.
. I voted in favour. This new proposal for a fifth Directive on motor vehicle insurance aims to amend the existing directives by plugging gaps and solving the practical problems facing the citizens of the Member States. Indeed, insurance premiums covering temporary stays in another Member State and short-term insurance covering vehicles bought outside their owners’ Member State of residence are legal mechanisms which the Community did not tackle in the past, as were the updating of existing provisions on the amount of minimum cover which motorists should enjoy and increased protection for pedestrians and cyclists involved in accidents.
On another matter, one of the most important aspects of this report concerns resetting the minimum levels of guarantees for personal injury and damage to property, in the context of the wider trend to promote victims’ rights.
The recognition of every Member State’s right to demand that drivers of certain types of vehicles (trailers, agricultural machinery, and so forth) produce valid proof of insurance cover while driving such a vehicle on their territory also deserves my support.
Unlike the Commission, the European Parliament pronounces itself in favour of compensation based upon each accident rather than upon each injured person.
As a result, the level of compensation per person would only be half as high in the case of an accident in which two people were injured. It would be as if there had only been one injured person. I find that odd, in fact downright absurd.
For that reason, I have voted against the European Parliament’s position and, instead, supported the Commission’s line.
. Conservative MEPs accord a very great importance to issues of parental responsibility and the protection of children. It is, unfortunately, an unavoidable fact that the European Community is working towards the establishment of a common judicial area. However, we believe that parental responsibility should remain the right of a parent within the competence of individual Member States and, as such, cannot support a report which gives the Council the right to instruct Member States to hand over their autonomy in this area.
. I welcome the political agreement reached by the Justice and Home Affairs Council on the draft regulation on recognition and enforcement in the Community of judgments in matrimonial matters and in matters of parental responsibility, based on common rules on jurisdiction, especially with regard to issues relating to the return of the child, emphasising that the child’s best interests must be the primary consideration in all judicial decisions relating to children.
The formal adoption of this regulation can only take place, however, when a decision is adopted authorising the Member States to ratify the Hague Convention of 1996, in the interest of the Community.
That is the background to the initiative we have debated today, and its urgent nature. Its aim is to authorise the Member States to ratify or accede to that Convention in respect of parental responsibility and measures for the protection of children (the Community cannot become a party to the Hague Convention). It is incumbent on the Member States, therefore, to take the necessary steps to enable the Community to become a member. That will make a real contribution to strengthening Community law on child protection.
In doing so, we will bring the European Union closer to the citizens, and above all to those unfortunate enough to experience the heartbreak of separation or divorce, which are enough of a tragedy already without making matters worse by affecting the rights and welfare of children.
. I agree with the rapporteur’s view that the Member States’ ratifying or acceding to the Hague Convention of 1996 will help to provide better protection for the rights of children in respect of parental responsibility, so that, as the rapporteur says, ‘in all decisions relating to children, the child’s best interests remain a primary consideration’.
I welcome the proposals intended to ensure that the Convention enters into force as early as possible.
I do not, however, have any truck with the federalist thinking underpinning this report. In particular, I must highlight how ironic and inexplicable it is to suggest that the Member States need Council authorisation in order to ratify or accede to this Convention.
. I am with the rapporteur when she states that establishing a harmonised and standardised judicial area is a vitally important element in the advancement of European integration in the sphere of parental responsibility. This proposal is an interesting step in that direction. In fact, it aims to authorise the Member States to ratify or accede to the Hague Convention in the interest of the European Union, thereby overcoming the technical problem that only sovereign states may be parties to that Convention. The significance of this is that the Hague Convention relates to jurisdiction, applicable law, recognition, enforcement and cooperation in respect of parental responsibility and measures for the protection of children, and has already been the main inspiration for the future Council regulation on parental responsibility, which the Council is still debating.
I disagree with the rapporteur, however, when she seeks to base her arguments on Article 24(2) of the Charter of Fundamental Rights. Consideration of the child’s best interests should be invoked for its intrinsically high value, not because it is called for in a text which, in any case, lacks any legal value at present.
Nevertheless, since this is a matter of ensuring that, in all judicial decisions relating to children, the child’s best interests remain a primary consideration, I support the rapporteur’s proposals.
. The Hague Convention entered into force on 1 January 2002 and concerns Jurisdiction, Applicable Law, Recognition, Enforcement and Cooperation in respect of Parental Responsibility and Measures for the Protection of Children. It is, therefore, now crucial that the Member States do everything that is needed to ensure that the Union complies with the Convention.
The European Union is working towards establishing a common judicial area founded on the principle of the mutual recognition of judicial decisions. We must ensure that every judicial decision prioritises the interests of the child.
We have a duty to protect our children, who are tomorrow’s adult citizens. Our society can only move forwards for the good of everyone if we are able to watch over the way our children are brought up, and over their physical and psychological development. Working for children’s rights means working for human rights, protecting them against violence, institutional violence in particular, and this will prepare them for a world of peace.
. I should like to take advantage of the vote to point out the following:
First, my concern about the positions taken at the Council meeting in Rome on 21 October by the United Kingdom, Holland, Sweden, Denmark and Germany, who are in favour of reducing regional subsidies.
Secondly, the need for enlargement not to work against the development potential of the regions of the existing 15 Member States of the Union.
Thirdly, the importance of the Aegean islands' acquiring the same privileges as the remote regions of the Union.
We welcome more efficient administration of the Structural Funds. At the same time, we believe it would be risky to administer the resources in a single fund, as recommended in Mr Pittella’s report, because it could lead to smaller projects disappearing. Instead, priority should be given to a harmonisation of the rules concerning the use of the funds.
. I congratulate Mr Pittella on the report he has produced. This makes a contribution to the complex debate on the Structural Funds. I would nevertheless like to draw attention to two points on which the rapporteur’s approach differs from mine, and which led me to table two draft amendments for which I request the support of this House. The amendments are:
- Amendment to paragraph 23 of the motion for a resolution: I would like to reiterate the great importance of mentioning the principle of legitimate expectation, in relation to the eligibility of advances granted by Member States to final beneficiaries and their inclusion in reimbursement claims received before 31 December 2002. The principles of solidarity, flexibility and effectiveness complement rather than compete with each other.
- Amendment to paragraph 35(b) of the motion for a resolution: in accordance with the principle of simplification, and on the basis of one of the aims of improving the utilisation of the funds, I propose that provisions be made for an opportunity to analyse whether combining the funds and centralising the way they are managed would help to improve their efficiency. This will all depend on the course events actually take, which will allow us to decide at a later date whether such an analysis is appropriate.
. This report conducts a thorough and worrying examination of various questions linked to the implementation of the Structural Funds. These funds constitute a system for the redistribution of wealth via the Community budget with a view to reducing the disparities in development among the Member States and increasing economic and social cohesion. Over the years, they have made visible progress towards those aims.
Nonetheless, it is clear that the delay in implementing the Funds and the corresponding instruments and initiatives is becoming progressively worse. This is due, in large part, to two factors. On the one hand, the Funds very often do not effectively become available until the next programming period is already under way, while, on the other, the procedures are long and complicated. The European Commission, therefore, needs to deal with these matters more thoroughly and consider making more ambitious changes to procedures, combating the late approval and implementation of the programmes and the unreliable nature of the financial forecasts. In accordance with the aims of the Lisbon strategy of 2000, the effectiveness of the Structural Funds must be enhanced, and, in particular, coordination between the various departments of the Community, national and regional administrations must be improved.
As proposed in the report, it is very important to find a balance between desirable simplification measures and the controls required in order to achieve economic and social cohesion, bearing in mind the current challenge of enlargement as well.
Hence my vote in favour.
. I could not agree more with the proposals of both the Committee of Independent Experts and the European Parliament that, in each Member State, a single directorate-general should be entirely responsible for the implementation of the Structural Funds. This would improve coordination between the various departments of the Community, national and regional administrations involved.
I would also like to point up the need to concentrate more funding on project quality and on the real impact of the Structural Funds in the regions concerned.
That concludes the vote.
(2)
The next item is the report (A5-0348/2003) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the annual report from the Council to the European Parliament on the main aspects and basic choices of CFSP, including the financial implications for the general budget of the European Communities – 2002 (7038/2003 – C5-0423/2003 – 2003/2141(INI)).
. – Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I would like to make a number of comments by way of an introduction to this annual report on the Common Foreign and Security Policy. It takes as its starting point the dramatic events of the Iraq war and the effect that had on the European Union’s internal cohesion, on transatlantic relations and also on the state of affairs within the United Nations and NATO, as well as on the international order as a whole.
What now matters, in our view, is that we see the crisis associated with the war in Iraq as an opportunity, and accept the challenge of establishing Europe, once and for all, as a foreign policy actor of substance. Europe must cease to be an observer in global policy matters and become a participant. The constitutional convention created the institutional framework within which it can do so by creating the position of European Foreign Minister, by making enhanced cooperation possible in the defence sphere and also by establishing the European armaments agency. These proposals represent an absolute minimum, and the Intergovernmental Conference must not now be allowed to water them down.
We expected much more when it comes to the Council’s voting procedures and Parliament’s right to be informed and consulted, and so, in the light of a proactive policy of crisis prevention, we believe it to be necessary for us, in future, to be informed and involved as early as the early-warning and planning stages of crisis operations under the ESDP. Both the CFSP and the ESDP need an efficient institutional framework, but that will not be enough; it must have political content added to it. This is what the European security doctrine put forward by Mr Solana is for, and this report gives four reasons for endorsing his approach.
The first is that Europe must find its way to a clear prioritisation of its foreign and security policy interests and objectives, jointly define them and also designate them geographically, as we have done under item 8.
The second is that a European security strategy must counterpose to the narrowly military focus in current thinking by the American administration a comprehensive approach to security that includes political, economic, social and inter-cultural efforts to mitigate and resolve conflicts.
Thirdly, a European security doctrine can be developed only on the basis of effective multilateralism and within the UN system, this being in line with the historic experiences and political interests of its Member States.
Fourthly, even though the prevention and resolution of conflicts by non-military means will always be at the heart of any security strategy adopted by the European Union, the credibility of the European Foreign and Security Policy is, in the final analysis, dependent on the quality of its military capabilities and on the political willingness to deploy them in the event of any conflict.
What, in the context of a European concept of security, are our foreign policy priorities? Although transatlantic relations still have pride of place among them, Europe will carry equal weight as a partner for the USA only as and when the Member States summon up the political will to make their own specifically national interests subject to those of the Community. We will also be able to strengthen such organisations as the UN or NATO only if Europe and the USA speak with one voice. New life must be breathed into the strategic debate between Europe and the USA; that is another reason why Mr Solana’s paper is so important. It will cover such topics as the stabilisation, reconstruction and state building in Iraq, a common strategy on Iran and, generally speaking, possible ways of preventing the proliferation of weapons of mass destruction and the tactics to be adopted when dealing with repressive and dictatorial regimes and dysfunctional states.
One primary task that remains is that of bringing peace to the Middle East as part of the Quartet, where it has to be clear to us that the Quartet, rather than merely being present on paper, should perhaps work together in the region. There is no doubt that Europe will continue to be committed to the Western Balkans and in Afghanistan, whatever the many problems that are evident in both of them, and even though we cannot but be openly pessimistic about our chances of success when it comes to properly building an acceptable state in the latter.
Much more attention needs to be given to the Southern Caucasus, which is becoming one of the EU’s least stable neighbouring regions, and in this, relations with Russia will have a large part to play. With enlargement, the Union’s external borders are being drawn ever closer to the crisis areas to the east and south-east. It is of the utmost importance that security zones be established around Europe, and that an effective neighbourhood policy be developed; our deliberations should therefore focus much more on such ideas as a ‘European Economic Area Plus’ and others of the kind, as well as on consideration of the particular ways in which the Mediterranean region can be further stabilised.
Finally, I would like to explain our criticisms of the Council’s annual report. Anyone picking up this 200-page volume will observe that it more resembles a shop’s inventory than an annual political review. Things used not to be as bad as that. Such a report is no use when it comes to conducting dialogue between Parliament and the Council. It must become more political, as it once was, with clear evaluations and the setting of objectives. It is for that reason that we ask that the High Representative should continue, in future, to provide us with a written report on the progress made in putting Europe’s security principles into practice.
Let me finish by saying something about the work of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. This annual report will be the last in the life of this current Parliament. It shows the positions of the political groups coinciding to a remarkable degree, in a way that they have not done since this Parliament was elected. That is another fruit of the constructive collaboration in this committee, for which I wish to express my gratitude to the committee’s members and its staff. Thank you very much.
Mr President, ladies and gentlemen, I listened to Mr Brok's comments just now with great interest and very much appreciate what he said. Let me start with this point: MrBrok is quite right in saying that a new situation has recently emerged with regard to the Iraq crisis, which has had such an enormous and unprecedented impact on our common foreign policy that some observers believe it casts doubt on the very survival of the CFSP. Against this backdrop, I wish to say that I totally disagree with the notion that Iraq has destroyed our Common Foreign and Security Policy. Quite the opposite, in fact: the ill ease felt by Member States about the divisions created by the Iraq crisis and the commitment that we have made to overcoming the existing deadlock have demonstrated, if anything, the extent to which all of us in Europe are firmly committed to a common foreign policy.
My second point is that the Common Foreign and Security Policy now faces a real systemic challenge in the form of enlargement, or, as we like to put it, the reunification of the European Union. If we are unable to find institutional solutions, there is a risk that the deadlock situations we have experienced will recur.
My third point concerns the role of the Union on the world stage. There is no denying that the Union has global interests, which are certainly not limited to economic interests, and that it should be willing to defend the values which inspire and are at the heart of our peoples' lives and rules of life. My question, however, is this: is the Union able and willing to be considered a global power? I believe that, even if we have limited resources at our disposal and should, therefore, be selective about where we intervene, it is, nevertheless, in Europe's wider interest to adopt a global approach as regards both our analysis and our foreign policy endeavour.
What conclusions can we draw from our awareness of these three problems, which undeniably exist? It is important to recognise that the Union's record in the field of foreign policy is a positive one, and the Brok report confirms this. I shall restrict myself to mentioning the progress made in establishing a European military capacity and our initial experiences with this both in conjunction with NATO – an example of this being the Former Yugoslav Republic of Macedonia – and also acting on our own, as in the case of the Democratic Republic of Congo. I would also like to mention the Union’s contribution to stabilising the Balkans and to the process of both economic and democratic reconstruction of the countries in that region. I would further remind you about the support given to the United Nations at a point when the role of that organisation was being called into question.
We, as Europeans, have reiterated the validity of a multilateral approach to crisis resolution, and, as a more ambitious objective, the implementation of effective multilateralism as a means of preventing, and, if necessary, opposing breaches of international law. I would also like to mention the significant action taken by the Union and its Member States in response to the global challenges we face today: combating terrorism and the proliferation of weapons of mass destruction.
I have just mentioned a few important areas by way of example, to demonstrate that we have, in a number of cases, succeeded in following words and commitments with deeds. Of course, and I agree with Mr Brok's report on this point, this is not enough to satisfy the demands that the citizens of Europe and the third countries are making of us. The Council of Ministers is aware of this, and we are working towards solutions in two areas: institutional effectiveness and the clear, precise setting of strategic priorities.
As regards institutional effectiveness – which President Berlusconi has already talked about here in this Chamber today – I can confirm that, in the Intergovernmental Conference, we will be defending the framework presented by the Convention, without any backsliding, as a good basis for the work of the IGC. With regard to the second area, strategy, as you know, the European Council scheduled for December 2003 will be called upon to adopt a document that will include the Union's security strategy. It is an ambitious text that will provide a framework for all the interest and commitment invested in our Common Foreign and Security Policy.
The strategy will outline the threats currently facing the European Union, but it also needs to identify those areas on whose stability our security depends. This strategy will be able to guide us in identifying the resources needed for us to become producers of security, as we like to say, and no longer just consumers of security. That is why the Italian Presidency is anxious to foster fruitful cooperation between our common foreign policy and the activities of international organisations active in the field of security. I have in mind, first and foremost, NATO and the OSCE, but what is absolutely vital for us is the role of the United Nations. On 24 September, the Italian Presidency and the UN Secretary-General, Kofi Annan, signed a UN-EU joint declaration in New York as a basis for cooperation in both military and civilian areas of crisis management.
I believe, ladies and gentlemen, that everyone should now recognise that there is a need to take pre-emptive action, rather than just repairing the damage resulting from a crisis that has already exploded. Prevention is therefore becoming a key component in the Union's external relations. This derives from and is characterised by the coordinated use of both the resources of the Member States, which are made available in the common interest, and the Union's own resources, which are managed by the European Commission. We accordingly need to take advantage of the full range of resources that the Union can harness in crisis situations. We have instruments that enable us to exert cultural, economic, political and, now, also military influence. More than any other international organisation, the Union can and should commit itself to tackling the underlying causes of conflicts by helping to eliminate them through pre-emptive action. We are adopting a policy based on influence and incentivation in order to try and encourage progress in regional integration and to overcome situations caused by lack of understanding and by instability.
This is the successful model on which we have built the European Union, and it is for this reason that we are convinced it is a model worth recommending to our external partners. In particular, I would like to mention the Western Balkans, a sensitive region that deserves special attention. We are endeavouring to step up our cooperation activities in respect of that region, and also in respect of the southern shore of the Mediterranean, and, let me remind you, in respect of the Latin American subcontinent. On the same subject, I would like to point out that the benefit of establishing treaty relations with the European Union is, in fact, one of the main incentives for regional groupings. Our security policy therefore dovetails with our policy on development aid in terms of goals, but we should certainly not imagine that it can be a substitute for development aid policy or be allowed to drain resources away from it.
As we know, Mr Brok's report stresses that the Union's interest should focus on its neighbouring regions. Although I have mentioned the Balkans and the Mediterranean region, I wish to emphasise that the difficulties still prevailing in the Middle East have not weakened our resolve: the Union can and must make an important contribution to identifying a peaceful solution and to international guarantees for peace. The Presidency, the High Representative and the Commission are constantly striving to achieve this outcome, and they were encouraged by the final conclusions of last week's European Council. The Council also confirmed the Union's stance on two other international issues currently of vital importance: Iraq, where the Union is committed to contributing to the reconstruction effort, and Iran, which we have very actively encouraged to take the decisive step of complying with all the International Atomic Energy Agency's requirements. Just yesterday, the Republic of Iran took the very positive step of accepting these commitments, with the full support of the presidency. This is obviously something that we have encouraged and welcome.
Another area of interest for the enlarged Europe is its eastern borders. I have in mind our good-neighbour policy towards Ukraine, Belarus, Moldova, and slightly further east, the Russian Federation, which I shall return to this afternoon when we discuss the forthcoming Rome Summit on 6 November.
I would like to conclude my comments by referring to a strategic relationship that is still of fundamental importance for us in Europe: the transatlantic relationship. It is evident that all the Member States continue to attach great importance to relations with the United States. I, personally, also believe that we can overcome the recent breakdowns in understanding. The renewal of this relationship has been confirmed by the recent, hard-won decisions taken within the United Nations. I am convinced this is the case, because Euro-Atlantic relations are nourished by a common history, by an enormous indebtedness in terms of liberation and liberty – particularly for us Italians – and also by shared values and ideals and by common action reflected in the CFSP. Our common commitment in the Balkans, combating terrorism and combating proliferation: these are examples and evidence of common action.
Mr President, ladies and gentlemen, Mr Brok has drawn up proposals for future work. I would like to thank him once again, and I agree with his suggestions and proposals. The building of Europe is unprecedented in history, both as regards its political ambition and its institutional mechanisms. I would like to conclude my speech by saying that there are essentially four areas in which we can work, which, for the sake of brevity I shall simply identify.
The first area is to develop the political will to achieve integration, the hallmark of which will increasingly be foreign policy and the common European defence policy. In this area, the parliamentarians of the Member States will have an essential role to play, and I therefore hope that this Chamber will continue to provide encouragement and drive.
The second area is a strategy for the Union's external activities, to be based on the document we shall be presenting by December.
The third area relates to appropriate and effective decision-making mechanisms. We will be going into that in depth at the Intergovernmental Conference.
The fourth and final area is that of resources. Although I have left it until last, it is crucial. We must provide ourselves with the necessary resources to achieve the foreign policy we need. The alternative, which I do not like, would be to scale down our ambitions. We have limited budgetary provisions for financing the CFSP, and although we had a small increase in 2003, we certainly need to do a great deal more.
The Italian Presidency understands and supports the European Parliament's request that it should be given punctual and timely, if not absolutely pre-emptive, information about activities that the European Council is preparing to embark upon. I remain committed to supporting you on this.
. Mr President, I would like to congratulate the rapporteur on his excellent report which he knows I have much enjoyed reading. I do not want in the five minutes that I have to repeat all the points that have been made with such eloquence and comprehensiveness by the Italian Presidency but I agree with all that the Minister said.
Perhaps I can just focus on four points very briefly and try to stick to my five minutes. First of all I want to say something about the institutional arrangements. We all know that the present institutional arrangements supporting and providing the infrastructure for CFSP are, to use a common term of art in the European Union, 'sub-optimal'. And we all know that changes in institutional arrangements, the sort of changes proposed in the Convention and being discussed in the IGC, can help to create political will to make things happen more effectively.
But changes in institutions can never be a substitute for political will. We did not have disagreements over Iraq because we lacked the adequate institutional arrangements. We had disagreements over Iraq because of a lack of sufficient political will. It is also fair to say that however much we improve the institutional arrangements – and this was a point touched on by the presidency – we cannot pay the bills with institutional arrangements. If we want to have a more effective international impact, if we want to be seen by the United States as people who are pulling our weight in the security field, we have to face up to the fact that we need to do more and we need to spend more. All the opinion polls show – and this is an interesting reflection of the current debate in Europe – that most of our voters in Europe want there to be a louder European voice politically on the international stage. But unfortunately there is hardly any country where voters are prepared to spend more money on our security in order to help sustain that larger European role. Therefore we have to tackle the present gap between the discussion on institutional arrangements and the discussion both on political will and on resources.
Second, I should like to mention security and the definition of security. We all know that security needs to be defined in much broader terms than has been conventional in foreign policy debate. One of the great bonuses of the draft security strategy which the High Representative has brought forward is that it demonstrates that security is about more than precision-guided munitions and airlift capacity. It is about issues from public health and disease to terrorism, to organised crime, all the issues where we in the European Union actually have the competence to develop a more coherent, comprehensive external relations policy than is possible in a lot of Member States and in a lot of nation-states. It is very important in my view, therefore, that when we come to construct a joint external service, we make sure that we combine the strengths of both Pillar I and Pillar II in the management and implementation of CFSP. It would be a great mistake if, on the one hand, we cut off the Foreign Minister from the Commission, or on the other hand, if we did the sort of things which would make people suspicious of the Commission being too involved in CFSP issues. So, we have to make sure that, as we design the joint external service, we use the strength of both the Council and the Commission to have the widest possible impact on external problems.
The third point I want to make is about the importance of the transatlantic partnership. We know that in the run-up to the military intervention in Iraq, Europe was bitterly divided. I have said before that I am not wholly surprised about that since the issues that we were facing in Iraq were extremely difficult and extremely serious. We also know that despite those divisions, by and large, most of the things we want to achieve as Europeans are more achievable if we work with the United States and it has to be said, most of the things the United States wants to achieve are more manageable if it works with the European Union. I hope we will see that now in Iraq with reconstruction.
I will be going from this Chamber to Madrid for the Iraq Reconstruction Conference, as will the presidency. We will there, I think, see the presidency able to announce a commitment from the European Union for the first year of reconstruction in Iraq which will be larger than the pledge that we were able to make for Afghanistan at Tokyo. I think we will be committing over the next months more in Iraq than we did on that occasion. We will be committing EUR 200 million from the European budget on top of the EUR 100 million that we have already pledged for humanitarian assistance.
I think the figure that we are proposing from the budget is a responsible figure: I think it is a serious figure. It has not obliged us to use up all our flexibility next year or to take money from other important programmes. I think it is far more important for us to be going to Madrid supporting the efforts of reconstruction with a serious contribution rather than a contribution which is merely a political reaction.
The fourth thing I want to say is that we often talk about effective multilateralism and sometimes we are asked to define it. I think what we have seen happen in the last 24 hours in Iran is a good example of effective multilateralism. We have embarked on a policy in Iran of tough-minded but constructive engagement. Engagement does not mean abandoning principle. We have strong views about the human rights situation in Iraq. We have strong views about terrorism. We have strong views about nuclear weapons. But we have been prepared to hold out a hand of friendship to Iran, recognising that it is a great pre-Islamic civilisation. We also recognise – this is certainly my view – that demography in Iran is on the side of democracy, giving Iran the opportunity to be drawn into the international community and not isolated from it. So yesterday's visit seems to me to be an excellent example of how much we can achieve in Europe when we work together and I think it is particularly important to recognise that France, Germany and Britain as well as the other Member States have to give a lead in working together.
I hope that we will see this sort of combined effort more often, using both the resources that can be provided by Member States and the resources that we have agreed to share in common and the competencies that we have agreed to share. I hope that we will see that sort of effective cooperation. I hope that we will not see too much institutional warfare. I certainly think that the issues that we have to deal with on the international stage are far too serious for that, as is made clear in this excellent report.
. – Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, I would like to follow on from Commissioner Patten’s opening remarks in which he thought aloud about such things as Interinstitutional Agreements and political will and underlined their importance. Whilst we should, in this House, debate matters in greater depth, I do also think that Interinstitutional Agreements can help to unite political will and enable it to achieve a result.
This is why the opinion of the Committee on Budgets reflected its particular interest in the question that the President-in-Office of the Council raised at the end of his speech, that of how we handle the European Union’s budget, and of how things stand as regards Parliament’s right to be informed – not as a purely technical question, but because we need these debates on political priorities. We can have such debates only if we get at a very early stage all the information in the Council’s possession, which is to be discussed in the Council’s working parties and from which a result is to emerge in the course of many stages, rather than having to wait until the Council has taken its decision and all that remains to be done is to rubber-stamp it.
I am grateful to you for your undertaking to make these items of information available to Parliament. We deal with different partners depending on the matter in hand, and this is an issue on which Parliament and the Commission very often work together. In matters of external relations, Parliament, as an institution, always tends to support the Commission in its work, and also tends to be willing to provide more money. In the Budget procedure as elsewhere, the Council sometimes slows things down, and so I believe that this is where a new triangular relationship can be achieved. You then referred to the subject of the United Nations, and the Commission used to take a very technical approach to this and supported its projects, but there were no policy debates. Indeed, the Commission even managed to produce a document on the European Union’s relationship with the United Nations that made no reference whatever to Parliament as the budgetary authority. I think that we have now reached a new stage of dialogue with Commissioner Patten. In our relations with the United Nations, too, we need to set political priorities, and these need to be discussed by the Council and Parliament in their respective budget procedures. That is why this annual report, along with the High Representative’s statements, represents a good step forward.
Mr President, Mr President-in-Office, Mr President of the Commission, Commissioner, I think that Mr Brok's report is not so much a report as a manifesto – a manifesto for the shape the European Union's Common Foreign and Security Policy ought to take, and a manifesto that also touches upon the other major issues faced by the Union, such as delineating its final borders. This is a very topical subject, now that, as the President-in-Office of the Council has said, with the return of 10 countries into the European fold the Union is being enlarged in a way that was inconceivable and unhoped for just a few years ago. Of the many countries that are hoping to join the Union, I would like to highlight here the importance of Ukraine, a country balanced between two worlds, the European world and the Slav world, which it would be in our interest to admit to the European Union. I am not just saying that because I have visited that country as a member of a European Parliament delegation.
The Brok report – as my colleague has just said – provides an excellent assessment of the Council's annual report, which contains nothing more than a simple balance sheet devoid of any in-depth political analysis and scarcely identifies any priorities. If, however, in the short time available to me, I may add something, no matter how slight, to the Brok report, then I would like to support the proposal made by Mr Wuori in an amendment that East Africa should be added to the priority areas listed in the report. We cannot overlook the important and incisive part played by mediation in the Ethiopian-Eritrean, Somali and Sudanese conflicts, a part which involved enormous sacrifices and difficulties on the part of Italy, whose authority was duly recognised. Italy has encouraged the increasing involvement of the European Union in managing such crises, and I believe that it is both right and necessary to include East Africa in the priority areas for the Common Foreign and Security Policy, including, specifically, in paragraph 8 of the Brok report.
– Mr President, Mr President-in-Office of the Council, Commissioner, I would like to start by extending my group’s congratulations to Mr Brok on his report, which is, as always, very balanced and – like his chairmanship of the committee – very circumspect, while carrying a clear message. That is certainly an art, but Mr Brok proves his mastery of it over and over again.
Today, however, I would like to start in a slightly different way, as I would like to stress that our primary purpose is to promote Europe’s interests, and that this is not in any way something to be concealed. The only issue is to what extent our interests coincide with those of others, and how often they are in parallel. Particularly in security maters, but also in many other areas, we can see that Europe’s interests parallel those of other regions. If we use the security concept that Commissioner Patten has again put before us today – which would be only right and proper – we will see how we are well able to take other regions’ aspirations into account when properly defending our interests.
One of the things that were discussed and highlighted as long ago as the debate on the presidency was the refugee issue. I hope that what was said will be backed up by actions, by which I mean that we will take action in those countries where people feel – or actually are – forced to flee, and help to prevent refugees flooding into Europe to the extent that they do. That is in our interests but also in the interests of these people, in that we are giving them the chance of a prosperous life in their own country, from which they will not need to escape.
To be sure, we need partners in this policy. The Americans are, of course, our privileged partners, but we still need to strengthen and develop our relations with other regions such as Russia, China, and India, if we are to cultivate this partnership in an appropriate way. This is pre-eminently the case as regards one issue on which our debates will focus during the coming months, and on which Mr Laschet is completing a report, namely reform of the United Nations. Anyone who – like our group as a whole – wants the United Nations to come into its own, anyone who fully supports the multilateral approach, must also press for the United Nations to be reformed in such a way as to make it more effective whilst remaining representative.
All those in this group who opposed the USA’s intervention in Iraq must nevertheless acknowledge that it was also – and I emphasise also – due to the failure by the whole structure of the modern-day United Nations that things got to such a pass, and that we did not make a multilateral attempt at regime change in Iraq at an earlier stage, which would have been the right time to do it.
Whatever criticisms might be levelled at our own foreign and security policy, we do, as I said earlier, have grounds for pride. Reference has been made to Iran. Although, institutionally speaking, things could have been better, that was a fine achievement, but it is success that counts, so let us stand by this one. I would particularly like to extend warm thanks to the Commissioner for the policy in the Balkans. When we consider what we have achieved in the Balkans in recent years, and how we have managed to bring peace, that is a very positive sign. It also means, however, that Europe has to take up its own responsibilities. If we are prepared to take up our own responsibilities in our own back yard, then we can achieve success.
Mr President, today’s good news is that the UN General Assembly has, by a very large majority, adopted a resolution demanding that Israel stop erecting the so-called security wall. The resolution even demands that those parts of the wall that have already been built should be torn down. Today’s bad news is that, in spite of the UN decision, Israel is continuing to build the wall. In the report we are debating, the European Parliament regards the bringing of peace to the Middle East as the most important task to be shared with the United States, together with Russia and the UN. We reiterate, moreover, our unqualified support, with which the UN decision is splendidly in keeping, for the implementation of the road map.
Today, we are also able, together with Commissioner Patten, to be delighted that the hierocracy in Iran is to allow comprehensive inspections and to refrain from producing uranium for use in nuclear weapons. The final Iranian acceptance of nuclear inspections followed a visit by the foreign ministers of Germany, France and Great Britain – an international agreement for which the EU can take credit. We are today debating a sound report, and that is something for which I should also like to thank Mr Brok. It is a very concise report, but not a short one, and I only have a short time in which to mention some of the points I think important. The US-NATO relationship is quite fundamental to the European security structure, and we must support the development of reinforced cooperation in the defence area.
Asia, and China in particular, has not been given as much attention in the report as might perhaps have been wished. The increased tensions in relations between China and North Korea is cause for concern, but what is more worrying is, of course, the fact that North Korea will not phase out its nuclear weapons programme. We regard this as a considerable threat to stability in Asia. The Taiwan issue must also be mentioned in this context. In a democratic institution such as this, we must regret the lack of progress on this matter. Taiwan is both democratic and peaceful, but the Taiwanese cannot live in the same manner as people in other free, democratic countries, given the way its neighbour is behaving. I should like to call for a new dialogue between China and Taiwan and for the EU to do more in pressing for a solution to the conflict.
– Mr President, there is no doubt that Mr Brok, in his report, has very carefully summarised the opinion of the majority in this House as regards the problem of the Common Foreign and Security Policy. I just have to say something that will surprise nobody, that being that my group is not numbered among that majority. I would like to clarify, though, that I do think it necessary for the European Union to really pursue a common foreign policy – in parts, indeed, a foreign policy along Community lines. Without one, as the example adduced by Mr Andreasen shows, we will find it difficult or impossible to get the world to give us a hearing.
I would like to stress that one good thing about this report, in my view, is that it defines as a real alternative a new approach to security and puts the emphasis on multilateralism. Its actual tendency, though, does not have the rigour that it needs to distinguish itself from something that I regard as giving cause for concern. I would like to highlight two examples. Firstly, I regret the committee’s inability to tackle the problem of the maintenance, defence and further development of the weapons monitoring and disarmament system. How are we to put a stop to the continuing proliferation of weapons of mass destruction if our own draft constitution obliges us to build up our own military capacities or potential, the like of which is to be found in no constitution in the world and never has been? We are, in effect, committing ourselves to rearmament instead of setting ourselves targets for disarmament. The American attitude towards the control of biological and chemical weapons, the Test Ban Treaty and their threat to withdraw from the Outer Space Treaty make this a very live issue.
The second problem is that the report explicitly highlights the need to build up military capabilities, despite the European concentration on civil approaches to conflict prevention. In Europe, we can currently see positive examples of how conflicts have not escalated into warfare, one example being the Caucasus. Why not analyse these experiences and apply them generally? That we are at last making a start on a serious debate about the European Union’s security strategy is something that I very much welcome, but it is lamentable that this debate is still, on the whole, an internal affair in which the general public are not involved. I call upon the Council and the Commission to involve Parliament in the debate more than it has been so far, rather than confronting us with ready-made concepts.
Mr President, according to my group, a crucial element in the Brok report is the realisation that the European Union is, and should be, an important player on the world stage. However, if that is what the European Union does, it should do so in a way that is different from the United States.
The European Union should not try to be a military superpower, but, I would say, a civil superpower. These points are hammered home in the report, and rightly. Our strengths should lie in diplomacy, trade and conflict prevention. These are, and remain, the core elements of common foreign policy. And let there be no misunderstanding about this: a military capacity forms part of this. The European Union should be capable of doing more than it is doing at the moment, but it should be capable of doing something other than the United States. This means, for example, that the first priority should be, as is stated in the report, to build our own rapid intervention force and not to focus on a NATO Rapid Response Force. This also means – and on that score I do not see eye to eye with the Commissioner – that more effective spending of what we are paying out on defence at the moment should be Priority Number One. I cannot explain to my electors that we need to spend more on defence if they know that current spending is so very inefficient.
Anyone following the discussion in the media could be forgiven for thinking that the essence of the discussion between the EU and NATO was about headquarters.
Let us be quite clear about this: it is not about headquarters. The United States is frightened that the European Union will develop its own, alternative view, and will come up with an alternative analysis of what security is – an analysis and a strategy that will deviate from those of the United States. I urge you not to be deterred by this resistance from the other side of the ocean. The United States does not benefit from having an obedient follower. It does, however, benefit from having a confident partner with its own vision. This means that parliamentary democratic control should form part of this vision. We can talk as much as we like about any vision whatsoever, but, if there is no Parliamentary monitoring in place, and if finances are the only concern from start to finish, then this vision will not become reality.
Mr President, in my country, you sometimes hear the useful warning never to throw out your old shoes until you have replaced them with new ones. This common admonition seems to be very relevant in the case of Europe's security. I urge you not to trade NATO for such uncertain military aspirations cherished by a number of EU Member States. Meanwhile, this defence ambition on this side of the ocean causes renewed internal European division, as well as fresh transatlantic tension. I fully share America's great concern about NATO's cohesion and future, given the autonomous military course taken by President Chirac and Chancellor Schröder. The ambivalent ideas about security in Paris and Berlin are entirely reflected in the Brok report: the EU as a complementary security organisation of NATO no less!
The Brok report is honest enough to recognise that the EU's current military capacities are inadequate for peace operations. In short, I would prefer NATO to look after our security in Europe, and – within the NATO context – to let the EU Member States finally show what they are worth as loyal allies.
Mr President, following the collapse of Communist dictatorships in the former Eastern bloc, the world has not exactly become a safer place. As Samuel Huntington has pointed out, we progressed, after the Cold War, from a bipolar to a multipolar world, and more than ever before, what matters is to identify friend and foe and, hence, also the threats that face us. As has rightly been pointed out, terrorism, weapons of mass destruction and badly governed states are Europe's three most important threats. I should also like to add the demographic pressure of an uncontrollable and encroaching Islam to this list. Europe must therefore provide an efficient and well-developed security and defence system. This will require political will, as well as investments. In that respect, we have to conclude with some sense of shame that the average outgoings for each soldier in Belgium are three times lower than in the other European Member States. The Belgian Government has already announced that it will not be increasing the defence budget during this term in office, which has, in fact, only just started. It is therefore a sign of some hypocrisy on the part of the Belgian Government if it wants to take the lead in the development of a defence system at European level on the one hand, while refusing to accept the consequences and obligations that this entails.
– Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I too would like to thank Mr Brok very warmly for his astute and very balanced report. I am glad of one thing that he makes clear in it, namely that it is not enough for us to produce a European security strategy as a constructive response to that of the United States; on the contrary, we must also show how it is to be achieved. That is why we need a two-stage plan of the kind proposed in the Brok report, with, as its first step, the formation of a European crisis intervention force for evacuation operations and humanitarian tasks.
What worries us at present is our relationship with the United States and especially their reaction to these proposals and to those made by the Convention, which has put forward the idea of a mutual defence commitment for the countries of Europe. This causes concern to the United States, which take a critical attitude towards it, as they do – vehemently – towards the proposal for enhanced cooperation between a number of European countries. Then the proposal was made for a European armaments agency to combine our capacities, and our friends and allies on the other side of the Atlantic objected to that. There is one thing that we have to make clear here: on the one hand, our friends demand that we should develop our capacities and abilities to play a greater global security role and to make our contribution in this area. If we want to do that, we have to combine our capacities, and that, after all, is what these proposals are all about. We must, then, be clear in our own minds, and make it clear to the Americans, that if we combine our capacities in Europe, that is not being done only for Europe’s benefit, but also for that of the United States.
Mr President, I would like to thank Mr Brok for his balanced approach, which has now become legendary. His report bears witness to how much the world situation has changed since last year. At that time, terrorist attacks were uppermost in our minds, whereas now the focus is on the invasion of Iraq. The rapporteur reminds us of the chasms that have been thrown up between the Member States of the European Union, which have severely strained transatlantic relations and which have affected different NATO members to varying degrees.
Mr Brok believes that it is, however, now necessary to redefine Europe's role and, perhaps, to take advantage of the political crisis sparked by the war to make the Union a credible and powerful political actor on the foreign policy stage. Of course, the means of achieving this objective are still relatively ill-defined: some new Member States and their neighbours have, yet again, discovered America and its promises of political and economic guarantees. For this reason, it is advisable not to forget Member States' duty to refrain from intervening in international affairs on the basis of unilateral national positions until the European Union has had an opportunity to define a common European position.
I do not, of course, have time to go into all this in greater depth, but the future of our foreign policy is linked to the European Constitution; the veto can wreck the most ambitious peace plans, as we have heard this morning. The European Union's common foreign and security policy objectives depend, not least, on its ability to equip itself with military resources, with the result that we can only envisage relatively low-cost operations. Perhaps we shall have to content ourselves with that, even though, ultimately, I do not believe we can. The Franco-German Brigade alone, a core Rapid Reaction Force, might well have been enough to stop the Balkan crisis in 1991, as Mr Frattini has also said today. We must insist: in addition to the small steps forward achieved …
Mr President, the Brok report is well timed in view of fact that the debate on European defence has gained momentum over the past few months.
What used to fall within the exclusive remit of NATO or was a matter of national sovereignty is increasingly appertaining to the European Union. At the end of 2000 in Nice, reinforced cooperation in the area of defence was still kept at bay, but today, there is ever growing consensus in this area. EU operations in Bosnia, Macedonia and eastern Africa have shown that Europe has a geopolitical responsibility. As the Brok report also clearly indicates, our own European headquarters are a for independent and efficient European defence.
It appears to me to be of major importance for more Member States, current and future ones, to join the European defence project of Belgium, Luxembourg, Germany and France. Only in that way can a European force of this kind put an end to the useless duplication of defence efforts among Member States. Only then can we shatter the image of Europe as an economic giant, but a political dwarf and a worm in military terms.
I am convinced that this is the EU’s big chance to play a positive role in promoting world peace and to give up trying to be a poor man’s United States, with its militarism and philosophy of violence. Instead, the EU should develop an alternative non-violent peace policy. Unfortunately, the Brok report is permeated by traditional over-confidence in military interventions as the only way of bringing about peace. Ought not the EU to learn from the United States’ failures in Afghanistan and Iraq? Ought not the European Parliament to remember its own decisions along different lines, for example the recommendation to the Council, adopted as long ago as 1999, to set up a European civil peace corps? The Council has ignored this recommendation for ten presidencies.
The European Parliament should also strongly support the promising talks now under way between the Beijing Government and the representatives of the Dalai Lama. It can do this by approving Amendment No 10 which repeats our old demand that the EU appoint a special representative for Tibet. Through the people with whom I am in touch as Vice-President of the Delegation for Relations with the People’s Republic of China and as a member of the European Parliament’s all-party Tibet Group, I have contacts in both quarters. I therefore know that both Beijing and the Dalai Lama would welcome a strong initiative from the EU on this issue.
Mr President, here we have another Brok report, still taking its inspiration from the same principles, still driven by the same desire, which is to construct a common foreign policy. Mr Brok still fails to understand that the interests of the various European States differ, that their policies are consequently incompatible and that this common policy, which was established, it should be recalled, more than twelve years ago, under the Maastricht Treaty, is one of the hoariest of old chestnuts to have inspired the European federalist outlook. Rarely in history have so many eminent persons written so much and devoted so much energy to achieving this strange and pathological goal, which consists of ensuring that their country no longer exists. Most fortunately, however, these pipe dreams remain laughable and have still not been realised to any extent whatsoever.
Let us focus for a moment on what these dreams are and what is so clearly going on here. They reveal an entire blueprint for the world and, I would even say, a genuine fear of the world. First of all, Mr Brok, who believes that the Council and the Commission are incapable of setting real priorities, takes it upon himself to perform this task, by deciding on what he calls, in Article 7, the ‘immediate external borders’, in other words the East and the South.
At the same time, he welcomes the fact that the crisis operations carried out under the common foreign policy have been supported by NATO’s planning and command structure – I am quoting here from Article 30 – and he advocates, of course, closer cooperation with NATO. What is the world-view that is being set out here? If the European Union has to implement its principle of ‘Strength through Unity,’ it must do so against the States located in its outermost regions, and closely related to this, must implement this principle, according to Mr Brok, through ever closer relations with the United States in the context of what he calls the ‘Euro-Atlantic Area’.
To sum up, Europe would be constructed in such a way as to support the unity of the white developed world against everything that is different, everything that surrounds it and everything that it sees as a threat. Is this what the common foreign and security policy is, Mr Brok? How then can we expect people to believe that Europe’s goal is to counterbalance US power when its sole aim is clearly to strengthen the unity of the white world against a South that it perceives to be a threat? Can we not see that those singing the praises of the common foreign policy are also the greatest supporters of a wait-and-see policy and that the centre of this Euro-Atlantic area has never been more accurately called ‘the White House’ in other words, a house populated by whites, in league with one another, huddling together happily against the threats posed by the world. Well, ladies and gentlemen ...
Mr President, the Brok report on the fundamental choices of the CFSP is really extremely interesting and falls short only on one aspect: it fails to state that Europe consists of nations and that these nations, at least the larger ones, fully intend to continue to play their role on the world stage. This was demonstrated yesterday by the visit to Teheran by the UK, German and French Ministers for Foreign Affairs, who obtained an agreement to the effect that Iran’s nuclear activities would be brought into line.
In short, the Brok report views the CFSP too much in terms of constructing a unified entity, whereas it should really be seen in terms of variable geometry and of the synergy of national policies.
One could make the same reproach, although to a lesser degree, of the draft constitution currently being examined by the IGC. This provides for an official who would be responsible for external affairs in the Union, given the highly meaningful title of ‘minister’, supported by European diplomatic activity and wearing not two hats, as has been said, but three: that of High Representative for CFSP, that of Vice-President of the Commission for External Relations and that of President-in-Office of the ‘Foreign Affairs’ Council of Ministers. This piling on of responsibilities will cause ....
President, this is an excellent attempt by Mr Brok to survey all the controversies and trouble spots of the world. The document has positive things to say on the wider Europe debate and new neighbours and, in particular, on the need to acknowledge the potential for full EU membership in future for those neighbours which are clearly European, namely Ukraine, Moldova and Belarus. Today I welcome to the Parliament Mrs Timoshenka, a Ukrainian leader of the opposition.
It emphasises cooperation in the areas of security and defence, which is excellent, only to spoil it, in my view, by regretting the continued unanimity principle and calling for QMV in foreign affairs, which would imperil national sovereignty. It rightly calls for strengthened EU and G8 measures again the proliferation of weapons of mass destruction, which is arguably the biggest threat of all.
However, I am less convinced of the need for an EU foreign minister or armaments agency and found the mini-defence union proposals of Belgium, France, Luxembourg and Germany purely a piece of post-Gulf war anti-American posturing, which undermines NATO and is laughable without UK military participation.
I also have concerns about the call for reforms of the UN. They are long overdue, but not if this means an EU seat replacing the UK's permanent seat. I have longed believed that there is a case to make for India as a permanent Security Council member and, possibly, also Japan and Brazil. I welcome the need for closer cooperation with Latin America in general.
I also have problems with including the ESDP in the Community budget, as defence policy is ultimately a marker of national sovereignty and can mean people dying for their country. It should therefore remain under national parliamentary scrutiny. Lastly, I have my doubts as to the necessity of a EUROMED Parliamentary Assembly and a EUROMED bank, which will be expensive. Besides, most of these countries are not true and fully functioning democracies with properly elected parliaments.
– Mr President, implementing the EU’s common foreign and security policy will mean having to go from words to deeds. The Intergovernmental Conference now going on will have to create structures that will make effective decision-making and action possible. Secretary-General of the Council of the European Union, Javier Solana, deserves our support while he frames a strategy on which the Union’s foreign and security policy will be based. In a key role here will be the creation of a cordon of properly governed neighbouring countries on the Union’s external borders. The Commission proposal on the new neighbourhood policy is currently being debated by Parliament. It is a positive sign that future new Member States are actively working on the ‘Wider Europe’ initiative. We will need their skills, know-how and views in the development of relations with Russia, Ukraine, Belarus and Moldova.
The proposals for a common foreign and security policy being discussed by the IGC are a logical extension of the decisions reached at the Helsinki Summit on improving the EU’s crisis management capabilities. It has to be said, however, that we are still a long way from a situation where the EU could offer its Member States guarantees of military security. There is no need to take a negative view of the fact that some Member States are making faster progress in the area of defence cooperation than others. At the same time we have to insist that strengthened cooperation should be open to everyone.
We are in favour of the creation of an international system based on multilateralism, as mentioned in Mr Brok’s report. Strengthening the role of the UN will be of key importance here. I am pleased that my own Group of the Party of European Socialists has now taken a very special approach to how to improve the way the UN performs.
Multilateralism also involves maintaining transatlantic relations. In the wake of the disagreements over the Iraq war we now must look ahead.
– Mr President, Mr President-in-Office of the Council, Commissioner Patten, I would like to restrict my observations to our relations with China. My group endorses the view put forward by the Commission in its excellent policy paper on the new relationship between the EU and China; we are also very grateful to the Council for having made its position clear as long ago as 13 October. Whilst we believe that the People’s Republic of China is a significant strategic partner for the European Union and that both sides should be committed to building up relations between them, we share the Council’s concern that the current human rights situation in China, especially where fundamental civil, cultural and political freedoms are concerned, still does not meet the international standards that China itself acknowledges. This is particularly the case as regards Tibet. Like the Council, then, we call for serious dialogue to be commenced between central China and the representatives of the Dalai Lama. Whilst unequivocally endorsing the ‘one China’ policy, we join with the Council in calling for a constructive dialogue to be commenced between the People’s Republic of China and the Republic of China of Taiwan.
The conflicts across the straits must be resolved by peaceful means, and so the rockets – which could be seen as a threat – must be withdrawn from China’s coastal provinces. Parliament’s great interest in having closer relations with Taiwan, including in a multilateral framework, is a matter of record.
Commissioner, I hope that this Sixth EU-China Summit on 30 October in Peking will be successful in the sense to which the Commission and the Council have referred in their statements.
Commissioner Patten, I wish you luck in what will be the first high-level meeting between representatives of the EU and China’s new leadership, in the hope that we will be able to make a new start on the basis that we have just discussed. All the best!
Mr President, this House should not leave unchallenged Mr Coûteaux's comment in this debate about white unity, nor the undoubtedly unintended emphasis on countering terrorism in Islamic states, in paragraph 74 of the resolution. Terrorism presents a threat from all states across the world, irrespective of religion. Racial prejudice undermines security and should play no part in our security policy.
Parliament seeks a role to support a stronger and more effective European Union common foreign and security policy, and I congratulate Mr Brok on the strong statements of principle in response to the annual report which he puts before us today. There is the need to strengthen transatlantic relations, to build EU defence capabilities in the context of reinforced cooperation between the EU and NATO and clear advocacy of the principle of multilateralism in international relations.
Today I do not want to concentrate on already well-debated differences of view on issues in the resolution arising from the draft EU Constitution – the powers of the foreign minister, communitarisation, qualified majority voting, the creation of a separate EU defence headquarters or a duplicate solidarity clause for mutual defence. But I would stress to all Members that Parliament has already urged Member States to stick as close to the Convention draft as possible, and perhaps that discipline should apply to this House in making further demands now.
However, I want to argue that, while supporting the wider Europe and new neighbours initiative, this must not be used to diminish Europe's global reach. In paragraph 8, is West Africa really more vital to the EU's interests than Central or southern Africa? Cannot European diplomacy be as important in resolving potential nuclear conflict between India and Pakistan, as it is – we all dearly hope – in making progress in the Middle East peace process.
I have never supported the principle of 'not in my back yard'. I join with colleagues in criticising those who would retreat from global responsibilities in international relations. That must include ensuring the European Union's political support for peace, democracy, human rights and development throughout our interdependent world.
Mr President, I wish first of all to pay tribute to the work carried out by Mr Brok. This report makes many points and puts forward a vision of Europe’s role in international relations that we basically share. We also agree with its confirmation of multilateralism and the ranking of Europe’s priorities in foreign policy and even with the positions it adopts on the Middle East. If we had the time, I could give you many further examples.
There is one point, however, that I do wish to address, which is the issue of parliament’s rights in the field of foreign policy. Like you, I believe that the European Parliament should be better informed. This is stipulated in a recent agreement between the Council, the Commission and our House and it must be fully implemented.
I do have some reservations, however, about the report’s more extreme demands. History has often shown that an effective foreign policy does not sit well with extended parliamentary powers. An assembly is a place of debate and discussion and, if necessary, of decision-making. Parliamentary time essentially extends over a long period whereas foreign policy must be conducted on a daily basis. Incidentally, Parliament is also, sometimes, a place of conflict between groups of necessarily differing opinions. I believe, however, that in terms of conducting its external policy, any community would benefit from demonstrating as much unity as possible. We also note that, in all democratic countries, the role of national parliaments in foreign policy follows particular rules.
My last comment is that enhancing parliamentary rights would not make Europe's foreign policy more comprehensible. Let us not produce some tangled web of additional competences that would further complicate the European public’s understanding of our actions.
I shall conclude by saying that, as regards the CFSP, I do not believe it would be a good idea to call for equal rights with the other EU institutions. Let us ask questions, let us make recommendations, if necessary, but let us not go so far as to call for the power to deliver opinions on matters of external policy. For the CFSP, as for other matters, furthermore, let us rely on the judicious recommendations of the Convention.
– Mr President, it has been our lot to live through a historical moment which has proved that Europe would benefit from speaking with a single voice and providing itself with common diplomatic and military tools. Just as Europe managed to provide itself with institutions capable of embodying its collective destiny, the war in Iraq laid bare the immense distance still to be travelled.
The introduction in the draft Constitution of a new figure, the Minister for Foreign Affairs of the European Union, with one, two or three hats, to borrow the colourful language of Mr Berthu, gives us cause for hope. Will this institution do its job? Will it enjoy effective powers? I certainly hope so. We cannot accept that European integration will contain two distinct and separate essences: an economic one which embraces integration, and a political one, in the stark, traditional sense, which clashes with it. This dichotomy does not really exist and has no part in the nature of European integration.
If the question were put to them, the citizens of Europe would come out overwhelmingly in favour of common foreign and security policies. Legislators at European level, then, run no risk of being accused of taking up position in the vanguard, divorced from public opinion, advancing towards European defence and security. The citizens of Europe want to feel secure against the threat of violence, external or internal, but they do not want to be the vassals of any unilateral power, even if it appears in the guise of an ally. They may all dream of Immanuel Kant’s plan for perpetual peace, but they know that the road is hard and that, historically, naïve optimism has a high price.
– Mr President, Commissioner, ladies and gentlemen, I am grateful that the report emphasises the importance of equilibrium and democratic government in our neighbouring regions. I would add that it is only the creation of civil society that will form a basis for democracy and security. Stability is brought about through the division of state and justice, and that is why it is difficult. It is obviously right and proper to underline the importance of the UN’s role in international conflicts. High-tech states can attack anywhere – and that has even happened and in even quite a rash way too. This way they themselves – or we ourselves – can create crises instead of providing solutions.
The notion of a closed defence core is strange, puzzling and even frightening. What special form of insecurity has come about in those countries whose neighbours are other EU states? In my own country we have not been aware of any security deficit, even though we have a border with Russia more than 1 000 kilometres long and the Russians across that border outnumber the Finns 30 to one. Obviously, defence cooperation must be open to all who want it, just as economic and monetary union has been. The way we approach international problems has to be in the form of civil crisis management.
Mr President, I agree with the report’s analysis of the situation following the Iraq war, but not with all the conclusions. It is true that new threats and security risks must be combated, above all, by means of political strategies with a view to fighting poverty, protecting human rights and promoting democracy. That, in turn, requires efforts to discover conflicts in time and resolve them by political, diplomatic and economic means. The EU has these means available to it, and they – and not the military resources – should be increased.
I do not, however, share the view that the credibility of the EU’s foreign and security policy is dependent upon the EU’s military resources. Nor do I support increased cooperation within defence policy, which I believe should be subject to decisions on a unanimous basis. Nor am I able to support the proposal that common military operations must be funded via the Community budget and that the EU should, in the long term, acquire its own defence budget. Nor can I support the idea of a common military defence of European territory.
Peace-making operations, as discussed in paragraph 34, are measures in accordance with Article 7 of the UN Charter, that is to say direct military measures, and may only be taken following decisions by the UN Security Council. It is the EU’s task to prevent wars, not to make plans for conducting wars. Military defence is, and should be, a national issue. That is especially important for Sweden and other neutral countries.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next items are the statements by the Council and the Commission on the forthcoming EU-Russia Summit, including the situation in Chechnya (6 November 2003).
. – Mr President, ladies and gentlemen, I am quite happy to clearly explain the Presidency’s position on relations between the European Union and the Russian Federation, especially as, in a few days, on 28 October, I shall, in fact, be in Moscow, together with the European troika, to examine with Mr Ivanov the prospects for the European Union-Russian Federation Summit planned for Rome on 6 November.
I should first like to say that the Presidency believes that EU-Russian relations should have strategic importance and that it is therefore in the European Union’s interest to develop these relations into a close partnership: there is now a basis for it in the partnership and cooperation agreement, which was the subject of one of the first joint strategies drawn up by the European Union, and was brought up to date with the St Petersburg Declaration.
We believe it is in our interest to encourage the reform process begun by the Russian Federation and its move towards closer relations with the European Union. This process seems contradictory at times. There are probably forces still operating within the Russian Federation which, perhaps furtively – so to speak – oppose this progressive integration of the Federation into European structures; but on the other hand such integration is an objective that President Putin strongly shares. This is why we must encourage those who wish to support and promote a closer and more positive relationship with the European Union.
The St Petersburg Declaration was an important turning-point in our relations with Moscow and marked out a path that the Presidency, with the agreement of the Commission and the support of the Member States, intends to follow: we must give substance to this privileged strategic partner relationship that we intend to have with the Russian Federation.
The St Petersburg Declaration marked out the path to create four common spaces. This approach, which we support, forms a basis for the work to be done at the forthcoming summit on 6 November. As regards the common economic space, first and foremost, we are waiting for the high-level working group to conclude its work. Commissioner Verheugen will be having a final meeting with his Russian counterpart, the deputy Prime Minister Mr Khristenko, on 28 October. We should then reach a final agreement on the actual concept of a common economic space and on operational matters arising from it. We hope – and we are working towards this – that we can agree on a common commitment to pursue an even higher level of integration of our economies, through greater liberalisation of trade and greater convergence in terms of regulations.
In parallel, the European Union is involved in the negotiations for Russia to join the World Trade Organization. Talks are at a very advanced stage, although there are still a few problems to resolve: I refer, in particular, to energy prices and access to the services market. Commissioner Lamy recently spoke to the Council on this matter and was given strong encouragement to continue with the negotiations. We are aware that Russia’s membership of the World Trade Organization is an important, essential condition for a genuine common economic space.
With regard to the common external security space, we are preparing a draft joint statement setting the criteria, principles and objectives of collaboration in the field of crisis management, which should cover the use of both military resources and civilian resources. We hope that through this joint declaration we can spotlight our cooperation in this area of special importance for the Union’s external actions.
On the common internal security space front, we can report good collaboration, in particular in the fight against organised crime. We are on the finishing straight as regards signing the agreement between Europol and the Russian Interior Minister, and we hope to be able to report the event during the 6 November summit.
Still on the subject of internal security, Russia had asked us to examine a new visa waiver scheme for short visits. We are aware that this is a request that can be set in the medium to long term, but a number of preconditions will need to be met first on the Russian side. Talks with the Russian authorities on this subject have already started and this is encouraging in any case; a working group has already met, on 13 October, to deal with this matter. We attach importance to concluding the negotiations on visas and also those on the readmission agreement: this is a particularly important area, I would say one of the conditions for examining, overall, the Russian request to abolish short-stay visas.
In the meantime, we hope to be able to report some progress even, as one might say, ‘under current regulations’, without changing the rules. Some Member States, including Italy, have already established bilateral agreements, and others have stated their intention to do so. The Presidency intends, of course, to work towards a common position that can so far as possible absorb the bilateral agreements.
Lastly, the common space of culture and education: here we have to work much harder, because very little has been achieved so far. Among the positive points I can, however, mention the fact that the Russian Federation has recently joined the so-called ‘Bologna process’, a collaboration mechanism that promotes agreement on academic titles and the harmonisation of university curricula. It is an important development. I must also mention the possibility of renewing the cooperation agreement in the field of science and technology, and also the prospect of including the Russian Federation in certain Community programmes in the culture and education sector, something that the Italian Presidency is encouraging.
With regard to the St Petersburg conclusions, there is one aspect on which there is still a difference of opinion: the way the Permanent Partnership Council operates. On the Russian side, they continue to interpret the St Petersburg Declaration as meaning that the council should meet not only in different guises depending on the various subjects dealt with, but also in the 25 + 1 format. On the European side, the belief is instead that the council should operate mainly according to the troika formula, even if the troika is opened up to other members who may be interested. I hope to deal with this matter in greater depth during my visit to Moscow on 28 October.
In our talks with Moscow, we shall continue to stand by our positions of principle and our concerns regarding the protraction of the Chechnya crisis and respect for human rights. The match that is being played out in Chechnya has a significance that extends well beyond that territory: its outcome, whether positive or negative, will be felt throughout the Caucasus and will thus affect the overall security of the continent. We have shown the European Union’s support for the broad constitutional reform initiative that President Putin has launched through the adoption of a new Constitution, approved by a vast majority in a popular referendum. We have also supported the passing of an amnesty law, which will be important in furthering the reconciliation process. In the presidential consultations of 5 October 2003, we saw yet another step in the gradual resumption of normal political and administrative life in Chechnya.
Today, we reiterate our support for President Putin’s institutional approach and for a political solution that involves those increasingly broad sections of the Chechen population that have no links with terrorism and are therefore entitled to take part in the process of democratic reconstruction. In parallel with constitutional reform, in fact, we believe that there is room to improve the current standards of human rights in the region and the relations between the Chechen population and their administrators. We shall also reiterate our interest and encouragement for the Russian authorities to achieve the swift and safe release of the representative, Arjan Erkel, who was kidnapped in the Caucasus in August 2002.
Finally, during the Summit, we intend to underline the urgency for everyone involved, including the European Union and Russia, to redouble their efforts to achieve a solution to the current conflicts in the ex-Soviet sphere: I refer to Transdniestria and the southern Caucasus, in particular Nagorno Karabakh and South Ossetia. With the enlargement of the Union and the increasing proximity of our borders, the Union has become rather more sensitive to this than previously, as it directly affects the security of the continent. At the same time, we recognise the great responsibility that Moscow has to face and the great contribution it can make in seeking solutions that are satisfactory to all the parties concerned.
We shall spare no effort or encouragement in this direction.
. Mr President, I am extremely grateful for the Minister's comprehensive and very clear explanation on the prospects for the summit with the Russian Federation. It is of course long-standing good practice for Parliament to review our relations with Russia on the occasion of forthcoming summits. Parliament may recall that it was briefed at the May part-session before the St Petersburg Summit by my colleague and friend, Commissioner Verheugen, and we are now in the phase of implementing its conclusions.
We have five major expectations from the Rome Summit, which were alluded to by the presidency. First of all, we want to find a common understanding with Russia on the approach to creating the common spaces, stressing the strategic nature of relations between Europe and Russia. We should agree on how to do this, for example, by drawing up a joint document, which should contain specific, achievable objectives for the medium term, building on the partnership and cooperation agreement and taking into account the Wider Europe initiative.
Secondly, we want to intensify discussions on the impact of enlargement. It is in Russia’s interest that the partnership and cooperation agreement should be extended smoothly to the acceding Member States, without any discrimination. This is a formality, and one on which we want to tie up loose ends by 1 May 2004. If we cannot achieve this, we will need to agree to apply the partnership and cooperation agreement on a provisional basis, as in 1997.
Thirdly, we will take note of reports on the common European economic area and the energy dialogue, to both of which the presidency referred in some detail. I spent 18 months myself working with deputy Prime Minister Khristenko on the European economic area. We were at what one could call the conceptual stage. I hope that will bear fruit by the time of the summit.
Fourthly, I hope we can reach agreement with Russia on ways to address common challenges. This means tackling problems primarily in the fields of Justice and Home Affairs, and the environment. We will, for example, request Russia once again to ratify the Kyoto Protocol as soon as possible, and ask Russia to intensify cooperation on nuclear and maritime safety, on terrorism and on the proliferation of weapons of mass destruction.
Fifthly, we are ready to agree a joint declaration on cooperation on political and security matters, including crisis management. In particular, the European Union expects positive signals from Russia on its readiness to cooperate on the Transdniestrian region of Moldova. We are also ready to look at ways to step up cooperation on civil protection, in order to make best use of existing structures.
Achieving these results – and perhaps I uncharacteristically understate the point – is not without obstacles. The presidency has referred to two examples. One in relation to the Permanent Partnership Council and the other in relation to visa requirements and the negotiation of a readmission agreement.
In making all these points, the European Union will recall the importance of the common values which underpin European Union/Russia relations, and which are crucial with regard to Chechnya.
The Commission has followed recent developments in Chechnya. As Parliament will be aware, we support a political solution to the conflict and we support all genuine efforts to bring about a lasting peace.
We welcomed the constitutional referendum in March, which we hoped would lead to a peaceful, political settlement to the conflict by providing a platform for genuine dialogue, restoration of the rule of law and the protection of human rights. It was in our view essential that the population of Chechnya should recognise the legitimacy of the presidential elections held on 5 October. But the conduct of the elections has raised many questions regarding, amongst others, due process and access to the media. Also, there are worrying reports of continuing human rights violations.
Let us be clear. We condemn terrorism in all its forms and we recognise the territorial integrity of Russia. But we also insist on the respect of human rights and the prosecution of those who ignore such rights. As the biggest provider of humanitarian aid to the region, the Commission is asking Russia once again to remove all obstacles to the provision of such aid and we are asking for assurances that internally displaced persons will return to Chechnya on a strictly voluntary basis.
I hope that in putting these points to Russian officials once again we will have a better response than we have had on the many previous occasions when we have raised them.
In July, Parliament requested the Commission to consider how to support reconciliation and rehabilitation. This we are doing, but the most important precondition for assistance – namely security – is simply not met at this time. In fact, the security situation in Chechnya has, if anything, deteriorated since last March, and it would be difficult even to carry out a needs assessment, let alone to start work.
We are fully aware of the conclusions of the September meeting of the EU-Russia Parliamentary Cooperation Committee and we look forward to a new resolution on EU-Russia relations following the Oostlander report of December 2000.
Speaking for myself, I hope that by the time I give up my present responsibilities my speaking notes for meetings with my Russian interlocutors do not cover nearly all the same points that they did four years ago.
– Mr PresidentRussia is already now by far the most significant country the Union shares a border with. That border, which is 1 200 kilometres long, will grow to twice the length when the Union expands into the Baltic countries. Russia is still a modest proposition in terms of its economy, GDP being slightly greater than that of the Netherlands, but its economic potential might be said to be huge. The Union has already strengthened its cooperation with regard to energy in Russia’s direction, as we heard the Commissioner say, which is vital if we are aiming to find a replacement for North Sea energy sources, which are running out, and avoid becoming solely dependent on the Middle East’s energy resources. Russia’s incomparable wealth with regard to forests, however, as well as Siberia’s reserves of precious and colour metals, for example, will also be one of the reasons for Russia’s rise over the coming years, the other being its high achievements in the sciences and high levels of skill and know-how.
In the view of the Group of the European People’s Party (Christian Democrats) and European Democrats, Russia is now and will be in the future our most important neighbouring region – whatever geographical definition is applied to cooperation with neighbouring regions. In our opinion the Union has to use all the economic and intellectual means it has to try and help the advance of a stable market economy, the development of democracy and see the rule of law become established and take root in Russia, because any other sort of Russia, if it remains a nuclear superpower, would also be the greatest potential security threat to the Union.
Russia and the rest of Europe are bound to one another by destiny. ‘There is no great Europe without Russia and no great Russia without Europe’ was the motto employed by our party, led by the current President of the French Republic, Jacques Chirac, and Russia’s workgroup on progressive forces back at the start of the 1990s.
Our attempts at cooperation with Russia, however, must not be allowed to eclipse the fact that we now insist on better compliance with human rights and the freedom of speech than before in Russia. This does not apply just to Chechnya, but also and above all to the Chechnya region and the war and destruction in Chechnya that continues still. No conflict is any longer solved with weapons, but political decisions instead. The United States of America can also see that in Iraq and Afghanistan. That is why we demand that Russia shows even greater political initiative and openness and that it should make considerably better use of international organisations in more open solutions to the problems of Chechnya, as Commissioner Patten also said here in his speech with regard to questions of security in the region.
Mr President-in-Office, we are not convinced that the recent elections and referenda were conducted honestly. Apparent democracy has been produced to cover up the truth, not to reveal it. In my opinion, the Council’s impression of a positive development, which Mr Frattini suggested there was, is not absolutely in keeping with the truth, and we noticed there were slight but obvious differences in the positions presented here by Commissioner Patten on the one hand and the President-in-Office on the other.
– Mr President, Commissioner, ladies and gentlemen, relations between the European Union and Russia have improved, but not enough. It is worth remembering that almost 40% of Russia’s exports come to the European Union. Just 6% go to the United States of America. Now it is estimated that after enlargement that figure will rise to 60%. At the same time, the Union’s dependence on Russia’s resources is growing: that would seem the prospect for natural gas, for example, in the next decade. It is in Russia too that economic growth these days is fastest in the world.
The Russian President has set two objectives in his election campaign: firstly, to create a strong central power based on the rule of law, and secondly to extend economic growth to the vast sections of Russia’s population who are poor. It is in the European Union’s interests that Russia is able to solve its huge problems, from its wide-scale poverty to human rights, freedom of the media and the war in Chechnya. We want to see that economic, political and cultural cooperation can also help us to have an impact on Russia’s problems.
We have also had a taste of Russian isolation. In its time it was a gift to Stalin, who pulled down the shutters and began having his own people killed. Now it is important that civil society in Russia, now in its infancy, has our support. This is precisely what many Russians are hoping to obtain from us. Let us not leave them just to get on with it! The Russian leadership claims they often listen to the messages coming from the Union more carefully than they do each other.
These aims will serve to allow Russia to join the World Trade Organisation as soon as possible. The Partnership and Cooperation Agreement should be reviewed to correspond with today’s needs.
Regarding Chechnya, I would say that the elections were problematic, as previous ones have also been, and the Community has been unable to accept them. We propose that there should be an international conference and arbitration with regard to this matter and also that relief organisations should be allowed access to the region promptly.
– Mr President, the biggest single project between the EU and Russia is the creation of a common European economic area. It has been hard making that a reality, as it has been a matter of a bilateral project between the EU and Russia. At the same time both sides have been developing relations of cooperation with other states. Thus, Russia has recently concluded an agreement with Ukraine, Belarus and Kazakhstan on the formation of a common economic area. The EU has its own separately agreed arrangements with these countries.
In my opinion it would be wise to try and bring together these arrangements for cooperation by establishing a broader, multilateral, economic area of cooperation, with the involvement of not only the EU and Russia but also that of Ukraine, Belarus and Kazakhstan as well as any other of the Newly Industrialised Countries willing to participate. Where appropriate the European Economic Area, which was established between the EU and EFTA, could be taken as a model. An arrangement agreed along such lines would be well suited to the EU’s evolving broader European policy.
The EU’s new, broader European policy also offers opportunities for the development of cross-border cooperation where the EU shares a border with Russia. The Commission proposal for a new financial instrument for neighbourly cooperation will eliminate those problems which we have had harmonising internal and external financial schemes. The Russian authorities must familiarise themselves with the new financing scheme in good time so that we can be sure it will work right from the start.
Finally, my greetings go to the Russian Government. Can you ensure that human rights are implemented in Chechnya and do your very best to seek a peaceful solution to this region’s problems!
Mr President, this is somewhat earlier than expected, for which I am grateful to you. Ladies and gentlemen, I should like to express my gratitude but also my disappointment in respect of the Italian Presidency.
My gratitude is for the fact that the Foreign Affairs Minister has mentioned the name of Arjan Erkel without prompting. He clearly stated that he will urge the Russians to take additional steps to bring about the release of Mr Erkel, a humanitarian aid worker who has disappeared, having been abducted over a year ago. This is a message of hope, Mr Frattini; his relatives are pleased about it, and so is the organisation ‘Médecins sans Frontières’. I hope that you will certainly bring this up for discussion on 28 October in your meetings with Mr Ivanov.
I have, however, to give voice to some disappointment too, Mr Berlusconi. This is a statement by the Council and the Commission. I have listened very carefully to Mr Patten, who made very pertinent statements about the situation in Chechnya and about the elections in that country.
Mr Frattini, you only stated – and I made a note of it – that you will express your concern about the human rights situation in Chechnya. The issues involved are much worse, though. As Mr Patten quite categorically stated, those elections were not real elections. They were a sham, a farce. Those elections were not conducted in accordance with international standards, and the hope we shared with our ad hoc delegation when we returned, when we saw that a political process had indeed been put in motion, has now all but evaporated.
Peace will not return to Chechnya unless all factions, all clans, within the Chechen population are involved in a real peace process, in a real dialogue. Peace will not return to Chechnya unless the Russian Government is prepared to talk and enter into dialogue with the rebels, the freedom fighters. This is why I want to come back to our resolution of July, in which the express request was made for the European Union to play a significant role, with a peace conference held under its aegis, because an external player is required to ensure that the Russians and Chechens enter into real dialogue.
Mr President, I would like to thank you for the extra time you have given me.
Mr President, close cooperation with Russia is vital if the international community is to compel Iran to restrict the application of nuclear energy to purely civil purposes. I trust that the Council and the Commission will clearly put this message across to President Putin. After all, what matters now is for yesterday's concessions to Iran to be realised. In this context, I should also like to touch upon a complaint made by President Putin. According to him, Russian companies have had sanctions imposed on them for supplying the nuclear sector in Iran. However, according to Putin's sources, European and American companies got off scot-free having made identical transactions. I would like to ask the Council and the Commission if this serious allegation concerning Europe's contribution is true. I should like to offer the Council and Commission a second, equally urgent item for the Summit's agenda. In the Gulf of Kerch, a serious border conflict between the Ukraine and Russia is at risk of escalating out of control. The immediate cause is the construction of a dam from the Russian peninsula Taman to the Ukrainian island of Tuzla in the Gulf of Kerch. We from the European side should make an urgent appeal to both parties for a peaceful settlement of this thorny territorial dispute. I also concur with what Mr Staes said in connection with the request that Europe should do everything possible in connection with what has happened to Arjan Erkel.
– Mr President-in-Office of the Council, Commissioner, I am sorry, but the policy you both stand for today is no longer just a vile and irresponsible policy: it is a criminal policy, because what you are doing, Mr President-in-Office, is criminalising an entire people.
You have presented them as a terrorist people; the foreign ministers of the five largest countries in the European Union, who met in Paris last week, promised each other to exchange information on the international terrorist training camps in Chechnya. You have never given us – the public – the slightest evidence of them. You talked of Chechen terrorists present in Afghanistan, but no Chechen has ever been found in Afghanistan; you said the same thing about Iraq, but you have never found a single Chechen in Iraq, alive or dead.
This is an identical operation to the one that was carried out in the 1930s, when a whole people was presented as a people of plutocrats; well, now, day after day, you present the Chechen people to European and world public opinion as a terrorist people. You do so because it is expedient for you to do so; it is expedient for you to do so because of the policy you are developing with British Petroleum, which is of great interest to Mr Blair; with Shell, which is of great interest to Mr Oostlander; with , which is of great interest to President Prodi or Mr Berlusconi; with , which is of great interest to President Chirac; and with other companies too, of course. That is what you are doing, in order to promote a policy of self-interest, and certainly not a policy of truth.
I wish to begin by saying that our relationship with Russia is incredibly important. I wish I had much more time to talk about it, but I want to concentrate upon what is most urgent, namely the issue of Chechnya.
It is a quite specific conflict, but there are nonetheless many parallels. We see in many quarters how great powers come into conflict with population groups with different national identities. It is, of course, easy to say that this or that should be done, but I think there is a pattern to learn from.
We can begin by looking at ourselves – the EU and Europe. Historically, we have a lot of experience of conflicts of this type. One current example is Northern Ireland, where we are beginning to find a solution. Another example is the Basque Country. No Europeans now imagine any longer that the conflicts in the Basque Country and Northern Ireland can be resolved by military means. Political solutions have to be sought. Formulas have to be found that are acceptable to both parties, and that naturally also applies to Russia in Chechnya. That is something we have to do all in our power to emphasise. Peaceful solutions must be sought, and they must be based upon respect for self-determination on the part of the people concerned.
How, in practical terms, the particular conflict is then to be resolved is something the parties must discuss and agree about. No one else can solve the conflict for them. The point of departure must, however, be self-determination on the part of the people. Democracy must have grass roots support, rather than be imposed from above. It is not possible for Moscow to dictate solutions. If the Russian people do not realise this, a lot of damage will be done both to Russia and to future cooperation between Russia and the EU.
Mr President, we have already discussed Chechnya on a number of occasions in this House, and it is important to mention this.
At the same time, I should like to underline how right the two-track policy is with regard to Russia. After all, we are dealing with entirely different cooperation possibilities, which may, in turn, have an effect on Russia's political culture. It is precisely in this political culture of Russia that Chechnya fits in as an area where indeed, a failed state was created at one time – a kind of black hole in the Russian federation, where Russia had no choice but to act. The way in which this is done, however, fills us with disgust.
We should consider whether it would not be possible for us – maybe in the person of Mr Solana – to criticise Russia's military intervention in that country to such a degree that Russia would feel forced to change its strategy.
The military training, the system of that military apparatus and the strategy used in Chechnya all fit into the old pattern of ruling with a rod of iron. This only breeds terrorism and results in desperate suicide acts. These are events that we have witnessed from relatively close-by in Chechnya. If we ask the acting commanding officer whether there is an alternative to this guerrilla warfare and whether there is any knowledge about this alternative method, his response is that this knowledge is available at the ministry, but he questions what good that is to them on the ground.
This shows that the Russians cannot appreciate why we in Europe make such a fuss about Chechnya. Despite this, it is extremely important for us to keep an eye on this aspect, because one of the areas that has been mentioned by the President-in-Office of the Council, namely that of internal security, is, of course, directly connected to it. We must not, therefore, forget Chechnya. I share the view of the others who say: Mr President-in-Office of the Council, with all due respect for you when you draw attention to the case of Arjan Erkel – in respect of whom it would be fantastic if you were able to solve it during your presidency – but you have to remember that Chechnya is more tragic than you have depicted it.
Mr Patten is right: the security situation over there is abominable; even aid workers will certainly not be able to operate in safety. That is why it is of vital importance that we pull out all the stops to see whether we can persuade the military, and hence the politicians, in Russia, to change the way it behaves in Chechnya.
– Mr President, in the past, the European Union has, in matters relating to Chechnya, addressed most of its appeals for a peaceful resolution of the conflict to Russia rather than to both sides. It was only when the USA became the victim of targeted terror attacks, which Europe also feared, that we began to take a more nuanced view of the situation. Such a realistic approach is to be welcomed, and the summit with Russia should reinforce it.
It seems to me, Commissioner, that the European Union will not always be able to exclude the issue of the CIS from the debate it wants on the European Common Area, but will have to face up to it. Even if one takes a critical view of the possibilities open to it in political dialogue on the resolution of the conflict with and within Russia in relation to Chechnya, the EU does have options, and we should make use of them primarily in order to provide effective aid for humanitarian purposes and for reconstruction, so that the hard-pressed people of Chechnya can get real help.
Mr President, the summit on 6 November will be different because not only is Russia currently the EU's fifth largest trading partner, but from next May it will be its neighbour. Already the acceding countries are flexing their muscles, as illustrated by Lithuania's concerns over the controversial D-6 oilfield in the Baltic Sea, and Latvia's objections to harsh criticism over its treatment of its Russian minorities, who will number almost one million between the Baltic republics in the EU next year.
The EU will shortly be importing Russian uranium. Plans are afoot to synchronise the two electricity grids. Pressure is mounting on Russian to ratify Kyoto, as otherwise the treaty is dead. In exchange, Russia will want EU support in its quest to join WTO, where there are many unresolved problems, from its dual pricing over gas to export duties and discriminatory transport fees paid to Aeroflot to overfly Siberia.
Recently, the issue of pricing Russian oil in euros was raised. Surely this is for the markets to decide, not governments.
I welcome formal cooperation with Europol and OLAF and hope that visa-free travel for Russians will be possible once the issue of a readmission agreement for illegal migrants is settled. We are used to the abuses levelled at President Putin over Chechnya, where the recent victory of President Kadyrov was described as lacking in pluralism, and human rights abuses still go on.
But what do the Russia-bashers want? A failed, rogue, independent state in the Caucasus with links to Al Qaeda, exporting organised crime to the European Union? First we must see law and order restored. Only then can true democracy prevail. Only Russia can deliver that. Recently, Russia signed a controversial and, in my view, regrettable single economic space agreement with Ukraine, Belarus and Kazakhstan, but at the same time we now see dangerous military posturing from Russia and threats to invade as a result of the dispute over Tuzla Island in the Black Sea. I hope that this can be resolved amicably. I hope that one day we will see arrangements for a single free-market-style economic space with the EU and Russia united as one big economic entity.
– Mr President, I was shocked by what Mr Frattini had to say about Chechnya. In making these statements, you are putting yourself at odds with what the majority in this House has thought and said for years, and also opposing the position that the majority in my party, the European People’s Party, has taken for years in this House.
We have stood up for freedom and human rights in Chechnya, where Russia is engaged in a brutal colonial war, the second stage of which was inaugurated by President Putin in the course of the bloodiest election campaign in history. Mr Putin is, unfortunately, not going to solve the problem, for he is a quite substantial part of it. On attempting to consider the problem from the point of view of Russia’s interests, one discovers relatively quickly that Russia’s interests and Chechnya’s are in fact one and the same. Russia is suffering from financial problems; in Chechnya, billions are being senselessly squandered on a futile and bloody war. In Russia, democracy and the rule of law are suffering decline and – as Andrei Sakharov’s widow Yelena Bonner, has very powerfully described – the war in Chechnya is being taken as an opportunity for old structures to re-establish themselves.
Russia is suffering to a quite substantial degree from remilitarisation and the return of elements from the secret services, developments that also essentially derive from Chechnya and the war that is being waged there. Russia is suffering from terrorism and from organised crime. As Mr Oostlander so rightly said, the war in Chechnya is doing nothing to remove these problems, but is making matters worse. It can therefore be said that those who commit themselves to freedom in Chechnya and to its liberation are ultimately also committing themselves to freedom and liberation for Russia. In the long term, Russia will have to recognise that the only solution for its problems is for Chechnya to be a real democracy, and we have to see that the problem is that the pseudo-referendum that has been held there is intended to legitimise someone who was and is a villain rather than a legitimate partner in dialogue, namely President Mashadov.
– Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, a look at the topics for the forthcoming summit with Russia reveals among them such important and honourable projects as support for independent media at national, regional and local level, the integration of Russia into a common European economic and social area, cooperation in the fight against international crime and illegal migration, cooperation in the field of nuclear safety, the ratification of the Kyoto Protocol and a number of other things.
I recall, in this context, an article by the Russian chess grand master Garry Kasparov on the eve of President Putin’s visit to the USA, an article that is equally relevant to the imminent summit between Russia and Europe. Its opening line went something like this: ‘Vladimir Putin comes to the USA as a great friend of democracy, of the rule of law, and of human rights. True?’, whereupon Kasparov promptly answered the rhetorical question with a polemical ‘No, false!’. He followed this up with a veritable tirade enumerating incidences of negligence and wrongdoing, arguing, for example, that Russian democracy is only a front; that the press and media are in fact made to toe the line, that liberalisation of the economy is not in fact being implemented, that potential contenders in the forthcoming presidential elections were interned on spurious charges of economic crime, and that the elections in Chechnya were a charade.
I have no wish to promote Mr Kasparov from chess grand master to being the yardstick by which we judge everything, but, even if one regards it as exaggerated – which was his intention – his article has to make us prick our ears up. We must not blot out unpleasant issues. Chechnya is a running sore and the grossly manipulated elections did nothing to heal it. What, then, should we be calling for? We should be calling, firstly, for an end to the lawlessness of Russian army personnel, or else it will never be possible to win the public’s confidence. Secondly, democracy must be put on a broad basis. It would be desirable if the Kremlin were, at the EU-Russia summit, to be reminded, on this point, of its most fundamental responsibility, for it is in any case President Putin who is required by the Russian constitution to guarantee human rights in the Russian Federation as a whole.
. – Mr President, I thank all the Members who have spoken and expressed opinions – some of which I think deserve brief comments – as well as claims with which I frankly cannot agree.
First, as Mr Patten has already said – I had mentioned that the Council’s activities and the Commission’s have always moved along in parallel and in complete understanding – doubts have already been expressed regarding certain moments in the presidential elections in Chechnya, and our Russian friends have also been told quite clearly on a number of occasions that Europe is keeping a close watch on the situation inside Chechnya and on the human rights situation.
At the same time, I think it is quite right – and the Presidency confirms this – to have continued to encourage the constitutional reform approach that President Putin has embarked on and which he confirms and maintains. At no time in my speech, which is, moreover, available for everyone to look at – as in fact I only heard in one speech by a Member – at no time did I ever say anything that could be taken to mean that I considered the whole Chechen people to be terrorists. I said the opposite: I said quite specifically that the Presidency hopes and desires that those increasingly numerous and widespread sections of the Chechen people that have no connection with terrorism should be involved in the constitutional process. I repeat: I do not believe in any way at all that the Chechen people is a terrorist people. Nevertheless, although we shall certainly talk about this point – that is, the involvement of a broad spectrum of Chechen civil society in the constitutional process – at the summit with the Russian Federation, I must also make it just as clear that there can never be any justification of any kind for those individuals – however many of them there may be – who commit terrorist acts or use themselves as human bombs to kill innocent civilians. On this point, we Europeans have always been and, I hope, will continue to be united.
That concludes the debate.
The next item is the Council and Commission statements on the initiative in the United Nations for a universal moratorium on the death penalty.
. – Mr President, on 10 October 2003, the World Day Against the Death Penalty, I adopted a public declaration on behalf of the European Union which clearly stated: ‘The European Union calls upon countries that have not yet abolished the death penalty to at least introduce a moratorium as a first step towards complete abolition.’ This, I repeat, is the declaration that I myself adopted just a few days ago on behalf of the European Union: a text agreed upon by everybody. I say this because even before that, as a representative of the Italian Government, I can say that Italy has always been firmly convinced that the battle for the abolition of the death penalty is of great political and idealistic value, as well as having a very important humanitarian aspect.
I believe that all of us Europeans are sure that the process leading to the complete abolition of the death penalty is irreversible, but also that this process has to be a gradual one. That is why we must ask ourselves how we should act in practical terms so that the sacrifice of human life that it inevitably requires can be stopped for good. These are the concerns that have led the Italian Presidency to accept the invitation of this House and many other parliaments, including the one in my country, to propose to the governments of the countries of Europe a European Union resolution initiative on a moratorium, to be put before the current United Nations General Assembly in New York.
Mr Berlusconi spoke in the same vein here in Parliament on 2 July this year; this commitment is founded on concerns that we all share, as reflected in the report and resolution on human rights in the world, adopted by the European Parliament on 4 September. In the debate within the European Union, a major ethical problem, which is a question, has arisen. People have wondered: Is pursuing the complete abolition of the death penalty compatible – I repeat, is it compatible – with an initiative such as the moratorium, which is based on governments’ willingness not to apply the death penalty in practice in their countries? There are also more strictly political considerations. Is there, people have wondered, a sufficient level of agreement for the resolution to be adopted in the General Assembly? How much might a possible defeat affect the future of the campaign for the total abolition of the death penalty? If the data really confirm that there is a trend towards an expansion of the abolitionist front, we wonder: is it now worth running the risk of the resolution failing – given the uncertainty of the outcome – or might it not be better to wait until our position has been further consolidated?
These are the questions that have been asked. The Italian Presidency has been giving considerable thought to these serious questions, because Europe obviously cannot and must not appear divided or uncertain on a subject as important and sensitive as this one. We have weighed up the pros and cons. We have mobilised our whole diplomatic network to try to understand, to get an idea – so to speak – of voting intentions on a possible resolution for a moratorium. The result of this survey, which we have carried out in all the diplomatic offices, seems to indicate that a suitably formulated text might be approved by the General Assembly, although, of course, that is not a certainty. The fact remains, however, that many countries whose history would suggest that they should be in favour of a resolution of this sort have not expressed their position on our question, and we should not ignore the risk that, if amendments are tabled on the text of a resolution such as this, the united front of supporting countries might suffer some major defections when it comes to the vote.
The Italian Presidency – and the Italian Government, at a national level – are very conscious of the demand made by this Parliament, the European Parliament, just as, in Italy, we are conscious of the mission that the Italian Parliament has given us to put a resolution on a moratorium before the General Assembly. On the other hand, it is quite clear to us that many governments within the European Union are still rather baffled and are wondering how best to pursue this objective, which we all share. We are convinced that a European initiative to put a resolution before the General Assembly would be politically well-timed and morally very worthwhile, and we have been and still are working towards this, so that the question can remain a subject for examination and careful consideration by the foreign ministers. We are aware that concern over a defeat, despite the general positive feeling, is prevailing over any inclination to table a resolution.
We, as the Italian Government, uphold this commitment at a national level, but, as the holder of the European Presidency, Italy still hopes that the outcome of this careful consideration will be a European decision to go ahead with tabling the resolution. This would be a decision consistent with Europe’s commitment to oppose the death penalty. That is why I am once again calling for some careful consideration. I know time is short, and I know this consideration has to lead to a decision very swiftly. I hope there will be either a joint decision of all the countries of Europe to share responsibility for tabling a resolution of this kind – which would be by far the best option – or a European decision that clearly leaves the path clear for national initiatives on this subject by European countries, including, perhaps, the Italian Government acting at a national level. If the initiative comes from Europe, it will certainly have greater force; if it comes from the governments of European countries it will certainly have less force but it will be equally important. I am still waiting for the representatives of the European Governments – and I shall be giving them a reminder – to give me their judgment and final opinion on one or other of these possible solutions within a very short time.
Mr Patten, this is not the first time you have addressed the House on this issue.
. Mr President, you are entirely correct in saying that I have addressed Parliament on a number of previous occasions on the death penalty and I have had to observe occasionally in the past that when I first used to make speeches in a Parliament on the death penalty, I did not find such unanimity of support for my views. I remember voting for the abolition of capital punishment in various parts of the British Isles, not always with great support. The first act that I carried out when I was a colonial oppressor was to abolish capital punishment in Hong Kong! So I have a certain amount of 'form' on this issue, as football managers would say.
Can I straightaway apologise for the fact that I will not be able to stay for the whole of this debate. I have to catch an aeroplane for Madrid for the Iraq Donors' Conference which is beginning tomorrow morning, and where, of course, the presidency will also be represented. I hope Parliament will excuse me of any discourtesy, but my colleague, Mr Fischler, will be coming to sit here to report anything that I should have heard later in the debate.
I hope also that Parliament will excuse me if a good deal of what I say treads in the elegant footsteps of the presidency. I want to put many of the same points, but in my own way. Parliament knows that we consistently work towards the universal abolition of the death penalty. In the process of attaining this objective, where the death penalty still exists, we call for its use to be progressively restricted, we insist that it should be carried out with the minimum cruelty.
The European Union also presses, where relevant, for moratoria to be introduced. We have produced internal guidelines for démarches and representations on capital punishment, where relevant, in multilateral fora and towards third countries. At the European summit with China last year, the then Prime Minister of China, Zhu Rongii, said: 'you just talk about these issues to poorer countries don't you?' I pointed out to him that the first time I recalled us raising the issue was with the United States. So it is an issue that we raise –I must say that the United States Secretary of State was slightly surprised! – with everyone.
The European Parliament is a long-standing opponent of the death penalty and has been instrumental in promoting this process. Parliament has declared in the past that it considers capital punishment, and I quote, 'an inhuman, medieval form of punishment, unworthy of modern societies'. A series of initiatives have been taken to ensure that the abolition of the death penalty should become a key element of European human rights policy. It is on the basis of this strongly held European policy objective that for the last years we have successfully tabled resolutions in the UN Commission on Human Rights on the death penalty, as the President-in-Office has said. The seventh consecutive resolution was adopted in Geneva on 24 April.
This resolution contains some significant new features. It calls, in particular, on states not to carry out executions in public or in any other degrading manner and to ensure that any application of particularly cruel or inhuman means of execution, such as stoning, be stopped immediately. While the support for resolutions on the death penalty in the Commission on Human Rights has increased, it has to be said that opposition has increased as well. The resolution adopted in Geneva received the support of 24 states, while 18 voted against and 10 abstained. However, the strong disagreement of many states was proved by the fact that 63 countries signed a statement dissociating themselves from the resolution. I thought it would be useful to recall these facts in the context of today's debate on a resolution requesting a moratorium on the death penalty in the General Assembly Third Committee.
A first consideration, before presenting any resolution, should be whether such a text would receive sufficient support to be adopted by the General Assembly. We all remember the 54th session of the General Assembly in 1999. A text notably calling for the establishment of moratoria and the enforcement of certain safeguards was circulated. This draft caused an immediate outcry from states that maintain the death penalty, including Egypt, India and Singapore. Strong attacks were made on the European initiative, and we were perceived as seeking to impose our values on other sovereign states. In the end, the text was withdrawn. That was the situation in 1999.
We have no indications that the General Assembly would be more positively inclined today towards a death penalty resolution. It would seem that while the hard-line retentionists are resigned to further Commission on Human Rights texts on this issue, they will continue to resist strongly any efforts to secure a General Assembly resolution. This would lead to further divisive debate. As a result, the European Union has decided to pursue its action against the death penalty in the Commission on Human Rights rather than the General Assembly.
However, a more fundamental issue is whether a resolution asking for a moratorium would promote the European objective of abolition of the death penalty world-wide. The presidency has suggested that the European proposal should not go as far as requesting abolition of the death penalty but rather a moratorium on the use of this punishment. Since the resolution tabled by the European Union in the Commission on Human Rights asks states to abolish the death penalty completely and, in the meantime, to establish a moratorium on executions, we may run the risk of being perceived as weakening the European stance by not suggesting the same high standards in the General Assembly.
I should also let you know that I have been approached by non-governmental organisations on this matter. In July of this year, I had the pleasure of convening a special seminar for human rights NGOs in Brussels. In the context of that meeting, the world coalition of NGOs against the death penalty, and that includes Amnesty International and many other prestigious organisations, presented its own view. The message of this group was to ask the European Union to refrain from presenting a resolution on the death penalty at the forthcoming General Assembly. These NGOs in particular pointed out that since there are no signs to the effect that political tensions have eased since 1999, such an initiative could create a highly politicised and counter-productive debate in the General Assembly. In their view, another failure in the General Assembly could reinforce the position of those states that maintain the death penalty.
I attach great importance to the expertise of the many renowned NGOs that we work with. They also play an important role as partners in the framework of projects we implement under the European initiative for democracy and human rights programme. On the initiative of this NGO coalition, we also for the first time on 10 October celebrated, if that is the right word, the World Day Against the Death Penalty.
The European Commission will continue to support campaigns designed to achieve a moratorium on the death penalty and on executions and eventually the abolition of capital punishment throughout the world. Last year approximately EUR 4.9 million were allocated under the European initiative to projects aimed at raising European public awareness in retentionist countries. The methods used include public education, out-reach to influence public opinion, studies on how states' death penalty systems comply with minimum standards, informing and supporting strategies for replacing the death penalty and efforts towards securing the access of death row inmates to appropriate levels of legal support, as well as training for lawyers.
During the last months there have also been some positive developments that should be highlighted. In January, Governor Ryan of Illinois decided to commute the death sentences of 156 prisoners on death row. Through the entry into force on 1 July of Protocol 13 to the European Convention on Human Rights, the use of the death penalty is banned not only in peacetime but also in time of war. Lastly, the President of Armenia in July commuted all outstanding death sentences to life in prison and, subsequently, in September, ratified Protocol 6 to the European Convention on Human Rights, and in that way abolished the death penalty.
Let me repeat, we take this issue seriously, and I am delighted that we are working with a presidency which has taken it so seriously and has pursued it with considerable skill and very good political judgment. We are making some progress, but it will take time and persistence, as well as the continuing advocacy of this Parliament if we are to attain our goal, which is to see the death penalty consigned to the history books as a form of punishment that should have no place in the modern world.
– Mr President, Mr President-in-Office of the Council, Commissioner, thank you for describing the efforts you are currently making. The European Union’s position is indeed clear; we are all unreservedly opposed to the death penalty, and that is why the resolution tabled jointly by this House is a relatively short one. The fundamental and primary question is what tactics we should adopt in order to make the best progress. Are we to address the UN Commission on Human Rights and demand its abolition there, or are we, in the UN General Assembly, to call only for a moratorium? Commissioner Patten set out very well how we can proceed without losing sight of our fundamental rejection of the death penalty. One might almost say that it is a bit warped: the best solution is of course the abolition of the death penalty; the second best is a moratorium; the worst of all the bad solutions is for there to be still such things as stoning to death or other even crueller modes of execution, and the second worst is to demand that people be executed ‘humanely’. So discussion of this amounts to something almost perverse.
I do believe, though, that the approach that Parliament is asking the Council to take will end up being feasible, involving as it does the European Union presenting a united front in calling, in the General Assembly, for a moratorium on the death penalty. I believe that all the states belonging to the United Nations know where the European Union stands on this. Calling now only for a moratorium will not mean that we lose sight of the overall objective. I also think it would be right for this motion to be put by the European Union as a whole. I do not think it would be right for one or other government to obstruct it and thus prevent action by the EU as a whole.
Still on this subject, I would be interested to know what line our candidates for accession take on this issue. As a general rule, this should already include them. I believe that an initiative of this kind carries more weight and has more far-reaching impact if twenty-five states adopt it. As our resolution indeed mentions, the individual Member States also need, in so far as they are able, to attempt to make approaches to individual states and persuade them to support at least a moratorium. I believe that would be the best way for us to proceed.
I wish the Presidency all the best for its negotiations towards this end. I am sure that this House will, by way of this resolution, virtually unanimously endorse this approach.
– Mr President, may I say by way of an introduction that it is rather odd that every debate of ours on the death penalty should still be marred by a particular lack of frankness. A few months ago we listened with similar discomfort to people speaking in tones of exasperation about Cuba, while on China, with its 3 138 executions in one year, we continue to pick just polite words, which are reduced at times to an embarrassed stammer when Europe is called to speak out on the increasingly frequent, at times almost industrial use of capital punishment in the United States or other so-called liberal democracies that still use the gallows, such as Taiwan, Thailand, Japan and India.
I should not like this political bashfulness to be compounded now by a serious omission concerning a commitment that the Presidency of the Council formally adopted before this Parliament on 2 July this year, that is, to put a resolution for a moratorium on capital punishment before the United Nations General Assembly. Let us recall – and let us remind Minister Frattini of this – that this resolution was given as one of the Italian Presidency’s priorities in its foreign policy programme, and we know – as a matter of common sense and also from experience – that a moratorium is the first political step towards the abolition of the death penalty; anything else is just a pipe-dream. The deadline for submitting a text for this resolution is 7 November, but so far there is no sign of the resolution. After many decades of noisy and sometimes sterile debate, it would be irresponsible to have announced such an important political initiative four months ago only to give in to the pressures of those who do not want the United Nations to pronounce against the death penalty. The risk of defeat? I am thinking more of the duty of battle, the duty of the political battle that the European Union must carry on its own shoulders.
In conclusion, as the President-in-Office of the Council leaves for China, we also entrust him with the task of reminding that country that, when faced with the value of human life, there can be no political expediency or hierarchy, not even towards China.
Mr President, the UN Charter of Human Rights states that everyone has the right to life, liberty and security of person. Last year, 31 countries breached this crucially important article, which supports what is human and alive and promotes a civilised and humane society. Thirty-one countries believed they had the right to take the lives of their own citizens. According to Amnesty International, a total of 1 526 people were executed in these 31 countries, and 3 284 people were condemned to death in 67 countries. Slightly more than 80% of the executions took place in three countries: China, Iran and the United States. Commissioner, Minister, you know all this.
China is the worst of them all. It is nonetheless deeply tragic to have to place the democratic United States on the same list as the two dictatorships. As a sincere friend of the United States, that pains me a great deal. How can a democratic and civilised country such as the United States continue to apply the death penalty? In the United States, the number of executions increased last year to 71, compared to 66 the year before.
I do not in actual fact believe, Mr President, that many Americans are aware that the United States does not fulfil the requirements for becoming a member of the EU, and I am convinced that the United States should be influenced to change its attitude. That would make it so much more difficult for other countries in the League of Death. Might the American people be less open to the facts than us Europeans? Thousands of innocent people have been condemned to death and executed. Might the American people be less humane than ourselves? No, that is not true, but, in that case, more courageous leaders are needed who wish, and dare, to take up the debate in pursuit of justice and human dignity.
Is it possible, Commissioner and Minister, to engage in bargaining when it comes to the total abolition of the death penalty? I doubt it. I believe that a very clear approach is required in this area. This popular revolt against the death penalty, the first step in which is a worldwide moratorium, must be supported wholeheartedly by the EU and the Italian Presidency. You must not hesitate in this area, gentlemen. The responsibility lies with yourselves, Minister and Commissioner. The death penalty must be abolished. It is not negotiable.
Mr President, ladies and gentlemen, first of all, I believe we should welcome the fact that the cause fought for by the abolitionists has become, in the space of a few decades, a few generations, one of the general public’s most passionate demands in the field of human rights. When in 1961, abolitionists such as Martin Luther King talked about abolishing the death penalty, it appeared to be a pipe-dream. The following generation – my own – was made aware of the issue as a result of the policy conducted in this area in France, when François Mitterrand and Robert Badinter abolished the death penalty in 1981.
We should also bear in mind that countries we thought would never abolish the death penalty so quickly, such as Turkey and various candidate countries, have succeeded in doing so, by showing some real political will, especially since our sitting in this Chamber in June 2001. I therefore believe that, as regards this issue, instead of talking about tactics, it would be infinitely preferable to talk about political convictions and the will to back up these convictions.
In fact, when our fellow Member, Mr Ari Vatanen, takes part in the Paris-Dakar rally wearing a badge that features the words ‘no death penalty’, he is raising the awareness of an entire continent. By the way, as Mrs Trautmann said, what is at stake is our ability to tame our instincts for revenge.
When we rally forces, we manage to save a Nigerian woman who had children outside marriage from the death penalty. I believe that if we rally forces again, we will be able to get a man named Mumia Abu-Jamal off death row. He has been imprisoned only because he is black, because he was a journalist, because he spoke out for those who have no voice and because he spoke out against the abuses perpetrated by Philadelphia’s racist police.
It is with all of these individuals in mind that I say today we should think carefully. As regards the death penalty, the colour at stake is not black or white, but the colour of blood. This is why, in my opinion, we must not extradite people to countries where we know they can expect the death penalty. In particular, it upsets me to think about our fellow citizens currently in Guantanamo, because we do not know what their fate might be. Ladies and gentlemen, what is needed is political will, not tactics.
– Mr President, one of the great areas of historical tension in our age is the struggle between state sovereignty and universal human rights. The traditional power of sovereign rulers appears above all to be the right to make decisions about the life and property of their subjects. In an era of nation states we have failed to rid ourselves of two serious and persistent breaches of fundamental human rights, namely the death penalty and the widespread use of torture.
It is excellent that the European Union, whose own external sovereignty is very weak, has, in a core area of its foreign policy, human rights, focused on the elimination of these two serious ills especially now when thoughts about armed security dominate the shaping of the new world order and at the same time violence against a country’s own citizens is worryingly becoming of relative importance. A state that kills and tortures should never have international legitimacy.
The fateful question the UN system has to address is the conflict I mentioned at the beginning. The universal organisation’s particular strength has indeed been considered to be respect for human rights, but at the same time its Charter is firmly anchored in the notion of state sovereignty. It thus lies at the point where two eras and two different political views of the world meet.
I believe the time is now ripe to take this step forward and do all we can to try for a comprehensive moratorium to let the death penalty just smoulder everywhere in the world as an interim stage in eliminating it once and for all. The plan will involve diplomatic and other types of risks, but the goal will make them worth taking.
Mr President, ladies and gentlemen, despite repeated calls from many quarters for the protection of human rights to manifest itself in the abolition of the death penalty, we have not only seen an increase in death sentences in some countries in recent years but also systems of execution becoming crueller, with barbaric methods used.
In asking for a moratorium on the death penalty, at the very least, the would like to mention, merely by way of example and on the basis of the, of necessity, partial facts that were provided by Amnesty International for 2002, that, in Iran, Saudi Arabia and Sudan alone there were 113, 48 and 40 executions respectively, not to mention the 1 060 carried out in China. In light of this, whilst upholding the urgent need for a moratorium on the death penalty, we must call, just as fervently, for the European Union and the United Nations to intervene regarding these countries in which the punishments given are not linked to secular rules but to fundamentalist cultures or traditions of any structure.
Furthermore, whilst upholding every individual’s right to religious freedom, we need to declare with conviction that the enforcement of the in a State or part of it cannot be accepted by the Member States of the European Union. This is why the moratorium on the death penalty must be accompanied by sanctions that Europe must impose on those governments which do not accept the moratorium and continue to apply the death penalty with cruel techniques such as, for example, stoning to death.
One of the sanctions that we would like to see would be a suspension of economic relations with these countries: continuing to help the citizens, where possible, but no longer trafficking – if you will excuse the term – with those countries whose governments knowingly continue to violate human rights. Europe cannot impose its laws and its concept of democracy onto other countries, but neither can it continue to have effective economic relations with governments that are founded on the violation of the most fundamental human rights because, in these countries, the death penalty is not only a punishment inflicted by courts or carried out by the executioner but also one which is inflicted every day by hunger, desperation and violence that drive whole populations to seek refuge elsewhere and even, as has been happening in Somalia since 1991, to die in the waters of the Indian Ocean or in the Sicilian Canal. Finally, the death penalty is also a punishment that terrorists are continually giving by killing unarmed citizens. Consequently, there is no hope of actually obtaining a moratorium on the death penalty if we do not also impose sanctions on those who enforce inhumane and fundamentalist laws and cover up terrorist actions as well.
The time is right Mr President for the Italian Presidency to press Parliament to make a symbolic gesture, to ask Iran to pardon the young woman condemned to death for killing the man who was raping her. Europe’s involvement in this could give new hope to so many women oppressed by the extremist and inhumane vision of all too many governments.
Mr President, I have been allocated 90 seconds as president of and as a representative of the Transnational Radical Party, which has been fighting for decades to, at last – and I am saying this to President Frattini – state our convictions instead of doing verbal gymnastics around conventions in an undignified manner.
In 1994, we only lost by eight votes in the UN, because of the concern of Singapore and other States that these proposals for a moratorium would reduce national sovereignty. To date, 33 States have become abolitionist and have enforced the moratorium. The Italian Presidency has proclaimed and is continuing to proclaim loud and clear its conviction in this battle, taking every single opportunity, every single day in this rubbish heap of pretexts and excuses, every opportunity, to go against its commitments.
Mr President-in-Office of the Council, we are fighting a battle so that the convictions that we accept or claim to accept are, at least to a minimal extent, honoured in our country too, if possible, and also in Europe – with or without you – and so that we can stop unworthily conforming to foolish, mistaken conventions.
My time has run out but I fear that your time is running out for credibility and decency. I hope that this is not yet the case but you are in danger and putting us in danger of indecency and not being believed.
– Mr President—in-Office of the Council, I do believe that it is essential that the Italian Presidency, on behalf of the European Union and its Member States of course, presents a motion for a resolution to the United Nations General Assembly calling for the adoption of a universal moratorium on death penalties. What is more, I also believe we have the obligation to present such a motion.
Prudence cannot be allowed to make us forget our commitment to defend the right to life or our responsibility to work to increase international cooperation with a view to achieving the complete abolition of the death penalty in the world, because the death penalty is a violation of the fundamental right to life, and what is worse – as Amnesty International says – is that this violation is not only not hidden or denied, but is actually enshrined in the laws of the country which applies it. Furthermore, if a country does not respect the most fundamental of rights, with what authority will it demand from citizens respect for other rights and on what foundations will that country base its democracy and Rule of Law if its law allows the most important and most fundamental of rights to be violated: the right to life? For the European Union, therefore, the fight to abolish the death penalty and the fight for democracy and respect for human rights are and must be one and the same.
It is true that progress has been made in this regard and that today far fewer countries maintain the death penalty in their legislation, but we are still far from its total abolition, as the statistics so cruelly demonstrate. The European Union, therefore, in order to be coherent in terms of the values on which it is founded, must make fighting the death penalty a priority, not only before the United Nations General Assembly, but also in its relations with third countries which have yet to abolish it, whatever links the Union may have with these countries or their strategic or commercial importance, because nobody must be given the power to decide on the life or death of a human being.
Mr President, I would like to make a few very brief comments to give absolute clarification on this issue, which is very important to the Italian Presidency.
In many speeches, I have heard a call to the Italian Presidency to present the resolution to the United Nations General Assembly, on behalf of the European Union. What I did not hear – but which I hope Parliament will be able to establish in its deliberations – was anything regarding a situation which I felt it was my duty to mention in my speech. There is not – and I repeat, there is not – unanimous agreement within the Member States of the European Union that the Italian Presidency should present a resolution on behalf of Europe. In light of this, there are two options: either Parliament asks the Council Presidency to present a document on behalf of the European Union when not all of the Members of the EU agree – and this is the first option – or it must be clearly stated that Italy, even holding the Presidency of the European Union, can present a resolution even without the consensus of some Member States – without this, however, being seen as a grave violation of the spirit of cohesion in the European Union that we must demonstrate. Italy, as a nation, is in favour of doing so, but it is in favour – and I repeat this – of doing so when it becomes totally clear that, within the framework of the European Union, not all Member States are in favour, not of a moratorium because we are all in favour of a moratorium, not of abolition, because we are all in favour of that, but of a resolution now being presented.
Since I believe that I have now been clearer, I will say that the Italian Presidency is not only in favour but very much in favour of presenting a resolution on behalf of Europe, but if Europe does not unite on this issue, can we present a resolution – undoubtedly not on behalf of Europe – saying that Europe is divided on this? I am ready to comply with this request when Parliament says what it thinks in this regard.
Mr President, ladies and gentlemen, forgive me, but I do not understand the answer we have been given. I do not understand it at all and I still do not know whether or not the presidency will support our demands.
I suggest that you take up that matter with the President-in-Office of the Council.
I have received five motions for resolutions from different political groups.(1)
The vote will take place tomorrow.
The debate is closed.
.  A universal moratorium is called for here on a regular basis, but when will this actually be implemented? Good will on the part of Europe is no longer enough. Abolishing the death penalty must be seen as a crucial aspect of the EU’s relations with third countries. Throughout the world countries continue to perpetrate this State crime. This barbaric practice still takes place in particular in Japan, China, the United States, Saudi Arabia, and in Iran, where executions are still carried out. What is worse, between 2001 and 2002, the number of executions increased. It has become impossible to remain silent about this ‘administrative murder’, especially when it is carried out by the most powerful country in the world, which is attempting to impose its order and its values on the rest of the world. We cannot accept that the only solution to crime and violence is crime and violence itself.
Like the newly created World Association of Parliamentarians against the Death Penalty and in line with the worldwide call for abolition, the European Union must exert all necessary pressure to ensure that the United Nations adopts a moratorium that would have lead rapidly to the abolition of the death penalty.
Men and women are left to rot on death row and Mumia Abu-Jamal is one of these. Preventing the irreparable must be done as a matter of urgency.
The next item is Question Time (B5-0279/2003).
We will take a series of questions to the Council.
Question No 1 will not be replied to because its subject already appears on the agenda of the present part-session.
The establishment of a European police academy and a joint frontier protection force for the external frontiers are central demands of the European Parliament. What are the prospects for further development of these plans, and when will the Council decide on the definitive seat of the European police academy?
In 2002, the Commission presented a Communication on the integrated management of external borders of the Member States of the European Union, which gave a comprehensive view of future border management. Again, in 2002, a feasibility study, led by Italy, was presented in Rome on setting up a European border police force. The following June, the Justice and Home Affairs Council adopted a plan for the management of external borders that was the basis for all further activity in the area.
On the basis of these documents, in Seville in 2002, the European Council specified priority measures and asked for a common unit of external border practitioners to be set up, made up of Member States’ heads of border control services and charged with coordinating the measures contained in the plan. Furthermore, this also provided for the rapid implementation of joint operations at external borders and the immediate commencement of pilot projects. These operations and projects have been implemented or have been in the process of being implemented since 2002 and 2003.
In June 2003, the Thessaloniki European Council decided – as you know – to create a Common Unit of External Border Practitioners to make this European strategy more effective. This unit has been set up and is operating in the Council. In the Thessaloniki conclusions, the Council invites the Commission to examine the need to create new institutional mechanisms, including a European operational structure, in order to enhance operational cooperation for the management of external borders.
On 16 and 17 October in Brussels, the European Council welcomed the Commission’s intention to submit a proposal for the creation of a European Border Management Agency, in order to enhance operational cooperation, in time for the Council to be able to reach a political agreement on the main elements of the agency by the end of 2003. This proposal will draw on the experience of the Common Unit of External Border Practitioners.
Furthermore, the European Council took note of the study carried out for the Commission on maritime borders and invited the Justice and Home Affairs Council to draw up a working programme on this issue to be adopted by the end of the year.
Finally, regarding the European police college: this was set up by the Council decision of December 2000, it began operating in 2001 and is temporarily based in Denmark. A decision regarding its permanent site will depend on the recommendations given by the European Council.
– Thank you, Mr Frattini, for your answer, which was extremely good and specific, and for the very good work that the Italian Presidency of the Council has done in this area. I have just two specific supplementary questions. Firstly, will the group of border experts to which you have referred produce a written report at some point in the course of the year or at the end of the year, or will it take even longer? That is my first question.
My second brief question has to do with the Police College. Do you think, as regards the issue of where the various bodies are to be based, many aspects of which are still open, that this package can be got to grips with before the end of the Italian Presidency, or will it – and the issue of the Police College not be able to be sorted out before the end of this year?
A decision has not yet been made on the location of the agency, and so I cannot say whether it will be the Italian Presidency that examines the overall package. Nevertheless, I can say that Common Unit of External Border Practitioners reports and will continue to report regularly, since it is clear that all preparatory work for the future agency will be based – as I said – on the experience of this working group. This is why we value the cooperation between the Commission and the Council, particularly from the coming months onwards.
– Mr President, at present a team of experts in the field of border control operate in Finland. It includes a few officials. If this joint border police agency were located somewhere other than in Finland would the intention be for this Finnish team of experts also to be ultimately stationed there? In other words, has the Council any plans at this time regarding what is to happen to this team of border control experts that currently operate in Finland?
C These are technical problems, which I take note of. The principle is that of a European agency that coordinates all operations. Clearly, therefore, where there are working groups, their experience will be taken into consideration. Obviously, we have not yet looked into the technical aspects of coordination.
Parliament has noted year after year, in its reports on human rights in the EU, the dramatic and disturbing state of affairs in the Union's prisons. It has repeatedly called on the Council and Commission to take action to define certain minimum standards with regard to respect for the human rights and fundamental freedoms of prisoners in the Union. The President-in-Office of the Justice and Internal Affairs Council, Mr Roberto Castelli, has announced on behalf of the Italian Presidency, at hearings held by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, that an inquiry is to be carried out into the execution of sentences and prison systems. Mr Castelli stated in an article published on 7 August 2003 in the 'Corriere della Sera' that he had 'launched an initiative for the definition of thresholds of acceptable conditions in the EU's prisons'.
Can the Council provide details of this initiative, specifying its expected stages and the progress achieved so far and setting out its objectives? Can it send the relevant documents to Parliament? Does the Council, in particular, intend to prepare a framework decision on the matter, given that this is the only instrument that can ensure that the standards are binding and are properly respected?
I can inform Mr Dell’Alba that the Council has received neither a proposal nor a legislative initiative on this matter. Despite this, being aware of the importance of the question, the Italian Presidency raised the issue of the execution of prison sentences at an informal meeting of Ministers for Justice held in Rome on 13 September 2003. As you can see, we are waiting for developments in this debate, which the Presidency initiated.
Mr President-in-Office of the Council, you spoke as such and you replied in this role as if you were not also the representative of the Italian Government. Mr Turco’s question said exactly this: that your colleague, Mr Castelli – also President-in-Office but also a member of a government of a Member State and as such entitled to present the proposal to which you refer – announced on 7 August, in the and in a Parliamentary hearing, that the Italian Government, or he, personally, intended to launch an initiative to define minimum standards of living in European prisons. Since we thought it an excellent idea and since Parliament has been calling on the Council to do this very thing for years – and I would now add the idea of extending the right that Italian deputies have to visit prisons to MEPs – I would like to ask if you can confirm this intention in this House on behalf of the Italian Presidency.
I do not feel I can reply as a representative of the Italian Government. I can only say, as a representative of the Presidency, that this debate was commenced – as I said before – at an informal meeting of the Ministers for Justice. There will clearly soon be developments and results that, at the moment, we are not in a position to predict, given that the debate began on 13 September, less than a month ago.
A few days ago, a framework agreement on customs union was signed between Turkey and the occupying regime in northern Cyprus. Given that Turkey is not entitled to conclude trade agreements without the approval of the European Union, not to mention the fact that the signing of such an agreement with Denktash's self-styled 'state' is tantamount to provocation vis-à-vis the European Union and the Republic of Cyprus, which is to join the EU in 2004, does the Council believe that the signing of this agreement represents a positive contribution by Turkey to efforts to resolve the Cyprus question, as it undertook to do on the basis of the Helsinki Agreement and the European Union/Turkey Association Agreement?
The European Union has expressed its concern to Turkey about the framework agreement on customs union with the Republic of Northern Cyprus and, in particular, stated that, over and above the implications of a legal and commercial nature, the signing of the said agreement damages the efforts intended to resolve the Cyprus issue and goes against the spirit of the plan drawn up by UN Secretary General, Kofi Annan.
The European Union has taken note of the reply from the Turkish Government – with which it is satisfied – to the effect that it has decided not to ratify and not to enforce this agreement, deemed incompatible with the customs union with Turkey. The European Union is expecting Turkey to abide by this decision and withdraw the current trade measures with Northern Cyprus that are violating the Europe-Turkey customs union.
I thank the President-in-Office for his reply. This is one step, but it is not enough. This agreement bears the signatures of the Turkish prime minister, the Turkish Government, and it is before Parliament; simply it will not be put to the vote. I should like to ask the President-in-Office if the European Union will call for this agreement to be cancelled outright as it is provocation for the regime of Turkey as a candidate country and of the customs union between Turkey and the European Union.
I can confirm that we will continue to urge Turkey not to ratify the agreement and, clearly, an agreement that has not been ratified is a void agreement in legal terms, in the sense that it cannot and must not be enforced.
I think that we must check that Turkey does actually act on the commitment that it has given and we hope and trust that it will be made good.
On 19 August 2003, the Zimbabwe Government requisitioned the food supplies held by aid organisations so that it might distribute the food itself. The aid organisations are very worried. The Mugabe regime has already been accused in the past of making the provision of food aid conditional upon political affiliation. Opponents receive nothing. At present, more than three million people in Zimbabwe are starving. Aid organisations fear that that figure will rise to five million by the end of the year. Land reform measures are likely to add to the problems. The Commercial Farmers' Union claims that 2 900 holdings (mainly farmed by whites) will have to close down.
Press reports suggest that a large shipment of cereals from the EU is expected to arrive during the next few weeks. What measures are being taken to prevent that food aid from being misused for political purposes and to ensure that it reaches the needy?
The Council is concerned about the deterioration of the food situation in Zimbabwe and is opposed to any attempt to make the supply of food aid dependent on political criteria.
The European Union’s food aid policy and its management are regulated by a 1996 Council regulation, pursuant to which the Commission adopts all the provisions necessary for food aid programmes and actions to be implemented properly. To this end, the Member States and the Commission provide each other with the necessary help and any useful information.
In its common position of 18 February 2002 on Zimbabwe, the Council expressed serious concern at the situation in this country, in particular the renewed violence, and imposed sanctions on Zimbabwe. This common position was extended until 20 February 2004.
According to the Union’s guidelines on food distribution in Zimbabwe, agreed by the Commission and the Heads of Mission in Harare in 2002, the management and distribution of food are based on need and not on political criteria. The impartial distribution of aid will be a joint endeavour carried out in consultation with the main interested parties. It will provide for a participatory and transparent selection of recipients. Each distribution programme will have an independent monitoring system in order to manage selection, distribution, surveillance and possible complaints.
The European Union has harboured serious concerns at the publication, by the Zimbabwe Government, of the new policy relating to the operations of non-governmental organisations providing humanitarian aid and development aid.
Towards the end of September 2003, the Zimbabwe Government signed Memoranda of Understanding with Euronet and the World Food Programme (WFP) on the principles of food distribution and has made some effort to clarify how it intends to apply the new policy to the operations of NGOs. After these developments, the Member States agreed that the Heads of Mission are to launch a widespread initiative in the main capitals, with the exception of Harare, to inform the European Union’s regional partners of concerns relating to the issues associated with delivering food and humanitarian aid in Zimbabwe.
The Presidency is currently preparing the mandate for the aforementioned initiative. The Union will continue to follow the development of the food crisis closely, in the hope that the Zimbabwe Government will, indeed, respect the humanitarian principles of the recently-signed Memoranda of Understanding.
Thank you, Mr President. Mr Frattini, could you perhaps give me a concrete answer to the question whether the Council intends to act on Mr Mugabe's dictate and, whether or not they do, whether it is intended to continue to provide direct aid to the NGOs that are active in Zimbabwe. Or are we going to follow the guidelines issued by the Zimbabwean Government and deliver the food aid directly to the government bodies? Meanwhile, you may like to know that the situation in Zimbabwe has deteriorated even more, in the sense that there is now also a shortage of fertiliser for the production of food, a shortage of fuel and such like. The situation is therefore getting worse all the time. I am a little worried that the response will be inadequate if all that is done is to maintain existing sanctions up to, and including, February 2004.
At the meeting between the Council Presidency and German Chancellor, Gerhard Schroeder, in Verona on 23 August 2003, the idea of establishing an EU Coastguard Service was discussed (as reported in the Sunday Times of the 24 August 2003). In the light of this initiative, might I draw the Council's attention to a proposal that I submitted on this issue to the Convention on the Future of Europe (CONV 150/02)? I should be interested in learning what is the Council Presidency's reaction to the proposal.
As Mr Cushnahan knows from the Council’s reply to his previous question, the Commission was commissioned to carry out a feasibility study to improve controls at maritime borders following the adoption of the comprehensive plan to combat illegal immigration and trafficking in human beings in February 2002. The report contains some recommendations on ways of improving border controls and refers to the possible establishment of an operational structure. The Commission forwarded this report to the Justice and Home Affairs Council of 12/13 September 2003. The Council is looking into this report to draw any possible conclusions. These actions are testimony to the importance that the Council accords the issue of controls at maritime borders. We are convinced that the management of external borders should have a substantial European dimension if we are to succeed in making progress in implementing measures that have already been determined by the Council seeking to combat illegal immigration and associated crime.
I welcome the fact that the Italian Presidency is interested in the concept of the European coastguard and recognises the fragility of our maritime borders rather than – and it has happened in the past – an exclusive preoccupation with land frontiers.
While I am aware of the Commission proposal, would the presidency not accept that the issue of illegal trafficking in human beings is not the only problem on our seas? Criminals have used our seas in many ways to ply their evil trades, which include illegal trafficking in drugs and cigarette smuggling. Also to be borne in mind are the problems caused by shipping disasters. We have also had major problems with regard to marine pollution, the package and, more recently, the disaster.
Would the presidency also accept that, given the low stocks which exist in our seas vis-à-vis fishing, there are a lot of things that a European coastguard could do along the lines of the US Coastguard? Is it not time for a proposal on a multi-faceted approach, which does not deal solely with the issue of illegal trafficking in human beings, but covers all these aspects?
If we address the concerns of European citizens, we are always concerned about how to make Europe more relevant. If we came forward with a definitive proposal to tackle these problems, we could make Europe very relevant by addressing the real fears of the citizens across a whole host of areas.
In the last 10 years, more than 320 corpses of women and girls have been found in Ciudad Juárez in Mexico. A total of 4 476 women and girls, average age between 14 and 16, have disappeared in Mexican cities. The ineffectiveness of the Mexican authorities' investigations means that these women, who are suffering the gravest possible violation of their fundamental rights, are without protection. Moreover, the Mexican authorities do not comply with the recommendations and action plan of the UN IVth World Women's Conference, or the commitments they have undertaken in the United Nation Convention for eliminating all forms of discrimination against women.
Will the Council communicate to the government of the United Mexican States the disquiet provoked by the crimes which have taken place in Ciudad Juárez and other Mexican cities, and request details of what action has been taken?
Does the Council intend, within the framework of the Cooperation Agreement with Mexico, to provide the necessary assistance to help clarify, with the Mexican authorities, these appalling crimes?
Women’s rights and the issue of enforced disappearances are a source of particular concern for the European Union. According to international law and on the basis of ethical and constitutional principles common to all the Member States of the European Union, we have urged governments to commit to the UN resolutions and decisions and to enforce all the rules, laws and programmes seeking to ensure that women can fully enjoy all rights and fundamental freedoms on an equal footing with men.
The European Union monitors and regularly discusses with the Mexican authorities the human rights situation in Mexico and compliance with the country’s undertakings under international law. The Union has been encouraged by the clear commitment to human rights for everyone made by President Fox’s administration and his pledge to considering this one of the most important priorities of his government. We welcomed Mexico’s cooperation with the United Nations High Commissioner for human rights (UNHCR). Nevertheless, according to some sources, the government’s good intentions and new approach have not yet been completely turned into tangible results. The recent restructuring carried out by the undersecretary for democracy and human rights in the Mexican Ministry of Foreign Affairs, and the National Human Rights Commission’s recent decision to cancel the Ombudsman project that had been financed by the European Initiative for Democracy and Human Rights have given rise to much concern. Mexico was chosen as one of three priority Latin American countries to benefit from the European Initiative for Democracy and Human Rights for the period 2002-2004. The Mexican authorities should therefore renew their commitment to make progress in the field of human rights in cooperation with international partners, including the important UNHCR programme in Mexico.
The European Union will continue to monitor the human rights situation and will discuss it with the Mexican authorities at the first useful opportunity, which will be the meeting of the Joint Association Committee to take place next November, under the Italian Presidency.
– Mr President—in-Office of the Council, the problem you have raised in the reply to my question satisfied me only in part. That is because, unfortunately, over the last ten years – as you well know – specifically in Ciudad Juárez, more than 320 bodies of women and girls have appeared. Furthermore, more than 4 470 women and girls of between 14 and 16 years old have disappeared. I would therefore like, in addition to the action the Council is going to take with Mexico in relation to the Agreement, to see an examination of what specific actions – since we are not talking about a violation of human rights in general, but a very specific case which involves the disappearances and deaths of many women and girls, specifically in Ciudad Juárez – have been taken by Mexico to try to verify these facts, and, on the other hand, whether it is possible, and whether the Council will allow it, to consider what assistance is being requested by the authorities of that country so that the international community may contribute to clarifying these facts, which are very serious.
This past summer has seen a major increase in illegal immigration by means of small boats along the EU's southern frontier. The exiguous existing services are simply unable to deal with the changing routes taken by the vessels, and are in no logistical position to cope with the enormous scale on which this problem is developing.
Given the fact that Commissioner Vitorino will shortly be presenting reports (Argo and Ulises) and balance-sheets on this issue, and given the urgent need for the new measures to include the Granada (Spain) coastline, where the situation has worsened with the extreme sharpening of containment measures in the Tarifa area, what measures does the Council envisage to improve this situation?
The issue – which has had such tragic consequences – of the arrival in what are known as ‘old tubs’ of so many desperate people who come to try their luck in Europe, has resurfaced once again. The Thessaloniki European Council invited the Commission to examine the need to create new institutional mechanisms, including a possible European operational structure – I have just mentioned this – in order to enhance operational cooperation for the management of external borders. As I mentioned earlier, the aim is to approve the launch of a European agency specialised in this area at the December European Council. The Council recalls, furthermore, that, in the context of the plan for the management of external borders of the Member States of the European Union, some joint operations have already been put in place that seek to monitor and reduce illegal immigration via the sea.
A final progress report on the implementation of this plan for the management of external borders, with evaluations of the results, was presented in June 2003 and then forwarded to the Thessaloniki Council. On the basis of this experience and on the basis of the suggestions from the European Centre on risk analysis, measures are in place and new operations will be launched. Among these I would like to just focus on the project called ‘Neptune’ which only began in September 2003, just a few weeks ago. This operation involves implementing joint surveillance and monitoring operations in the central and eastern Mediterranean, and various Member States and accession countries are involved. This is – I would stress – just one important case to which I hope more will be added shortly.
Furthermore, I would like to draw Mrs Izquierdo Rojo’s attention to the importance of cooperation with countries of origin and transit. This issue is part of a broad, comprehensive approach to immigration that is balanced and integrated. We must make sure that we create conditions for development in countries of origin and transit that prevent the flow of desperate people from leaving for Europe. Particular attention, in this respect, was given to creating a network of liaison officers, to be formally approved by the end of 2003, whose job it will be, precisely, to create a support network for European initiatives to regulate the whole phenomenon of migration.
I would like to thank the President-in-Office of the Council for his reply and for the measures adopted by the Council. I believe, however, that the Council is not adopting them with the speed that this situation calls for, because these are measures that will be adopted at the beginning of 2004 at the earliest and we will have to wait for a year or more for them to be put into practice.
We have been warning of this for some time. These are urgent and specific assistance measures so that these human beings can be provided with the necessary assistance services. In this regard, Mr President-in-Office of the Council, could you not give us some specific information on this funding, which is necessary to update assistance services in those regions in which the boats are arriving, where the immigrants are arriving? Can you not give me some specific information here and now?
I can only say to Mrs Izquierdo Rojo – as I have already said – that at least one of these programmes is, in actual fact, operational: it is called ‘Project Neptune’, began in September 2003 and provides for operations that are already underway. As regards funding, Mrs Izquierdo Rojo is well aware that it is the Commission that decides and deliberates on the conditions. I will take note of these concerns, which I, personally, share, and I will also make the Commission aware of them.
Almost half of the members and alternates in the Convention on the future of the European Union concerning the proposed EU Constitution have signed an appeal calling for national referendums in which the citizens of each individual Member State will decide whether to accept or reject the final proposal of the Intergovernmental Conference.
What is the Council's position on whether the citizens of each Member State should be given the opportunity – in the form of direct democracy through national referendums – to express their opinion on the Constitution for the European Union? Does the Council see this as an opportunity for citizens to enhance their knowledge of the development of the EU?
Mr Sacrédeus has raised an issue which it is for neither the Council nor the Council Presidency to comment on: the organisation of popular consultation at national level and, therefore, the competence of Member States.
We have stated our position, which could obviously be the position of each individual Member State of the European Union; each one is governed by different laws regarding popular consultation. There are States in Europe that do not make provision for referendums and there are those in favour of the possibility of European referendums on the draft Constitutional Treaty. They are all ideas and proposals, which neither the Presidency nor I can judge or comment upon now.
The extremely sensitive and important issue of popular approval of the draft Treaty is an issue for the Member States, and each State is governed by different laws. It is not, therefore, a matter on which the Council can give its opinion. Moreover, I can express a hope and an opinion which is mine alone, perhaps a dream, certainly not a practical situation that is feasible in the near future: that of a European referendum, in which all the citizens of Europe give their opinions on the draft Treaty on the same day. I define this a personal thought and a dream because I am aware that it will be difficult for it to be practicable.
I wish sincerely to thank the Italian Foreign Minister, Mr Frattini, and the Council Presidency for that answer. I believe it is incredibly important for Italy, as the country holding the Presidency, to have its own view and, thus, for the Council Presidency to operate as a model. I think it is very important to raise the level of knowledge and commitment and to focus more upon European issues in domestic policy, both in Italy and Sweden.
My follow-up question to Mr Frattini is about the way in which the Council Presidency views the fact that more and more countries’ governments and parliaments have now said that they wish to hold referendums on the draft European Constitution. Do you take a positive view of this development?
My second follow-up question is this: do you yourselves see a possibility of Italy’s being able to take such a decision as a model for other countries and governments?
I will reply very briefly and the answer is obviously ‘yes’. We are in favour of any initiative that gives force and popular legitimacy to the current constitutional process, but this is a favourable view and a vision that, as you so rightly said, Mr Sacrédeus, cannot impose solutions on other countries’ constitutional systems.
Mr Frattini, we have just heard your opinions and we would like to thank you. I think that they were very clear.
I would like to ask whether, in the evaluations given to date and in the proposals put forward by individual Member States to establish the Convention text, or rather the Constitutional Treaty, there have been any evaluations or whether ideas have been included regarding the proposed referendums. I understood, and we know, that our systems do not provide for an abrogative referendum, nor does the possibility currently exist of subjecting this Constitutional Treaty to a similar evaluation. Are there any ideas or not regarding the proposed referendum?
I can say to Mr Ebner that there have not been any proposals to this effect. My personal opinion – and I emphasise, my personal opinion – is that any ideas that can enrich the popular legitimacy of the new treaty will be interesting and valuable proposals, but, of course, there are some national systems that can hold referendums of this type and other systems that cannot. I can, however, say, Mr Ebner, that, in the course of the work of the Intergovernmental Conference, no one presented these ideas.
– Mr President, I want to ask about Europe’s next big ‘referendum’, namely the elections to the European Parliament on 13 June next year. What is the Presidency contemplating doing to increase voter turnout on that day, along with their understanding of the European Union?
I will be extremely brief in my reply to Mr Rübig. This is a competence that we share with the Irish Presidency, which will have the honour and duty of leading the Council from 2 January.
My opinion is that, in order to convince the citizens of the importance of European elections, we must obtain good results when drawing up the Constitutional Treaty. I will try explaining this the other way around: if we do not reach an agreement on the Constitutional Treaty by the end of the year, then this will be a powerful weapon to discourage the public from voting because we will have sent the public a message of crisis in our European ideal. The first thing that we need to do is, therefore, show that, after the many, long months of the Convention and the Conference on the constituent debate, that we reach agreement on the Treaty. This is the first sign.
I would remind the honourable Members that questions must be supplementary to the original question taken. As they deal with the same subject, Questions Nos 10 and 11 will be taken together.
After studying the proposals drawn up by the Italian Presidency as regards funding the trans-European networks, what financial support would be available to the outermost regions, which are at a disadvantage owing to their geographical location and insularity, in order to offset the adverse effects stemming from their isolation from the continental nucleus of the European Union?
Given the peripheral nature of Ireland, and the west and north-west of the country in particular, and the need to ensure fast and inexpensive access to continental markets for a wide range of goods and services, does the Council consider that the Commission’s revision of the guidelines for the trans-European transport network (TEN-T) will help to boost economic development and cohesion in the west of Ireland?
For this reply, I will refer to the Council declaration on trans-European networks, which we presented on 24 September during the last plenary session in Strasbourg. Regarding the outermost regions, it is fair to say that they are disadvantaged because of their geographical location and the fact that they are islands, as recognised by Article 299(2) of the Treaty. The issue must, indeed, be dealt with not only with words but also with a major support action. These regions, with a population of 3.8 million inhabitants, received EUR 7 200 million during the first two Structural Funds periods, which means that every inhabitant in these regions received 33% more than those in the Objective 1 regions.
In 2002, the Commission forwarded a regulation to increase the funding of the trans-European networks. This proposal is still being discussed, but the Council is expecting a new proposal to be forwarded, amending the decision on Community guidelines for the development of the trans-European transport network, adopted by the Commission on 1 October 2003, just a few days ago. The Council will have to look into the scope of the new proposal. Commission Vice-President, Mrs de Palacio, explained the proposal to the Transport, Telecommunications and Energy Council on 9 October 2003. The Council gave a mandate to its bodies, having only just received the proposal from the Commission, to begin the relevant work to adopt a political decision on this matter as soon as possible.
The Italian Presidency considers the enhancement of the trans-European networks to be a priority; the objectives include adopting the aforementioned proposal and looking into other possible sources of funding for these networks. The last meeting of the European Council led to a call for proposals to be finalised seeking to eliminate technical, legal and administrative barriers to trans-European networks, in particular with regard to cross-border sections, public private partnerships (PPPs) and innovation, research and development projects. The Commission will therefore clarify the principles on national accounting treatment of PPPs to ensure increased transparency, including the registration of government guarantees in national accounts and securitisation.
Furthermore, the European Council invited the Commission and the EIB to present final reports on the Growth Initiative, in particular to develop better coordination of procedures between EIB financing, the Structural Funds, the trans-European networks’ budget line and the Sixth Framework Programme.
I would like to inform you that Mr Frattini must leave at 7 p.m. on the dot and Mr Ebner, Mr Crowley and Mr Rübig, as well as the two Members tabling questions, have asked me for the floor.
Mr President-in-Office of the Council, I tabled the question before the Commission adopted its proposal on the trans-European networks, but it was motivated by a very timely proposal by the Italian Presidency, which appears to be producing results, both in the Council's approval of its proposal, and also the incorporation of transport to the island of Sicily, which is a recognition of the special nature of island regions.
The President-in-Office of the Council has stressed the special nature of the outermost regions, based on Article 299(2) of the EC Treaty, but, on seeing the projects approved by the Commission, I note that there is only one which could involve the outermost regions, and that is the one relating to sea motorways.
They could perhaps also be included in the project on telecommunications networks, but what is striking about this report is that it does not contain the least reference to this type of region, and the European Union's experience demonstrates that, if there is no specific reference in these projects to the outermost regions, it is probable that the strengthening of continental communications networks will in no way benefit these regions.
I would therefore call on the Presidency of the Council, in accordance with the comments it has itself made, to ensure that the Council takes account of their special situation.
Like Mr Medina Ortega, I also want to say that not enough is being done in favour of ultraperipheral regions. In Ireland, for example, the network into and out of Ireland is often considered sufficient, but the west of Ireland is even more peripheral and remote, and this problem is not addressed by the Commission's present policy. There is no railway line connecting the regions in the west of Ireland – all networks lead to Dublin, which is not peripheral. There is already a rail link in place in the west, but it is not used as a result of the fact that the policy is not strong enough to put in place such a network in the peripheral regions of the west of Ireland.
I feel obliged to remind you that this is a time for supplementary questions, not statements or explanations about why a question has been presented, because this afternoon the same issue is arising. I would ask you to read the Rules of Procedure.
I would like to ask Mr Frattini whether, when referring to less favoured areas, this should not only be understood to be the outermost regions but also mountainous regions, because these, too, are penalised for geographical reasons.
I am happy to answer Mr Ebner’s last question, although, of course, I have also taken note of the other comments that I have heard. I would like to say to Mr Ebner that the Presidency recognises the importance of giving particular emphasis to mountainous regions, in so far as we received, when drawing up the draft constitutional Treaty itself, some proposals which seek precisely to recognise the specific nature of mountain regions. These proposals are some of the few that the Presidency has agreed to discuss, and they have, therefore, been added to the agenda for debate that is to take place shortly at the level of Ministers for Foreign Affairs. I must say, therefore, that we recognise the serious nature of this issue.
President-in-Office, in your response to the original questions you stated that work was to be undertaken to look at the technical, legal and administrative barriers with regard to the trans-European networks. In particular, you mentioned two things: the public/private partnerships with regard to financing and also how the record of government guarantees is registered.
We have already come across situations where public/private partnerships are included in the government borrowing requirement, which puts them inside the Stability and Growth Pact, affecting the government borrowing requirement. Surely this is a mistake, as we are investing in infrastructure that is essential for economic growth to create a stronger economy and a stable growth environment.
Do you have specific proposals with regard to the public/private partnerships and how they can be utilised outside of the Stability and Growth Pact to benefit trans-European networks?
I can say, Mr Crowley, that this is a subject that is obviously being studied. As you mentioned, we included this clear reference in the decision of the recent European Council last week, and, clearly, we are in the process of looking into how to make this mechanism compatible with the Stability Pact, which is confirmed as a founding principle.
As Mr Prodi said this morning, the Commission is carrying out a comprehensive study with a view to the presentation, for the December European Council, of a specific and well-constructed plan, which will also include a recommendation for the immediate launch of the trans-European infrastructure.
– Mr President, I would actually be interested to know how things currently stand with the timetable for the TENs. The financial package is now on the table. You have announced that the ministers are about to meet. When will the legal bases actually be created?
I can merely respond by saying that we have, of course, set ourselves a goal for the start of the actual programme. The start of the actual programme including the first appropriation of EUR 5 billion for what are known as the quick-start projects, will be approved by the December European Council. It is then, therefore, that we will, of course, also have the necessary legal framework.
Mr Frattini, I must ask you please to answer a final question, which is actually a fivefold question, since, as they deal with the same subject, Questions Nos 12, 13, 14, 15 and 16 will be taken together.
Following a trial conducted without the minimum legal safeguards, the United States Government imprisoned five Cuban citizens resident in Florida (Gerardo Hernández, René González, Fernando González, Tony Guerrero and Ramón Labañino) whose task was to combat terrorism by the mafia groups that strike at Cuba and the Cuban people. In being held in solitary confinement and incommunicado and suffering ill-treatment they are being subjected to very harsh prison conditions that constitute a serious violation of the Convention on Human Rights.
Is the Council aware of this situation? Does it know that these persons have not been allowed to receive visits from their wives and young children for several years? Does it not consider that in persisting in its refusal to release them and return them to their country, and in continuing to deny them any contact with their families, the United States is in serious breach of the International Convention on Human Rights?
Following a trial conducted without the minimum legal safeguards, the United States Government imprisoned five Cuban citizens resident in Florida (Gerardo Hernández, René González, Fernando González, Tony Guerrero and Ramón Labañino) whose task was to combat terrorism by the mafia groups that strike at Cuba and the Cuban people. In being held in solitary confinement and incommunicado and suffering ill-treatment they are being subjected to very harsh prison conditions that constitute a serious violation of the Convention on Human Rights.
Does the Council consider it lawful and consonant with respect for human rights for these persons to have no right to contact with their close family, which is to say their wives and children?
Following a trial conducted without the minimum legal safeguards, the United States Government imprisoned five Cuban citizens resident in Florida (Gerardo Hernández, René González, Fernando González, Tony Guerrero and Ramón Labañino) whose task was to combat terrorism by the mafia groups that strike at Cuba and the Cuban people. In being held in solitary confinement and incommunicado and suffering ill-treatment they are being subjected to very harsh prison conditions that constitute a serious violation of the Convention on Human Rights.
How does the Council view the treatment that these persons are receiving in US jails?
Following a trial conducted without the minimum legal safeguards, the United States Government imprisoned five Cuban citizens resident in Florida (Gerardo Hernández, René González, Fernando González, Tony Guerrero and Ramón Labañino) whose task was to combat terrorism by the mafia groups that strike at Cuba and the Cuban people. In being held in solitary confinement and incommunicado and suffering ill-treatment they are being subjected to very harsh prison conditions that constitute a serious violation of the Convention on Human Rights.
Does the Council consider the incommunicado detention of these Cuban citizens in US jails and their inability to defend themselves at law to be consonant with the Convention on Human Rights?
Following a trial conducted without the minimum legal safeguards, the United States Government imprisoned five Cuban citizens resident in Florida (Gerardo Hernández, René González, Fernando González, Tony Guerrero and Ramón Labañino). The abominable conditions in which they are being held and their inability to defend themselves at law constitute a serious violation of human rights.
Is the Council aware of this situation? Does it know that these persons are being held incommunicado and have not been allowed to receive visits from their wives and young children for several years? Does it not feel that this distressing situation should not be allowed to continue and that, as in any country governed by the rule of law, the United States authorities should guarantee them a fair trial?
I can say that the Council is certainly aware of the trial and of the imprisonment of five Cuban citizens who have been resident in Florida since 2001 and is also aware of the concerns expressed by representatives of non-governmental organisations regarding the conditions in which they are being detained. The Council has not discussed the conditions of trial. As far as the more general stance of the Council and the Commission regarding Cuba is concerned, I would refer the Members who have tabled the questions to the debate that we held in this House at the beginning of September, because the conditions and stance have not changed
Thank you very much, Mr Frattini, for the speed and clarity of your reply. But, apart from thanking you for the information, the supplementary question I would like to put is as follows: when the sad and reprehensible death sentences – which we also condemn – were passed in Cuba by the Cuban Government and by Cuban courts, everybody criticised and condemned – including the European Council – that action by the Cuban Government; so why, in the situation where families of Cuban prisoners cannot see the prisoners imprisoned in Florida, which is a violation of all human rights, do you not behave in the same way as in the case in March and concern yourselves with human rights, whoever is suffering these deprivations and violations of human rights?
Mr Marset Campos, I can only say that I am not expressing – and I do not intend to express my personal opinion here. I can confirm that the Council, although aware of the situation, decided not to examine or address the conditions or the situation relating to this trial. This is how things stand. On the other hand, however, as regards the violation of human rights and the sentences that have been inflicted by the Cuban Government, the European Union has, as you are aware, expressed a specific position unanimously and with the support of Parliament. This is the state of affairs. I will, of course, make a note of your concerns and the measures that you have called for, which I will, of course, forward as you worded them.
We learn that the Council knows about but has not examined the conditions of the trial. We also know that the Council has been paying special attention to the fact that the Cuban courts have sentenced about 70 United States agents. What will the President-in-Office reply if he is accused, not him but the Council, because he is replying on behalf of the Council, of unbridled hypocrisy, of having two sets of weights and measures and of the fact that the European Union outdoes the United States in its aggression towards socialist Cuba? What will he reply if someone accuses the Council of what we openly accuse the European Union of?
Mr Frattini, in accordance with the Rules of Procedure I am going to give the floor to the three people; three minutes and then we will end the sitting.
My colleague Mr Alyssandrakis has raised the issue. I have no further question; I am satisfied with this.
– Mr President, Mr President-in-Office of the Council, the question I would like to ask you is this: I had occasion to speak to the mother of one of the prisoners and the wife of another. Both women had been denied permission to visit these men. The prisoners are allowed no contact with their families. I would ask you, is this not a violation of the Convention on Human Rights, in your opinion? Do you not feel that the European Union and the Council are currently applying double standards? I believe it is time to take up a clear position condemning this aspect of the policy of this United States administration.
Mr President-in-Office of the Council, I would like to ask whether human rights are universal or whether they only apply to certain countries.
As the time allotted to questions to the Council has elapsed, Questions Nos 17 to 33 will be replied to in writing (1).
That concludes Question Time to the Council
The next item is the report (A5-0351/2003) by Mr Menéndez del Valle, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on peace and dignity in the Middle East.
. Mr President, I would first of all like to express my pleasure and thank all the Members who have joined me in making an effort to achieve the consensus in this report, a report with the significant title of ‘Peace and Dignity in the Middle East’. Unfortunately we are far from peace, and humiliation – rather than dignity – is the order of the day in the troubled lands of Israel and Palestine. However, the report we are discussing expresses the aspiration, in its letter and its spirit, that more and more voices, more and more consciences, should be raised here and over there in favour of this twin objective: dignity and peace, to which we can and must add stability for the region and prosperity for its peoples.
It is true, as the report indicates, that it has not been possible to establish a climate of mutual trust between the parties and that recently the enemies of peace have placed obstacles and raised pretexts in the aim of making the Roadmap unworkable, but our duty is to continue trying to achieve it in the immediate, in the medium term and in the long term. Hence the report – at risk of being accused of utopianism – calls on the governments of both parties and those of all the countries in the Middle East to implement a new educational policy based on the notion of education for peace and geared towards promoting mutual tolerance and understanding between the different cultures and religions.
While this is being achieved, however, we must confront the inescapable reality of the situation, and we do so condemning the terrorist violence of Palestinian factions, as well the Israelis’ use of excessive military force against the Palestinian people. Regrettably, the latter consideration is particularly timely at the moment and, I would insist, this is regrettable. As stated in the editorial of the Israeli daily newspaper – and I quote, ‘on Monday, while Sharon was giving an empty speech, lacking any realistic political vision, Israeli helicopters were bombing Gaza, hitting several terrorists, but also killing and injuring many innocent Palestinian civilians’; an odious practice which is not isolated and which, writes , ‘the Israeli army has shown that it is going to pursue’. Something, in my view, which leads the editorial writer – a clear product of a democratic society such as Israeli society – to advise the Israeli Government and army that, ‘they must not, through this policy, undermine the ethical standards which Israel has adopted over the years. If this were the case, Israeli society would become seriously divided, since public opinion would stop trusting in their political and military leaders’. Actually, in that speech on Monday, the Israeli Prime Minister claimed before the Knesset to be an ardent advocate of the Roadmap. Though with the 14 amendments presented not to the Quartet, but, unofficially, to the US administration.
Apparently alarmed by the resonance of the so-called Geneva Accord, the peace initiative produced as a result of joint Israeli-Palestinian efforts, Sharon has stated that the Roadmap is the only hope of making progress towards peace with Palestinians. Well, it is time for work. We will rejoice with him if it makes genuine progress. For the moment, however, we will be satisfied if he complies with what the report – on the basis of a consensus – requests from him in paragraph 2: the withdrawal of his army from the autonomous Palestinian territories, an end to selective assassinations and the freezing of all colonisation and of the construction of the security wall.
‘There is no need to sleep to have nightmares’, said a slogan painted on the Berlin Wall. Fourteen years after its destruction, another wall is causing nightmares in Palestine. And while Sharon, in his speech on Monday, said that he had ordered that the wall be speeded up, last night, in the United Nations General Assembly, 144 governments voted to call on Israel to stop it and to backtrack on a construction which the whole planet – apart from Israel and the United States, who voted against – considers a violation of international law.
The report deals with various burning issues. For example, on the basis of the necessary constitution of a viable and democratic Palestinian State, it calls on the Palestinian authorities to deal realistically with the so-called right of return for the refugees, so that a realistic solution can be agreed. Even so, as a European, I would insist – and I will end here – that I naturally entirely support the Roadmap, but the report recommends that, in the event that this Roadmap is deadlocked in the immediate future, and in view of the grave consequences that would have, causing greater suffering for Israelis and Palestinians, new options be provided for, in particular, the establishment of an international mandate under the authority of the Quartet in Palestine, which may even include an international force on the ground.
. Mr President, Mr Patten had to fly to Madrid to the Iraq Donors' Conference, so I present the Commission's opinion.
I would like to congratulate Mr Menéndez on this very comprehensive report on the situation in the Middle East. I would also like to congratulate him for showing a great deal of diligence and diplomacy in bringing diverging opinions together, while still offering us a report that is full of substance.
When the honourable Member started work on the 'Peace and Dignity' report there was hope that the Road Map would be the way out of the misery that has gripped the Middle East for such a long time. Today, several months later, much of that hope seems to be gone.
Despite the recent setbacks, we must look for a way forward and explore solutions that will lead to an improvement of the situation. Resignation and failure are not options, for the sake of our neighbours, our partners and all people in the region.
The two-state solution is still the most widely accepted solution. The Road Map shows us the way, but what we need is the political determination from the parties and the international community to find that way forward.
Many are trying to explore innovative solutions for solving the hard questions, like refugees and Jerusalem first. A group of Palestinians and Israelis have done just that. Many of us have had a chance today to hear from the experience of these people. The Geneva Accords prove that difficult issues can be discussed and resolved, as painful as they may look for either side. But beyond this, the Geneva Accords prove that there are still admirable people from both sides of the conflict who, in the middle of the current tragedy and chaos, have kept their will and courage to look for positive and peaceful alternatives.
There are other initiatives which deserve similar praise, such as the citizens campaign of Mr Nusseibeh and A. Ayalon who presented their ideas to this house only a few weeks ago and have now attracted more than 80 000 signatures.
The Menéndez report is totally correct in pointing out that any peace plan depends on the political will and honest commitment of the parties. And that commitment seems to be lacking. Is the current Israeli Government ready to accept the two-state solution, with Palestine being a real viable State? Are the Palestinians ready and capable to exercise governmental functions in all areas, including security? Palestinians must take effective control, undertake visible and effective steps against those conducting and planning violent attacks on Israelis, and publicly reconfirm the right of existence of Israel. It is equally important to press ahead with the preparation of elections, the constitution and civil society involvement in reform.
Security concerns are given as a reason for the separation barrier deep in the West Bank. But if completed as currently projected in official documents and media speculation, Palestinians would be living in several enclaves which are not connected and are isolated from the outside world. Moreover, the projected route would involve cutting off a large number of Palestinians from their schools, hospitals and other services – and even their livelihoods. It is not too late for Israel to change this. And only yesterday, even some ministers in the Israeli Government criticised the deaths of innocent civilians during the recent Israeli military operations in Gaza, one of the heaviest air strikes for months. Israel really must address these widely expressed concerns.
The report addressed the Commission directly on several issues. Let me briefly go through them. Paragraph 31 refers to future elections in Palestine. The Commission has already made funds available to the independent Central Elections Commission. Preparatory work for elections could start in the coming weeks. The Palestinian Prime Minister is planning to hold elections in June next year. We are prepared to start voter registration as early as next month. But the present restrictions on movement, the cutting off of one community from another, would make the preparation of elections and an election campaign itself well nigh impossible.
In paragraph 38, the report calls for an assessment of economic and financial needs. The Palestinian Authority is working on a strategy for economic stabilisation and recovery. An international donor conference for the Middle East is scheduled to take place in mid-November. We will also have the opportunity to discuss with the World Bank and the IMF the prospects for financial assistance on the basis of the Palestinian budget for 2004.
The Community this year is contributing about EUR 245 million to the Palestinians, either through support of the Palestinian Authority or UNRWA and NGOs. It is the highest per capita support in the world and it is based on the assumption that a viable Palestinian state is in the making and deserves our assistance. Clearly, our help is vital for humanitarian reasons and for attaining a bare minimum of economic activity. It has also helped to create some of the institutional foundations of a Palestinian state. But we need to be clear that, if the situation continues to deteriorate, we are not simply funding the Israeli Defence Force's occupation of the Palestinian territories.
Paragraph 40 speaks about schoolbooks. The Commission is not directly involved in this issue. But we have met with a variety of parties concerned in order to facilitate dialogue between Palestinians and Israelis. We have also raised the issue in the EU-PLO Joint Committee meeting in June and will observe closely PA endeavours to curb incitement. In this context, let me mention that the latest call for proposals of projects under the EU Partnership for Peace focuses on initiatives to curb violence and incitement to violence.
The next paragraph rightly states that education for peace is one of the cornerstones on the way to a peaceful solution of the conflict. The extension of TEMPUS to the Palestinian territories and the signature of the scientific agreement with Israel, granting it the same status as EU Member States, are but two examples of our support to this concept.
Regarding the international fund mentioned in paragraph 59, I should like to mention that the international community has been making contributions at the rate of about EUR 1 billion a year for the last three years. World Bank reports keep stating that even if this contribution were to be doubled the impact would be minimal. Only an improvement of the security situation and re-establishing freedom of movement would significantly improve the situation.
I agree with paragraph 64 that MEDA regional programmes should be fully used to exploit the potential benefits of regional and cross-border cooperation for the peace process. Discussions in the context of the Wider Europe initiative will take this aspect into account.
Peace, dignity and security are indeed the foundation for a better future in the Middle East. We must all work to that end. It is in the interests of our partners but equally in ours.
– Mr President, Commissioner, ladies and gentlemen, I would like to start by thanking Mr Menéndez del Valle for the good cooperation on this report. This is an issue that could even split the House, for if everyone’s motion were to be included, diametrically opposing positions would be established. We will continue to present these positions in our articles and speeches and so forth, but, in this situation, where peace and dignity in the Middle East are essential, it is important for this House to make a contribution with a report that does justice to the great value of peace and dignity.
In my view, the Middle East conflict is a conflict of missed opportunities, starting in 1947/48 after the United Nations’ partition plan, continuing with the non-creation of a Palestinian state under Jordanian occupation in 1967, and carrying on with what could have been achieved under President Clinton just before 2000, namely the project which the then Prime Minister Barak was attempting to initiate with his Palestinian partners and which subsequently failed. I therefore believe that the objective – the entire process’s ultimate destination – is clear to everyone: there will be a Palestinian state, the Israelis will have to withdraw from the occupied territories, and the two nations will have to live together in peace, just as the Germans and the French also had to learn to do after centuries of warfare.
The question is: How many victims must there be before that happens? That is why I see the present situation as an outcome of the Intifada which began in 2000, when suddenly, people no longer relied on the talks which had been promised by both sides in Oslo and to which the European Union has now contributed billions of euros in support. Instead, they thought that recourse to violence would enable them to move closer to the objective I have outlined.
Then, too, society changes in a process that you have described. Israeli society is more right-wing today than it was a few years ago. Many people who were active in the peace movement, who held illegal meetings with Arafat in the 1980s and 1990s and were threatened with criminal proceedings, now tell us that they do not want to talk to him any more, that they no longer trust him, because every week a bomb explodes in an Israeli city. I imagine that our societies would change too if suicide bombings occurred in Rome, Madrid, Brussels or Berlin on a daily basis. I expect that our societies, too, would become right-wing and reactionary in such a scenario.
So we must ask ourselves what is the way out of this situation. The Road Map, involving collaboration between the Quartet – the United States, the European Union, the United Nations and Russia – is absolutely the right approach. Everyone must see that we cannot be divided on this issue, and that we intend to continue our support for this process. In this respect, I believe we are a step further forward, in that we have become more demanding, with the Council, too, now saying that the political wing of Hamas is a terrorist organisation, and in that we are speaking out clearly, also about the security fence and the way in which it alters territories. Yes, we have now become more demanding. I hope that we can involve the region as a whole, and that Syria and Iran and indeed everyone who has funded terrorism for so many years will now recognise that they must work for peace if they want to be the European Union’s partners. This report, in my view, makes important suggestions that help contribute to this process.
Mr President, first of all, I wish to congratulate our colleague, Mr Menéndez del Valle on his excellent report, which has won broad consensus. His suggestions and recommendations are entirely to the point. If they were implemented immediately, they would bring instant peace to the long-suffering people of Israel and Palestine. We are all familiar with the obstacles to peace.
One amendment, which was rejected in committee, calls President Arafat an obstacle; I would have been tempted to vote in favour of that amendment if its author had treated Arafat and Sharon in the same way, and I would have given it my full support if it had stated that the Bush-Sharon relationship is currently making sure that the deadly status quo and the stagnation in the Middle East remain in place.
As a result of this stagnation, the two peoples are becoming a little more entrenched every day in this murderous folly and in poverty. Avraham Burg, the former Speaker of the Knesset whom we have received and applauded in this very House, accuses Mr Sharon of killing the Israeli nation by destroying its values. Today, he says, ‘we are a State that is building settlements under the leadership of a corrupt clique, which thumbs its nose at the wishes of the people and at the law’. Indeed, occupation, segregation, blockades, humiliation, targeted murders, houses being bulldozed and the wall are merely the visible signs of a deep-felt contempt and the failure to acknowledge a Palestinian national identity.
‘Even if 1 000 terrorists were killed every day, nothing would change’ continues Avraham Burg. Should we not, then, Mr President, start by ensuring that international law is respected? It is now being flouted quite openly and Israel will have to accept unilaterally to withdraw its army from the occupied territories and to dismantle illegal settlements. Accepting this would give the Palestinian people some political hope, would strengthen the power of its leaders and would enable them to wipe out extremism and terrorism.
There is certainly an alternative to Mr Sharon’s policy and this alternative is being advocated, in Israel, by members of the left and of civil society grouped around Yossi Beilin, Avraham Burg, Ami Ayalon and Amram Mitzna. We must hope that the European Union, unlike the United States, openly supports their initiative, which is the only thing capable of stopping the current process of demolition.
The Union will have a good opportunity to do so, on 4 November, when supporters of peace sign the Geneva Agreement. The fourth of November, I must remind you, is the anniversary of the assassination of Yitzhak Rabin. Why should the President-in-Office of the Council not go to Tel-Aviv and to Ramallah with Mr Powell, with Kofi Annan and Mr Ivanov, returning only once the mission has been accomplished, in other words, once they have successfully ensured the irreversible and irrevocable implementation of the Road map? Go into the midst of activity and take this initiative in order to generate this shock, of which Messrs Poettering, Baron Crespo and Cohn-Bendit spoke here on 9 October, each in their own way.
The European Union, the United States, the United Nations and Russia each have the means of making both sides listen to reason. They have already used these means, moreover, and have a duty to use them now, before the entire Middle East is torn apart.
Mr President, Commissioner, a few days ago, on 16 October, the Prime Minister of Malaysia, Mahathir Mohamed, at the Summit of the Organisation of the Islamic Conference, stated that the Jews control the world by proxy. An important French newspaper stated that, in the name of anti-Zionism, proclaimed far from the Israeli-Palestinian conflict, anti-Semitism is re-remerging in a new normalised form. The Middle East conflict, however, is not unrelated to all these problems and we are all concerned about this conflict and this problem.
We are now dealing with a report on peace and dignity in the Middle East. The report has been produced by the rapporteur, Mr Menéndez del Valle, who has made, I believe, a considerable effort which we are grateful for, although I do not agree with some of his conclusions.
This afternoon, we have had the opportunity to hear two figures from the region: Naomi Chazan, an Israeli, and Jamal Zaqoud, of the Palestinian National Council, who, after the Dead Sea talks, wish to present what is known as the Geneva Accord. They are excellent people – there are excellent people on both sides – their will is excellent, but, naturally, in both cases they are currently far from the political powers, which in reality are the people who govern the destinies of Israel and Palestine.
I said that this report has been produced with difficulty, because the first document was dated 21 May and the Commission’s agreement did not arrive until 9 October. Almost five months have passed and, over these five months, too many things have happened in those countries.
It is a report which relates to the first phase of the Roadmap and I believe it is positive that Parliament should give its opinion on it, because it is the only direction. It also talks about education for peace, which is necessary at all times. Where I disagree with the report, however, is the second part, in which it wishes to propose what the second and third phase of this application will be. I believe it is premature at the moment to define a series of issues which will certainly be problematic: what must the final borders be, what must the policy on refugees be, what must be done in Jerusalem. I believe – sincerely – that it is premature to talk about it at the moment. The priority now is to ensure that the deaths in that region come to an end.
I believe – and I regret – that this report will not make a real contribution to the peace process, because it will not be accepted equally by the conflicting parties and, in this regard, the European Union will not increase its prestige and its moral authority in the region, which is so necessary at the moment.
Mr President, our Group, the European United Left – Nordic Green Left, fully supports the report by Mr Menéndez del Valle and we take a very positive view of the effort made and the various suggestions provided by the different political groups in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy; we therefore believe that Members like these are needed in the European Parliament.
The European Union now needs to make its voice heard in relation to the conflict which has the greatest effect on our current and future stability. We have seen the complete failure of the Sharon approach, supported by the United States, which consists of using violence as much as possible in the form of state terrorism, which puts him on the same condemnable level as the Palestinian suicide groups.
We in Spain, where we suffer the murderous terrorism of ETA, once fell into the temptation of employing state terrorism and that led to more violence and even a degree of moral legitimacy for the terrorists, and we therefore had to return to the path of respect for the Rule of Law, which is much more effective and dignified.
The current spiral of violence gives credibility to both the Roadmap and the initiative of 4 November, in Geneva, of a determined and courageous group of Israelis and Palestinians who are not resigned to the situation, who know that all violence, on either side, represents failure for everybody, and who represent the hope that the only solution applied to the Roadmap is the existence of two States: Israel, a homeland for the Jews, and Palestine, a homeland for the Palestinians. Respect on the part of one people for another and vice versa, the recognition of the rights of refugees, Jerusalem as a dual capital for both States, an end to the unjust occupation of Palestine by Israel, ending and dismantling the Israeli settlements and, above all, removing the wall of shame which is so reminiscent of the ghettos, all of this with respect for international law and the UN, which incidentally sponsored the creation of the State of Israel.
Mr President, like Mr Poos, I have read Abraham Burg’s article, also published in Sweden, in which Mr Burg says that the nation of Israel is based upon corruption and oppression. He says that a state without justice that crushes the Palestinian majority under its boot cannot be regarded as the only democracy in the Middle East. Mr Burg is now appealing to Israel’s friends to intervene. It is high time we stopped treating Israel as a normal democracy, because it is an occupying power and state that is in breach of international law.
We must intervene very much more forcefully. We must of course give our support to the Beilin-Abed-Rabbo initiative and use the resources at our disposal. Parliament has on several occasions requested us to suspend the association agreement. Why does Commissioner Liikanen not address this issue? He lists many good things the EU has done to strengthen the Palestinian Authority, but we must resort to more forceful methods. Obviously, we condemn the violence, but violence in the form of violent resistance to occupation is in actual fact permitted under international law. My country has avoided occupation, but many of the rest of you live in countries in which people have risen up in resistance to occupation. We want violence to be avoided and are opposed to all forms of violence. The violence of resistance and that of oppression cannot, however, be directly compared with one another because they are two different things. The Israeli violence is the violence of oppression and occupation, and is unlawful. That is why we must intervene.
We are now in the process of developing a military capacity in the EU. I have been doubtful about this for many reasons, but why do we not send our protective forces to the Palestinians? They want protection, and they need protection. It would be the EU’s first big test as to whether this military capacity is to be used for good or for something else. Let us protect the Palestinians.
Mr President, the report before us is undoubtedly a well-intentioned document. It is very long, and not one understanding or balanced remark is missing from it. It can justifiably be said to be a very long report, considering how little it has to say that is new. The whole thing could be summarised in the words from recital A: ‘whereas the time has come to end the violence and widespread terror that has existed in the region since well before the launch of the United Nations partition plan in 1947 and the founding of the State of Israel on 14 May 1948’. ‘[T]he time has come to end the violence’. How very true, its having so far been going on for some thousands of years. It is nice that the European Parliament thinks it knows exactly what should be done, but it is not particularly nice that this cannot, and will not, be done. This report might usefully be kept, for it could also be used next year and the year after that, for nothing will come of what it contains.
Another document has been published in the last few days, contrastingly more interesting than this report. The document is entitled ‘Arab Human Development Report 2003’ and has been issued by the UNDP, that is to say the United Nations Development Programme. This comprehensive report, written by Arab scholars, explains why the situation in the Middle East continues to go off the rails. It is an account of the massive suppression of knowledge, political freedom and freedom of expression that characterises the Arab world. It is an account of the brainwashing of children and of the way in which women are deprived of control over their own affairs. It is an account of 270 million people living in the darkness of the Middle Ages. Let us debate peace and dignity in the Middle East in the light of the UNDP's report. To do so requires far greater effort than the showy but ultimately vacuous offerings that the European Parliament has come up with in its own report. It is a matter of urgency, moreover, for the time bomb is ticking in the Middle East.
Mr President, in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, the rapporteur and I have crossed swords on a number of occasions. This was, incidentally, done in a peaceful and – I sincerely hope – dignified manner.
These key words ‘peace and dignity’ are what Mr Menéndez del Valle is striving to achieve in the permanently haemorrhaging Middle East – an honourable endeavour in which I would like to be alongside him.
I can see two enormous barriers blocking the Roadmap to peace and dignity in the Middle East, and I believe that the rapporteur greatly underestimates them. They are the Islamists’ urge to destroy the Jewish state of Israel, and the interference in the region, which causes the Israeli-Palestinian conflict to escalate. Over the past year, Israel and its citizens have been increasingly faced with the deadly combination of these two factors. To quote but one example: the Lebanese Islamist terrorist movement, Hizbollah, closely linked to Syria and the Islamic Republic of Iran, has for years been actively building its own terrorist network on the West Bank.
I therefore again ask the Council and Commission, as a matter of urgency, what conclusions they draw from this with regard to entering into association and trade agreements with the countries I have named. After all, both European institutions are in favour of fighting international terrorism.
Mr Menéndez del Valle, allow me once more to cross swords with you. At the end of paragraph 25, you express your hope that you will be able, as soon as possible, to welcome the new Palestinian Prime Minister to this House’s Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. Why are you overlooking his Israeli counterpart? An invitation to both appears to me to be a parliamentary approach that would have a more balanced, peaceful and dignified effect on the Middle East conflict.
Mr President, we must take note of the fact that this is a very serious and unambiguous report, which is indicative of an extremely European and, I would say, age-old culture: Monaco culture, Vichy culture, Mussolini culture, the culture of the Jerusalem Mufti. This is the respectable culture that is represented here.
There are some interesting points that I want to mention in the minute and a half that I have left, and I quote: ‘[‘The current disturbing situation in Iraq is a further factor of destabilisation in the Middle East, which makes even more urgent and necessary a concrete perspective of peace… Alas…’] Alas, Mr Menéndez del Valle, of course, you are an orphan of Saddam Hussein! The Middle East was more stable then, but let us move on.
It is an interesting fact that, after three years of , 60% of Palestinians live on less than two dollars per day. Two dollars per day, Mr Menéndez del Valle, is what your CAP, your Europe, gives to any four-legged creature born between Finland and southern Sicily. Here, however, you are offering peace: not work, nor even dignity. I agree with Mr Belder, who spoke before me. The UNDP, which does have some knowledge of the matter, has raised a problem: the right to democracy. The Israeli people choose; you do not like their choices, and I do not like them either, but do you want to take them away from them? We want democracy for the Palestinians, but for which ones? You want immediate elections, like those in Cambodia, which you, to your shame, applauded, and now there are murders, as we predicted.
I am sorry, Mr President, for having taken a second or two too long, but I know, and not from today, that I am working in a parliament that descends directly in line from Vichy, with a faint echo of the parliaments of the European Far East: you know which ones I am alluding to.
Mr President, in the explanatory statement to his report, Mr Menéndez del Valle says that in relation to the Israel/Palestine conflict too many debates have been held in this Parliament and too many reports adopted. I wonder, therefore, what the point of the report is and whether it is really helpful, particularly as it does not take a truly detached position, as we have heard from the rapporteur already this evening.
In fairness, though, through amendment in committee it is now more balanced than it was. Its theme is the call for urgent implementation of the Road Map, a point on which we can all agree. But I have difficulty with the rapporteur's frequent insistence on a greater role for the European Union. He proposes introduction of the euro, an international mandate in Palestine and deployment of an international force on the ground. There seems to be some indecent haste in trying to invent roles for putative EU-badged military forces, which is all part of some other agenda and little to do with the Middle East peace process.
We should recall that United Nations monitoring and observer forces have been in the Middle East for 50 years and they have singularly failed to prevent either conflict or terrorism. The experience is that an international force does not secure peace but provides cover for its violation. Let us not forget that this area of the Middle East was under a mandate, a League of Nations mandate, for some 26 years, from 1922. It was then the United Nations which divided the area into a Jewish state and an Arab state. The fundamental problem is that, with the honourable exception of Egypt and Jordan, the Arab and other states of the greater Middle East have refused to recognise the existence of the state of Israel. A key element of phase III of the Road Map is Arab state acceptance of full normal relations with Israel. This is long overdue, and Iran needs to be there as well.
Arab states have also, along with the United Nations, helped institutionalise the Palestine refugee question, so that it has provided fuel for hatred, instability and terrorism for over 50 years. Unrealistic expectations are still being kept alive. The UN Relief and Works Agency began providing the basics of life for Palestinian refugees in 1950 and now has over 4 million on its books. Why in the name of humanity have the Arab states allowed this situation to persist?
Mr President, we have come a long way, if I might put it like that, and we have moved a long way from the rapporteur’s original draft, which adopted a global approach, and which due to its lack of balance, failed to make any significant contribution to the cause of peace. In other words, the report that is now being proposed, which has been discussed, amended and is more moderate, puts my mind at ease and even satisfies me on many points. I thank the rapporteur for having added some water to his wine, if I might use that expression.
Having said that, there are still at least three paragraphs that I cannot accept: paragraph 18, which calls both the Palestinian attacks and Israeli military repression terrorist acts and lumps them together, and I also wish to speak out against my communist fellow Member who has just called the United States a terrorist nation. I am also unhappy with paragraph 40 which, in a dishonest and shocking way, sets the Palestinian and Israeli education systems on a par with one another and lastly, paragraph 65, which once again, as I often have to say, raises the threat in this Parliament of suspending the agreement, a measure that would be counter-productive for the little chance of peace that exists. It is for the sake of balance that I will be voting against most of the amendments, not, for example, because I approve of the Israeli raid into Syria, but because I would have liked those who denounce it here and now to condemn the horrific attack in Haifa – which caused nineteen deaths – with the same virtuous indignation. Nothing has been said about this, however, or about the anti-Semitic words of the Malaysian Prime Minister, which are scandalous and unprecedented at this level. We are very far from having the balance that preceding speakers have advocated, Mr Poos in particular.
I wish to say one final thing, Mr President, on the Swiss agreements which, of course, I welcome, as I welcome any initiative for peace. I do, however, have a closing question: why did we not applaud Taba to the same extent, where the proposals on the table were more or less the same, but on that occasion made by the elected Israeli Government?
Mr President, I would like to thank Mr Menéndez del Valle very much as well as all of the members of the committee, who worked together to draft this document, which is, indeed, the product of a European culture, but of a European culture that is, perhaps, the and other things, certainly not the one referred to earlier.
I have the impression that the sleep of reason, as Francisco de Goya said, produces monsters, and, sometimes, I also feel that these monsters, which are, in actual fact, the result of the dehumanisation of mankind, are among us. I sense in this House the inability to understand the suffering of others, the inability to understand that time is running out and that, whilst we have been discussing what solutions to adopt for months, for years, people are, in fact, still dying in Palestine and Israel. The inhumanity that I sense here is one that does not understand the daily suffering of living under military occupation, the injustice that children suffer. Of course, there is talk of the pain and suffering of Israeli children that are killed by human bombs but, for Heaven’s sake, we must stop this and start seeing things as they are. There are United Nations resolutions that are not enforced. Let us begin to think about these things and experience them, see the people, go to the places and understand. This is why I said that the sleep of reason produces monsters.
I fully agree with the report, which is very important and quite clearly stresses its refusal of violence, but stresses just as clearly the right to live in peace, to build. Time is short and I believe that two initiatives are extremely important. Today, we have had Naomi Kazan and Jamal Zakut here; we are going to have Yossi Beilin and Yasser Abed Rabbo here. These are the courageous ones, the people that have the courage to say: let us build, let us work, let us plan; just as all those Israeli voices are courageous – and they are those that we should listen to – like the pilots that refuse to go and bomb. This is something of great importance.
There is an extremely serious problem: the wall. Mr Poettering said this at the last Parliamentary sitting too: the wall is a disgrace. The wall is destructive, but, above all, it is an annexation of territory. One cannot annex territory and colonise and then want peace. There can only be peace where there is mutual respect. We are giving a strong signal with this report and I believe that we must continue in this direction.
Mr President, ladies and gentlemen, as you know, the situation in occupied Palestine is a disaster. The number of people living in poverty has tripled. The Palestinian people are starving, when they are not being killed by Israeli bullets. The social and economic crisis is worsening in Israel too, and even the most vulnerable communities are not spared. The situation in Iraq is a further factor for destabilisation in the region. The European Council of 16 and 17 October confirmed that the Mediterranean region was of crucial importance. We should also support the democratic process, assist social and economic development and strengthen political dialogue to ensure that the region is finally able to enjoy peace.
As Mr Menéndez del Valle states in his report, there can be no military solution. We must break free of this downward spiral of violence and get back on the track of negotiations and of ensuring that the law is observed. We must force Israel to end this process of establishing settlements and this military occupation, which lie at the root of this appalling situation. It is equally crucial to exert all possible pressure, including economic and trade pressure, not only to stop the construction of this apartheid-style wall, but also to destroy it. This wall is a human and environmental disaster, and is also an affront to the values that we hold dear. These actions run counter to the commitments given in the road map.
It is our duty to encourage all peace initiatives and in this area, we should attach particular importance to the peace plan known as the ‘Swiss agreement’. We believe that this is a moderate and balanced plan, even if many, who are being asked to make further compromises, find it hard to accept. Although it provides no real answer to the refugee question, this agreement is needed, in order to restore confidence and to give new hope to the two peoples. As we have often said, only the existence of two democratic, sovereign and viable States, as recognised in the 1967 borders, with Jerusalem as the capital, will allow the justice and dignity crucial to peace to be established and provide for a future that offers real possibilities. This agreement allows the legitimacy of international law to be re-established. We must do everything we can to ensure that this is supported by the Quartet, particularly by the Europeans. I would like to express my fear to you, my fear of seeing a new hope dashed, leaving the way open for an even more radical approach, which would only benefit those who prefer violence to the law and war to peace. We have a major political responsibility: we must assume this responsibility in the eyes of history and in the eyes of the world and we must break this silence, which would make us just as guilty for this new crime against humanity.
Lastly, I wish to pay tribute to the courage of the progressive forces in Israel and of all those who refuse to carry out missions that they consider to be illegal and which cause civilian deaths. We must offer them our utmost solidarity.
To conclude, we must emphasise civilian missions, in which international organisations play the role of moderator and protector: as a result of their action on the ground, they successfully conduct a citizens’ diplomacy, where our international diplomacy is unable to act. We must ask the Commission and the Council to ask the UN Security Council to send a peacekeeping force to protect the Palestinian people, their heritage and their environment.
Mr President, I should like to congratulate Mr Menéndez del Valle on his report and especially on the fact that he has submitted an amendment that takes account of the Geneva Agreement. Whether this agreement becomes an historic turning point, as I sincerely hope it will, or else a fiasco will now depend entirely upon the reception given to it by the Israeli population and upon the international reactions, especially the EU’s.
We have here for the first time a unified plan dealing with all the problems of the conflict: the division of Jerusalem, the rights of the Palestinian refugees, the Temple Mount and the Wailing Wall, the settlements and the way in which the borders are drawn. This agreement may still manage to rescue the otherwise almost defunct Road Map. As the Geneva Agreement looks, so too can peace come to look. Most importantly of all, the composition of the Palestinian delegation, representing a broad cross-section of the Palestinian leadership, has now given Sharon the negotiating partners that he has until now maintained did not exist and that he succeeded in making the Israeli population believe did not exist.
The EU must now strongly support the Geneva Agreement. It has shown that there is still life in the Israeli peace wing, which now genuinely has the chance of being strengthened. Both the Israeli and Palestinian peoples want peace. The Geneva Agreement seems to be the surest way of achieving it.
Mr President, the Oslo process is dead, the ‘road map’ has led to a dead end and the downward spiral of violence is maintaining the status quo. This violence has risen to a new and particularly dangerous level for the region and is causing misery for the civilian populations. We have come a long way from the stone-throwing of the first Intifada: what has succeeded this are the suicide attacks against Israel’s civilian population and this terror is met by the systematic use of intelligent weapons of targeted destruction, which also kill civilians – this time Palestinians.
Some sort of balance in terror is achieved, prospects for a political solution tend to disappear and the dead are counted, Given these circumstances, the Geneva Israeli-Palestinian initiative does well to return the issue of peace to the very heart of the debate. In an attempt to escape the feeling of inevitability surrounding the spiral of violence, the leading players have chosen boldness, in stark contrast with the pre-election paralysis afflicting the US and with Europe’s structural lethargy.
Instead of proposing small steps, the ‘Geneva Agreement’ wholeheartedly embraces the fundamental issues, which have been studiously ignored both by the Oslo Agreement and the Road map, but follows the approach set out at Taba. No area is considered taboo and even the most contentious points are examined: Jerusalem, the Holy places, in particular the Dome of the Rock, or Temple Mount, which would be placed under Palestinian sovereignty, the recognition of Israel, the renunciation of the right of return to Israel of the 1948 refugees and their descendants, a viable Palestinian State, the settlements and land sharing.
I would add in this regard that the parallel drawn just now by the rapporteur between the Berlin and the Israeli walls does not stand up to scrutiny: the Berlin wall divided a single State, the artificial division of which we never recognised, the Israeli wall, although we can dispute the line it follows, can be considered to be the outline of a border between two States, which we dearly wish to see established instead of the current situation of occupation.
The Israeli and Palestinian authors of the Geneva Agreement have decided that tensions run so high today that, in order to encourage the two main players to leave behind the mindset of reprisals in which they are currently locked, small steps in the field of security would be more difficult to define and would generate even more misunderstandings than presenting an overall peace plan. The political basis underpinning this plan is undeniably flimsy: its authors are, it must be admitted, not highly representative of Israeli and Palestinian public opinion. We must, therefore, focus on the method that has been selected: that of not swerving from the ultimate aims. It is the substance of the proposals that must take priority. Our debate tonight, Mr President, can make a contribution to this.
– Mr President, Commissioner, ladies and gentlemen, scarcely a day goes by without the Middle East being drawn further into the downward spiral of terrorism and violence. It is therefore quite right to call for peace and dignity in the Middle East. It must apply to everyone equally – Israelis and Palestinians alike. The time has undoubtedly come to seek a way out of the hopelessness of the situation. However, the signs are not very encouraging. The Oslo process has run its course, and the Quartet’s Road Map is at risk of becoming bogged down in the no-man’s-land of hatred and mistrust as well.
What we are witnessing every day is an obviously divided Palestinian leadership which is either unable or unwilling to tackle terrorism effectively – a leadership which does not condemn the suicide bombings for the murderous attacks that they really are. On the other side, we have military reactions and over-reactions which claim the lives of the innocent and the guilty alike, but which contribute nothing to resolving the problem. The security fence is an expression of both power and powerlessness, and under no circumstances should it pre-empt the drawing of a final border.
Naturally, there are peace plans, such as the Geneva Accord and other initiatives, which we in Parliament welcome. They have just one disadvantage: they appear, at least so far, to be a minority programme. The political goal of two states – Israeli and Palestinian – co-existing peacefully must continue to be pursued by all political and diplomatic means. There must be no retrograde step towards an international mandate for Palestine, and nor must there be any suspension of the Association Council, which is and must remain an important bridge for dialogue. Although Mr Menéndez del Valle’s report has been substantially improved by the motions proposed by my group, I will recommend to my delegation that it abstain from voting.
Mr President, Mr Menéndez del Valle’s report is a bad report for three reasons: its one-sidedness makes it intellectually indifferent. It espouses Arafat’s argument unreservedly and completely overlooks what is today’s most pressing question: how can a democracy combat kamikaze terrorism effectively? Then it is morally reprehensible because it puts terrorists and the victims of terrorism on the same level. And you get the impression that some people think the idea that the Jews should respond instead of doing nothing and letting themselves be killed like in the good old days is rather shocking or scandalous. Lastly, it is politically sterile because it locks Europe into a position of powerlessness on the grounds that it cannot be recognised as impartial and therefore capable of acting as mediator. That is why this report’s fate can be predicted even before it has been adopted, which, unfortunately, it will be; it will join the countless other plans and texts that have been stillborn.
Mr President, first of all, I should like to congratulate the rapporteur on the work he has done, for it cannot have been an easy task.
There is, as I have always said, an element missing from the Roadmap. The events of last weekend and this week have once again illustrated that the Roadmap cannot lead to peace without any foreign help.
The idea is being mooted that NATO should intervene in the area. I am not a NATO fan, but anything is better than standing by idly. Even medical personnel are now being numbered among the victims.
The mutual violence defies all imagination. What is happening in Haifa is terrible to my mind. We visited the area with the delegation and what is happening there is absolutely dreadful.
An intervention force is needed to organise the disarmament of all resistance groups, as was done in Bosnia. However, Prime Minister Sharon will only accept this under American pressure, which is absent.
The only alternative is a change in policy or in the government of Israel, which the new Geneva peace plan can bring about. Discussion of this in Israel is gathering pace. The plan requires major sacrifices on both sides, as well as courage. However, we need to skip certain steps of the Roadmap; otherwise, we will never reach our goal.
As Vice-Chairman of this House’s Israel delegation, I support this new peace plan, and so I would be glad to be present when it is signed. Our group is asking for Parliament’s support in Article 13(b), on which we will vote tomorrow.
This afternoon, Parliament welcomed as its guests two initiators, and the interest was overwhelming. These people are bearers of hope in these anxious days. Next month, a delegation of the Knesset will be paying us a visit, and it would be good if we were to organise a joint debate on this.
I should like to conclude with the words of Naomi Chazan, who stated this afternoon: to be pro-Israel, you need to be pro-Palestine and . Only the creation of a viable Palestinian state can bring about peace.
Mr President, I must acknowledge the difficulties involved in producing a document in a situation of stress and constant change in the Middle East and it is therefore extremely difficult to update the document in this turbulent and tragic situation, in the knowledge furthermore that Mr Menéndez del Valle’s skill is always to bring positions together in an open spirit or at least to ensure that the ‘good’ sector triumphs – so to speak – the good in things and in life.
Nevertheless, although this document promotes the application of the Roadmap, and its main aim is to promote the peace process, I do not believe it is an objective document.
In the assessment of the facts I note many biases in favour of the Palestinian Authority, a position which will contribute to confusing and weakening Europe's role in future negotiations, since if we want to contribute to peace, we must have credibility in both sectors and this must be recognised.
I believe that this bias is reflected, for example, in the successive condemnations of the Israeli Government and in the great silences on the behaviour of the Palestinian Authority, and I repeat, the great silences. For example, in paragraph 4 it says that the Palestinian Authority is congratulated on having publicly and unconditionally accepted the Roadmap, when we know – and we have evidence of this – that Arafat, having rejected peace in Taba, has refused to accept any measure which may undermine his power, both in relation to the organisation of a single security system and in relation to the transfer of powers to Abu Mazen firstly and now, to the Prime Minister designate, Abu Ala. Furthermore, we know that some of the recent attacks, which have created many victims, are directly or indirectly related to the martyrs of Al Aqsa and to events at the Muqata, and I am not accusing anybody here.
And above all I am worried about certain paragraphs which are only going to serve to increase the tensions and reduce Europe's credibility, such as, for example, the ambiguity in relation to condemning Palestinian terrorism and the clear desire to separate it entirely from the Palestinian Authority or even worse alliances, more dangerous than those made between democratic parties in the open, documented by means of extreme tolerance towards terrorists, and the lack of a firm, clear and transparent security policy.
Furthermore, apart from certain condemnations of Israeli methods – which I approve in the document, such as the construction of the wall, which I cannot accept, or the aggressiveness of the armed responses in Palestinian territory, as well as the destruction of infrastructures and other forms of reducing the Palestinian standard of living – I believe that the text does not insist sufficiently on the Palestinians’ commitment to accepting democracy and to build a government capable of taking on its responsibilities. And the first part of the Roadmap includes the development of the foundations for a democratic system.
Mr President, first of all, I welcome the rapporteur’s laudable efforts in such a difficult area. It is true that we need peace right away – it is urgent – it is true that we need to show the prospect, as has been said, and that we need to re-humanise this debate and avoid turning the parties into monsters. That was said with a great deal of humanity just now.
I would, however, like to make a few brief comments on this report, but first to add my voice to the protests that have been raised against the Malaysian Prime Minister’s racist remarks. I want our Assembly to note that and take strong initiatives in this regard.
I would also like to express my strongest indignation at what Mr Gahrton said just now in justification of terrorist violence and to say that while the occupation must be condemned – it is questionable and I have many criticisms of Israeli policy in that respect – it does not justify terrorism and never will. Terrorism is a crime against humanity, it is absolutely evil, without equivalent, and must be condemned. I really would like to know what the connection is between young people who blow themselves up in discos or people who are murdered in restaurants and the occupation. I think the comparison is absolutely outrageous. Personally, it makes me want to throw up.
Coming back to the three things I want to say about this report, first of all, as I said, terrorism really cannot be put on the same plane as the criticisms that might legitimately be made of Israeli policy. They are two different things, different in the moral hierarchy and in the hierarchy of evil. Then I would like to mention sanctions, in particular the breaking off of the association agreement. Breaking off that agreement is a sanction against a people, and since our Assembly called for the embargo against Iraq to be lifted on the grounds that a people should not be punished for the acts of its leaders, I do not think we should punish the people of Israel, especially when we have just voted for an association agreement with Lebanon, which can tell us a lot about occupation, being a country that is occupied, annexed by Syria, whether we condemn it or not.
Finally, my third comment is about the international mandate, which takes us back 50 years. I would like to point out, however, that what was passionately refused yesterday is being demanded passionately today: the 1967 borders, the division of Palestine into two or the Clinton criteria. That is what is being called for today after overturning the table.
Mr President, I think the Minutes show that I reject all violence. As a Green and pacifist, I obviously reject all violence, but I also note that international law draws a distinction between violence on the part of occupying forces and the forms of resistance directed by oppressed peoples in colonies and occupied countries against the occupying powers. I personally am, however, a pacifist and prefer to see non-violent methods used even against an occupying power. This may be seen from the Minutes, and it is the view I take.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
– The next item is the joint debate on the following reports on behalf of the Committee on Industry, External Trade, Research and Energy:
- A5-0347/2003 by Mr Langen on entrepreneurship in Europe – Green Paper and
- A5-0328/2003 by Mrs Zrihen on industrial policy in an enlarged Europe.
.– Mr President, my task today is to report on the deliberations on the Green Paper on entrepreneurship in Europe. There are actually three documents: the Green Paper itself, the Commission communication entitled ‘Thinking small in an enlarging Europe’ and the Commission report on the implementation of the European Charter for Small Enterprises. This House has confined itself to discussing the Green Paper, and I would like to begin by paying tribute to the Commission for presenting – with these three documents – an overview, appraisal and evaluation of the current debate about entrepreneurship and the promotion of business start-ups in the European Union.
I would also, however, like to thank my fellow Members who ensured, during the deliberations, that the lead committee has presented to this House a comprehensive list of fifty points which gives the Commission a number of tasks to address, while also making it clear that we fully support the Commission’s basic line on this issue. The committee endorsed the draft report with the proposed amendments by a substantial majority of forty-one votes in favour and just four against, which shows that there is a broad consensus in Parliament on these issues.
Commissioner Liikanen, what we want to do, on the basis of your Green Paper, is to support and undertake everything that helps to increase the number of self-employed persons in the European Union, encourages small businesses, and thus establishes conditions conducive to growth and innovation, especially in the services sector. This Green Paper rightly defines entrepreneurship and discusses why it is important for jobs and growth, for competitiveness, for the realisation of individual potential and for society as a whole. On this basis, we agree that we must improve the framework conditions. That includes measures in the field of research and development, and it also includes measures to alter the different attitudes towards starting a business and people’s willingness to assume risk. It is striking, Commissioner, that your Green Paper – and, indeed, every other assessment – makes it clear that the willingness to assume entrepreneurial risk and start a business is high in some European Union countries, although not as high as in some non-European states – with the exception of Ireland – but that in the majority of European states, it is well below the global average. It is also striking that your index naturally takes account of agriculture, while the international index used includes other criteria as well. It is also apparent that the European Union States with the highest level of public expenditure as a proportion of GDP, the most serious problems with unemployment and the greatest difficulties complying with the Stability and Growth Pact are also trailing well behind on business start-ups. So there must be a correlation between generous provision by the State, the social system, attitudes towards claiming state benefits, and the willingness to become self-employed. This is the starting point for our proposals, which I do not want to discuss in detail. You have all read them; there are fifty of them in total. We have achieved a broad consensus between the groups in this House, and Commissioner, we do not want this European Parliament report and the Green Paper to suffer the same fate as the Green Paper on trade, which was debated and then quietly disappeared before the appropriate action could be taken.
I would like to thank all my fellow Members in particular as well as the Commission for the document, which was of extraordinarily high quality, which is not always the case. Nonetheless, Commissioner, you should not be tempted to extend this praise to industrial policy just yet, for in my capacity as my group’s rapporteur, I would like to conclude by commenting on the report by Mrs Zrihen. It is a very good report on industrial policy, but we do not agree on all points. There are widely divergent views, also within my group, on one key issue in particular, namely the future role of open coordination, and whether everything can be coordinated or whether in many areas it should be the Member States which take responsibility and fundamentally improve the framework conditions for business start-ups and industrial policy decisions. On that note, I would like to thank you for your attention.
Mr President, Commissioner, ladies and gentlemen, I will not repeat Mr Langen’s excellent introduction, which clearly sets the context of our report.
A few years ago in Lisbon, the European Union set itself the objective of becoming the most competitive and dynamic knowledge-based economy in the world, capable of sustainable economic growth with more and better jobs and greater social cohesion. I am convinced that this objective concerns industry most of all, manufacturing industry in particular, because the industrial base is the backbone, the economic engine for growth in the European Union. That is why the Commission’s communication, which gave rise to this report, is vitally important. It is to be welcomed.
Over the past few years, however, we have had the impression that manufacturing industry had rather been forgotten, with all attention being given to the service sector or new information and communication technologies. Industrial policy as such had not been mentioned for several years.
This communication at long last raises the question of what the European authorities can do to help our industry. According to the Commission, industrial policy can have only one objective: competitiveness. There is some logic in this. Indeed, in an increasingly open world economy European industry can only have a future if it is able to integrate successfully into the global economy. But we have to agree what competitiveness means. Let us remain true to the spirit of Lisbon and Gothenburg. The balanced three-pillar approach – economic, environmental and social – really must be our guide in our analysis of competitiveness. European competitiveness must be competitiveness in research, skills, manpower training, productivity, respect for the environment and, last but not least, the quality of industrial relations. Any quest for competitiveness by continuously cutting costs, especially labour costs and/or through environmental laxity, would be totally fanciful.
As for the means of achieving that objective, we know that industrial policy results from the interaction of policies in a number of fields: research, training, competition policy, the internal market, taxation, employment and social affairs, and many other fields besides. While the European Union has a considerable involvement in many of these fields, it is essential that we find the best way of coordinating all those different instruments in order to arrive at a genuine industrial strategy for the European Union.
The Commission communication asks the right questions but fails to offer enough definite answers. The communication opens a genuine debate, as we shall see this evening. The Council has already made its views known. Parliament will do so through this report. We must, of course, as Mr Langen said, make this a useful exercise by following it through with specific measures. That is why we are asking the Commission to embody the ideas expressed in this communication in an action plan, which will then be submitted to the Council and Parliament for adoption. The main points of the action plan will be as follows. Firstly, the aims of industrial policy must be incorporated into all the Community’s common policies, especially the policy on competition and the control of state aids. Secondly, the objectives must include the harmonisation of national taxation systems, which are adversely affecting the single market. Thirdly, the plan must also include major administrative simplification for setting up new businesses. Fourthly, research and how to make the most of it for industry and innovation must be a central issue. The question of the three per cent for research and the question of the European patent are clearly far from insignificant. Fifthly, the questions of finance for businesses, especially SMEs and risk capital, cannot be overlooked either. Sixthly, implementation of this industrial policy must include the dimension of dialogue between management and labour: a good industrial policy can only come about in cooperation with employers and worker representatives and certainly not in opposition to them or without them.
Finally, other crucial factors we should mention are education, training and skills: human resources or human capital are in fact increasingly important for industrial competitiveness. That is why I am proposing that the European Union launch an ambitious initiative, such as setting a target figure for expenditure on lifelong learning. The role of large European industrial projects involving private operators and public funding, like Galileo, should also be underlined where key sectors like alternative or renewable energy, nanotechnologies, space and steel are concerned. The technology platforms initiative seems to me to be a step in the right direction.
We are also all aware of the need for a good transport, energy and communications network if we are to make the most of the potential of the large single European market. With the Union expanding to include regions that are not so well served, we need to give some thought to the necessity of increasing significantly the resources available to pay for the major works required. I think last week’s European Council also confirms this view.
A good European industrial policy must not only take the opportunities offered by the new sectors of the future, but must also be capable of anticipating change in the traditional sectors so as to best manage the restructuring at both social, territorial and economic levels.
The Commission has sketched out a sectoral analysis. That is a significant and welcome change from the purely horizontal approach. It would, however, be desirable not to stop at the sectoral analysis but to use it as a basis for sectoral action. The subject of industrial policy is therefore at the heart of our debates. You only have to read the conclusions of the last European Council. I join my colleague in hoping that we will get past the stage of incantatory declarations and move on to determined and fruitful action.
. First of all, I want to thank both rapporteurs, Mrs Zrihen and Mr Langen, for their excellent work. Let me start with industrial policy before I move to entrepreneurship.
It is important to know that you share the view that the manufacturing industry needs to be put back at the top of the policy agenda.
Manufacturing drives the growth of the service sector. Therefore it is also important as ever in the knowledge and service economy.
We need to work towards a balanced approach to sustainable development, where the three pillars – economic, social and environmental – are balanced and progress in parallel. If we fail with the economy – if we do not have competitive companies – the whole of sustainable development is in danger. If economic development is poor, we fail to meet social and environmental objectives.
Needless to say, such competitiveness relies, above all, on the specific assets of Europe, such as skilled human resources and technological advance, two points which your report rightly emphasises.
The draft report also calls for further action to implement the ideas contained in the communication. Let me summarise briefly what the Commission has done so far, before turning to how we view the future.
First, on the screening process, it consists of looking at how various EU policies contribute to the objectives of industrial policy, and how this contribution could be improved or reinforced. The screening process is well under way. We have already identified a number of policy areas where synergies could be greatly improved. I will give you three examples: regional policy, which can be mobilised more systematically both to promote a culture of innovation and to facilitate the management of industrial change; employment policy, where the social dialogue, at horizontal and sectoral level, has a useful role to play in helping to deal with industrial policy issues; and research and development policy, where the implementation of the so-called ‘3% action plan’ has direct relevance from an industrial policy standpoint.
With regard to industrial policy at the sectoral level, the Commission is putting together a package of activities to address the sectoral dimension of industrial competitiveness. The Commission will strengthen the analytical basis of our policy through constant monitoring of sectoral competitiveness, and in-depth analysis of selected sectors. When necessary, specific initiatives aiming to improve the competitive situation of the sectors will be proposed.
We are already working on a number of specific, sectoral initiatives, for example in the area of pharmaceuticals, aerospace and biotechnology strategy, with others to follow.
The textile sector is one of the first sectors undergoing an in-depth competitive analysis of the type described in the communication. Next week the Commission will adopt a communication on the future challenges of the textile and clothing sector. I know that there are many Members of Parliament for whom this is an extremely important priority.
At the same time the maritime industries will also be the subject of such an initiative and next week the ‘Leadership 2015’ programme will be presented. The Commission will make a communication on that basis.
We have also launched a technology platform on the future of mobile technologies and systems in Europe. That report will be ready in January. This is just an example of how horizontal policies and vertical sectoral solutions complement each other.
Turning now to the future, the Commission will need to report on the steps it has taken to implement the ideas and principles contained in the communication. We will do that early next year. We need to address in more detail and in a more operational way, issues such as: mobilising the appropriate policy tools to deal with the industrial consequences of enlargement; the international dimension of industrial policy, for example in the context of the Commission initiative ‘Wider Europe, Neighbourhood’.
We need to deepen the reflection on how to improve the linkage between EU industrial policy and the industrial policies of the Member States. In that area the Member States retain the bulk of responsibilities.
The Commission is currently working on an integrated competitiveness strategy at the request of the Competitiveness Council. I hope we will be able to present that in November. This will combine various elements, such as R[amp]D policy, the internal market and competition policy, with industrial policy. It is clear that there is a need to ensure close coordination between these various policy areas.
I hope that we will be able to continue to count on Parliament’s support in our endeavours to ensure that industrial policy stays at the top of the EU policy agenda. When we have economically challenging times, we are more serious. We must make this a permanent approach towards industry.
Concerning entrepreneurship, I agree with Mr Langen, throughout all of his speech. The encouragement of entrepreneurship and business creation is essential to building European competitiveness.
To understand better how we might exploit Europe’s entrepreneurial potential and to help establish a European agenda for entrepreneurship policy, we published the Green Paper ‘Entrepreneurship in Europe’. It called on national and regional policy-makers, business organisations, advisors, academics and think-tanks to provide their own opinions and suggestions in a subsequent consultation. This raised a number of questions with regard to two issues for Europe which, to my mind, are critical.
First, why do so few people start a business, when a relatively large number of individuals express their appreciation and respect for entrepreneurship? Why do so few make an effort themselves?
Secondly, why do so few European SMEs see growth as an opportunity instead of pure risk? We need more people to start enterprises and we need more SMEs that want to grow.
The consultation stirred the interest of a large number of stakeholders across Europe and beyond. Now we are working on an action plan on the basis of this consultation. The action plan will be presented at the end of this year.
We expect to build the Action Plan around three priorities: first of all, reducing barriers for Europe’s existing entrepreneurs, an issue of particular concern to SMEs; secondly, unlocking the ambition of these enterprises for growth; and thirdly, encouraging more new entrepreneurial initiatives.
The Action Plan will suggest a limited number of key actions to be undertaken both by the Commission and the Member States. The role of the Member States is fundamental. For many policy areas where action is needed, competence lies at national or regional level.
Appropriate follow-up mechanisms and supporting measures will have to be in place in order to trigger or monitor progress. For this purpose, one should build on existing or adapted reporting mechanisms, such as the Charter Implementation report, which we have discussed here today.
I look forward to the debate in the House today, even though it is late at night. I call on the European Parliament to support this important initiative.
.  Mr President, Commissioner, ladies and gentlemen, on behalf of the Committee on Budgets I would like to say that the Lisbon objectives must remain the priority of the Union’s economic and social policies, especially on the eve of enlargement, and that it is therefore essential that the Member States make available to the European Union’s budget the resources necessary for achieving those objectives.
While we note that the execution of these budget lines is generally acceptable, quantitatively speaking – the rates of execution are perfect – the same cannot always be said of the quality of budget execution, especially as regards very small businesses and the craft trades. It seems to us – and you know we have already said so on a number of occasions – that the Commission is having difficulty in finding ways of channelling funds to this kind of business, be it funds from the European Investment Bank for normative and environmental investments and investments in new technologies, or the experimental funds, especially in the matter of employment law in the enterprise. We therefore consider it very important that this gap should be filled, because very small businesses and the craft trades make up more than 90% of European enterprises and they are both the creators of jobs and the sources of innovation you want to see. All such businesses are therefore actively involved in achieving the Lisbon objectives and in the spirit of those objectives.
These entrepreneurs, both men and women, deserve the Commission’s special attention given their importance for the stability of the socio-economic fabric, the continuity of employment and the risks that they take. These initiatives are not simply the work of individuals who are prepared to take risks, they are also the fruit of a general environment that provides equality of opportunity. It is also up to us to encourage entrepreneurship by creating the conditions that are favourable to business creation. I hope that in the years ahead we will be able to provide the means for achieving these objectives, which are essential for the fulfilment of our great dynamic vision for the Union’s economic development.
. Mr President, Commissioner, ladies and gentlemen, industrial policy is very much on the agenda today: we have had the Commission communication, Mr Prodi’s conference, the joint letter from Mr Chirac, Mr Schröder and Mr Blair, and the deliberations of the last European Council. I can only say, it was about time. Our compatriots are worried. They have the feeling that our industrial fabric is unravelling day after day. They note bitterly that too many businesses are closing or moving elsewhere, often to the Far East, to neighbouring Member States or to the future Member States sometimes. What is Europe doing, they ask us, what are you doing?
I believe this concern is justified and the question is a legitimate one: do we not speak of a social market economy, of social cohesion? They therefore judge the situation in the light of our laudable objectives. That is why Mrs Zrihen should be congratulated for writing her own-initiative report: it is a difficult subject. The rapporteur has included most of the opinions of the committees consulted, in particular our own, that of the Committee on Economic and Monetary Affairs. I cannot criticise her for doing that, but it has sometimes resulted in something like a Prévert-style inventory and the poor Commission is sometimes asked to work miracles. Especially as there are many obstacles to an effective industrial policy and some of those obstacles are outside its competence.
The first obstacle seems to me to be that the Union puts too much faith in market mechanisms. Moderate protectionism, a greater acceptance of public intervention and a distinction between competition and predation ought to be enough to correct the mysterious hand’s perverse effects.
A second obstacle is fiscal and social differences. Sadly, social and fiscal dumping hang over the Union. But essentially that is a question where the Member States retain full sovereignty; competition will not be fair until there is harmonisation.
A third obstacle is the low level of expenditure on research and investment: we spend 1.07% of GDP while the Japanese, it appears, spend 3%.
Finally, I am not convinced that enlargement is the answer to all our ills. Perhaps we talk about it too optimistically. In the face of all these obstacles and difficulties, I can only wish the Commission and ourselves good luck and good courage.
.  Mr President, Commissioner, ladies and gentlemen, I would like first of all to thank my colleague, Mrs Zrihen, for the excellent work she has done and, at the same time, to welcome the willingness of both the Council and the Commission to again consider industrial policy as one of the European Union’s major concerns. We should not forget that we are back here with the very foundations of European integration. It was the integration of the key industrial sectors of the time, coal and steel, that sealed our destiny as a Community. Since then, our industrial policy ambitions have, however, fallen short because only the commercial approach, that of competition and free trade, has prevailed, and I concede that this has brought benefits. One of the results, in the context of the far-reaching and inevitable industrial changes we are experiencing, has, however, been a complete failure to anticipate their effects, especially in terms of employment, and the waves of collective redundancies we are seeing everywhere in the Europe of the Fifteen bear witness to that, as has just been underlined. Tomorrow, it will affect the countries joining the European Union if we do not respond.
Our declared ambitions for growth, more and better jobs and social cohesion, to quote the Lisbon objectives, need us to define a new industrial policy for the Union. That is crucial both for employment and for the Union’s social and territorial cohesion. Both sides of industry are willing to participate in defining those objectives as part of a genuine action plan, as the report recommends.
I would like to stress two points on behalf of the Committee on Employment and Social Affairs, first of all the question of industrial competitiveness. This is central and cannot be reduced to cost cutting alone, as some seem to think. It is a composite idea that must take full account of the principles on which the European social model is based, namely all the social factors mentioned by Mrs Zrihen just now, and I am not going to repeat them. Those factors are quite different from objective costs. They are productive factors in their own right and must be given the same attention as the development of research and the application of new technologies.
The second point is the need to promote an integrated industrial policy: major European projects, the promotion of technology platforms, etc. must go hand in hand with territorial approaches in terms of territorial balance and consistency with employment policies, whether it be in the framework of the open coordination method or of more binding procedures, as Mr Langen seems to want.
Finally, Mr President, ladies and gentlemen, I would like to say that the lack of an industrial policy and therefore of the benefits that might be expected from it, is one of the reasons why many of our European fellow citizens are increasingly losing confidence in our institutions, including this one, since we are supposed to represent them in their most legitimate interests, the first of which is employment.
– Mr President, Commissioner, ladies and gentlemen, I studied business management for five years and during that time, I identified one precept as the guiding principle for my entire course of study, and it is this: at the end of the year, you must be in the black. That means that the company must be in credit, but it also means being in the black yourself, in the interests of your family and your own self-esteem. I worked as a blacksmith for fifteen years, and during that time, I learned that it is not just a matter of being in the black; the most important thing is by how much you are in credit. In other words, how much equity can you build up in the company? Is your family happy with the income you have achieved, and how much provision for the future can you make through your own efforts?
In reality, when considering entrepreneurs’ income, we must distinguish three separate factors. First of all, there is the fair wage for the work. If someone is working 40, 50, 60 or 80 hours a week, a fair wage basis must be applied. I think that in this respect, the entrepreneur should be treated the same way as an employee, in that the minimum wage should always be tax-free. The entrepreneur has invested capital. The Green Paper says nothing about the fact that equity should really be interest-bearing and how it should be taxed. Ultimately, the entrepreneur bears the risk, the risk of the many liabilities he has to assume.
But nor does the Green Paper mention the liabilities which entrepreneurs have to assume today as a result of the ‘’. What is needed here, therefore, is a fair assessment of performance, and here we need the Competition Council, which will make it possible, quite simply, to shape these fair competition conditions in future.
Mr President, I would like to congratulate both rapporteurs on this excellent report. As we have heard, the current challenge for the European Union is to identify key factors for building a climate in which entrepreneurial business activities can succeed.
People's attitudes towards involvement in entrepreneurship vary widely across the European Union, as we have heard from Commissioner Liikanen, although on average the European Union has no lack of business owners. In Lisbon, the European Union made a commitment to become more competitive and dynamic, but this commitment is still an abstract concept, and implementation is well behind schedule.
While I fully support the Lisbon aims, we need a stronger commitment by the Member States. The entrepreneurship paper clearly has a central role to play in this. However, we need to be aware that Europe still underperforms compared to the US and Australia in terms of number of new businesses. Clearly, if the European Union is to achieve the Lisbon goals for employment and prosperity, the situation for entrepreneurs will need to be improved.
One way of doing this is to tackle the main barriers. Many enterprises are facing obstacles such as cultural and social barriers, barriers posed by regulation – both from the European Union and national legislation, access to finance and education and training, and, of course, some of the negative media impact.
My concern is that these barriers are currently damaging the potential contribution, both economic and social, of small firms within the European Union. But why is it that entrepreneurship is important? In my region, in the West Midlands, I have seen how SMEs offer us an opportunity to engage in issues of productivity and competition and, at the same time, they give us the tools to empower disadvantaged groups, reduce social exclusion and contribute to regeneration. But we cannot see this just as an end in itself. It has to be a means to an end, and it is important that entrepreneurship focuses. It enables emerging firms to be more efficient and more dynamic and continue to thrive.
How are we to achieve this? Some steps have already been taken to remove some of the barriers faced by entrepreneurs. However, we need to give stronger direction to the Commission and Member States on many of the issues.
My concern is that although the stigma of failure for entrepreneurs is widely recognised as a problem within Europe, this is not being effectively tackled. Entrepreneurship is first and foremost a mindset, and it is very difficult to legislate for a mindset. You cannot force peopled to become entrepreneurs, but we can legislate and create the right framework.
We heard from Mr Langen about the EU citizen being more risk-averse than his American counterpart. We need to look at other communities within the EU to make sure that we learn the lessons. A couple of months ago, I chaired a conference for the Commission for involvement of ethnic minority entrepreneurs. That is a very good way for us to learn why certain communities are more entrepreneurial than the Europeans.
Mr President, I would like to begin by thanking Commissioner Liikanen and the rapporteurs for their contributions. It takes some courage to say there is a very serious risk of de-industrialisation.
The desire to build a powerful industry was at the heart of the ECSC and then of the European Economic Community. But we have not had an industrial policy for more than ten years now.
How can we fail to question a profoundly biased position, which sets the creation of the single market against the role of the State, horizontal action against sectoral action? Each of our Member States is managing its restructuring as it is able. There is no desire to promote the European productive system as a whole.
The definition of an industrial policy is therefore becoming a matter of public interest. We must make it a social choice. It will be impossible for European growth to recover without boosting industry. It would, moreover, be foolish to count on services alone, because it is innovation and productivity, in industry and around it, that create the added value necessary for services to grow. If national policies continue to diverge, Europe will be incapable of being a base camp for our enterprises in globalisation and the challenge of competitiveness will be lost. So I am for entrepreneurship, without a doubt, but I think enterprise can only develop if we create the collective conditions for growth in Europe. That is the advantage of the action plan that has been suggested to us, that is why we need sectoral European projects, a revision of the guidelines for competition policy and Community aids, a commercial policy that is more favourable to our development, and the ability to create partnerships around territorial communities. So far as small businesses in particular are concerned, creating them is not enough. Europe’s problem is that they are not growing.
Finally, it is good to measure the effects before legislating, but we must not over-regulate either. The important thing now is to try to build European leaders that will be the foundations for sustainable development. I will end with a word about method. This recovery will not be possible without involvement and I therefore call for a strategic dialogue between both sides of industry, public authorities and the Community institutions.
Mr President, Commissioner, ladies and gentlemen, we need an industrial policy in Europe, but an industrial policy that looks to the future, a green industrial policy. The Greens are grateful to Mrs Zrihen for reminding us that Europe used to be based on three pillars: environmental, social and economic. We find that quite a number of our conservative friends, some liberals and unfortunately also some socialists are forgetting, or are trying to forget, Gothenburg and the need to include the environment. We cannot go back to the scientism of the 1960s and industrial policies that included no risk assessment or ecology, which are the very foundation of the twenty-first century.
That is why, as Greens, we want a better targeted research policy and are very much looking forward, impatiently, to the DG Environment’s document on environmental technologies, which has been promised for December, because environmental technologies are one of the responses to future world markets.
Another thing we need is social cohesion. One point on which there really is a dividing line in our Assembly is that some believe that creativeness can be created by confusing a large proportion of European citizens. As Greens, we believe that Europe’s strength lies in its fabric and its social cohesion: we have to preserve that.
Another thing we must maintain and develop is the non-market sector. It is absolutely clear that the market sector rests on the non-market and that Europe lacks a non-market policy in areas like education, infrastructure and creativeness.
Finally, world trade policy. I think that with India, China and Russia we are witnessing a new momentum in world politics: these are countries with a very good level of education. They are therefore going to have engineers, but for decades they will be paid much less than ours. How are we going to deal with this reality in a world where we give priority only to competition instead of partnerships?
Mr President, I welcome the Commission's efforts to address the need to promote entrepreneurial activity within the European Union. The Green Paper on entrepreneurship in Europe tackles many of the important issues and points the way to the essential growth and job creation that are required at the present time. This is a key element of the Lisbon strategy: aiming to become the most competitive and most dynamic knowledge-based economic region by the year 2010. The international index of entrepreneurs indicates clearly that there are shortcomings in the EU that must be dealt with. Last week's European Council discussed the Lisbon agenda, and I particularly welcome the key issues of investing in human capital, innovation, research and development and skills that were addressed.
As a public representative coming from one of Europe's most peripheral regions, I am heartened to read in the Council conclusions that recognition is given to the special needs of such regions. Specific attention must be devoted to the needs of innovative SMEs that operate on the technological boundary and to technology transfers to peripheral regions.
In the new information society, peripherality need not be a drawback. If the right infrastructure is put in place, notably broadband, and adequate investment is made in providing skills training, then regions like the west and north of Ireland can compete on a more equal basis with central locations.
Such an investment is crucial for Europe's growth potential. If we are to reach our Lisbon goals, we must concentrate on mobilising investment and getting the right regulatory conditions. We must seek to provide research infrastructures such as science parks, industrial innovation, research and development projects and information and communication technologies. Member States will also need to work towards the 3% budget target posed by the Commission.
In conclusion, what we need is a joined-up approach which goes across a range of policy areas. I am convinced that it is the small, local project that offers the greatest potential and that we must particularly aim at an improved framework for small and medium-sized enterprises.
– Mr President, Commissioner, let us be under no illusions: many people are fully aware and understand the importance of SMEs in Europe, just as they recognise that high taxes and an overblown bureaucracy are stifling the growth of our companies. Yet when it comes down to brass tacks, many politicians – national and European – forget what they are supposed to stand for and ultimately vote in favour of tax increases, more bureaucracy and more complex legal provisions. That is also a major reason why small and medium-sized enterprises are not growing in the way that we would expect.
Today’s motion for a resolution on market rules for the self-employed is a vivid example of this game with marked cards. It claims to work in the interests of stakeholders, and yet in reality, it is intended to achieve exactly the opposite effect. Both market access and the operation of new and smaller freelance business are likely to be substantially impeded as a result of this initiative. I regard the postponement of today’s vote on this motion as a positive sign that some of our fellow Members have recognised this hypocrisy and are taking action against it by lobbying for genuine improvements for small and medium-sized enterprises.
Mr President, Commissioner, implementing the Lisbon strategy with a view to improving the competitiveness of our companies is a key element in terms of relaunching the economy and preserving the European social model. Achieving this objective requires the existence of a broad and dynamic company fabric essentially composed of small and medium-sized enterprises, since these are best suited to the challenges of an environment which is constantly mutating and thereby responding to the concerns of the citizens in relation to employment.
In order to guarantee the maintenance of this fabric, it is not sufficient, however, to guarantee the smooth operation, for example, of the internal market, or to implement a commercial policy which ensures the opening up of third country markets in a reciprocal fashion, or to implement an industrial policy which takes account of the specific needs of the different sectors, however important all this may be. In this regard, Commissioner, please allow me to express my satisfaction at your announcement of a forthcoming communication on the textile and clothing sector.
As well as all these aspects I have referred to, we must also encourage the entrepreneurial spirit and promote the creation of companies and a favourable climate which allows them to develop and grow; without companies there can be no entrepreneurial fabric. Hence the timeliness of the Commission's Green Paper and the Langen report, which is the subject of this debate, and I would like to congratulate the rapporteur on this excellent work.
We must reaffirm the importance and value of small and medium-sized businesses as a basic pillar of the European economy and promote the establishment of an environment which guarantees the appropriate training of entrepreneurs, stimulates the creation of companies, promotes their growth, their competitiveness and eliminates the legislative, administrative and fiscal obstacles which hinder entrepreneurial activity in line with the very appropriate proposals in the Langen report. Otherwise, the Lisbon objectives, which – let us not forget – should lead to the creation, between now and 2010, of 15 million jobs and greater social cohesion, will be reduced to mere wishes that are impossible to achieve.
Mr President, Commissioner, the European Union needs an industrial policy. Enlargement makes it even more necessary, and that policy cannot be reduced to competition policy alone. Competition policy alone can neither respond to the social challenges and to the risk of sudden relocations to areas of low taxation and low wage costs, nor can it satisfy the ambition of having an excellent innovative industry with a high level of skill and added value providing a large number of quality jobs. This ambition of excellence ought to be ours for the present Member States as for the candidate countries. We must reject any kind of fatalism that says Europe is doomed to de-industrialise or to see its industries concentrated in the countries of Central and Eastern Europe alone.
As Mr Herzog said, I do not believe that the answer to this vision of renunciation or to the illusion of a European economy that will remain strong if it concentrates exclusively on services but loses many technological trump cards lies solely in entrepreneurship; we must also look for the answer in genuine industrial strategies, which are still hard to discern in the Commission communication. A real industrial policy must be based on large projects and sustained strategies in sectors combining, for example, research and development efforts with the creation of European champions. By encouraging groupings, for example, we could create champions capable of acting on a world scale, drawing after them a whole sector of job-creating SMEs. When that has happened in the past, it has been on the basis of intergovernmental and not Community initiatives. We can think of Airbus, the defence industries or Arianespace, while there are many other fields – you mentioned several – where much more aggressive and vigorous action would be required. I think it is up to the Commission to take initiatives in this respect, although, it is true, we need to give it the competences to do so. Perhaps we should have an industrial policy Commissioner alongside the competition Commissioner.
Finally, as Mrs Zrihen has said, this industrial policy, including the aspect of competitiveness, must form part of a social vision. There are essential questions that cannot be avoided here. I will mention tax harmonisation, the conditions of social harmonisation, especially after enlargement, and worker representation in large European groups, without which there will be no real social dialogue. In this connection, the revised directive on European works councils is still blocked, even though it has been approved by Parliament. Finally, I will mention policy on lifelong learning.
I will end on this point by pointing out that in our businesses, in our countries, it is easier to give training opportunities to people who are already very highly qualified than to the least well qualified persons. That is why I hope that our Assembly will vote by a very large majority in favour of Mrs Zrihen’s report and that the Commission will take note of it.
Mr President, Mr Langen has done European enterprise a great service in his report. He will have my full support, but what we need most of all, if Europe is to provide the environment which will foster entrepreneurship, is a complete change in attitudes to success and to failure.
In America, the down-and-out who passes by the tycoon's lavish mansion will aspire to match him. In Europe he would probably pass snide comments or call on the government to tax him out of business. Envy and disparagement are the enemy of success and of a successful enterprise economy.
In America, the entrepreneur who fails will be given credit for trying and gaining experience for the next time. The bankrupt will be helped to recover his self-esteem and the determination to try again. In Europe, he would be abandoned in legal and financial limbo. He will be pilloried and shamed, his chances of a second try constrained.
Seldom will the innovator, the inventor or the enterprising individual possess all the necessary financial means and business skills which are necessary for full and enduring success. This is where the business angel, the friendly adviser, the non-executive director become essential.
That is why I am particularly pleased that paragraph 34 of Mr Langen's report highlights the role of business angels. That is why I ask the whole of Parliament for its support for Amendment 7, which expresses our concern at the tendency to persecute non-executive directors who are such an essential ingredient in a successful enterprise.
Let us be forgiving of honest failure. Let us encourage that first try, that second try, the will to keep on trying. Let us praise success and be pleased to see the rewards of success in our most enterprising fellow citizens. Only then will we achieve a true enterprise culture in Europe.
– Mr President, in countries such as India, China, Thailand and Argentina, the level of entrepreneurship displayed is truly remarkable. In the vast majority of EU Member States, on the other hand, the prevailing attitude is one of risk-averse pessimism as a result of poor economic data and many heralded but unimplemented reforms. Europe will be more capable of holding its own in global competition if there are far more business start-ups, for example. Mr Langen has presented a very sound analysis of the Commission’s Green Paper and proposed substantial improvements. Let us learn from best practices, for example from Ireland, which is among the world leaders, in terms of its business start-ups, thanks to lean bureaucracy, a simple taxation system, and active promotion of entrepreneurial spirit.
Support must not only be given to new start-ups, however. Existing companies, crafts and family business also need to be promoted – an issue on which the report touched only marginally. We are in favour of an action plan for entrepreneurship, to be produced by the end of 2003, with feasible proposals, a binding timeframe, and the Charter for Small Enterprises as an integral element. Ask an expert, the President of SME Global, our fellow Member Mr Rübig! Let us be clear: enterprises need direct and uncomplicated access to funds, from the provision of risk capital to loans from the EIB and the EDF. When starting up, they need tax breaks, and when problems subsequently arise, they need relief from taxation and bureaucracy. They need the requisite transfer of innovation and technologies, and as our friend Mr Purvis has rightly pointed out, they need support from business angels. I know many of them. We also need support for European networking.
Given the rising unemployment figures, we have no more time to lose. The political framework conditions must be in place so that enterprises can actually act in an enterprising manner again. If managers and workforce alike have clear prospects, they will be willing to be more flexible and mobile.
. Mr President, it is late, and there are other items still to come, so I just want to thank once more the rapporteurs, Mrs Zrihen and Mr Langen, for their excellent work and also all honourable Members for their contributions. We will carefully study all of this in the follow-up both to the industrial policy communication and the action plan for entrepreneurship. So I look forward to seeing you back in this House in early winter next year.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
. I welcome the Commission initiative on the Green Paper on entrepreneurship with particular satisfaction and congratulate the rapporteur, Mr Langen, on the detailed, cohesive work which he is presenting to us for the vote.
We must clarify that, if entrepreneurship does not develop at a fast rate in the EU, we shall have to definitively forget the Lisbon objectives as of now.
Only if entrepreneurship develops can the scourge of unemployment be combated and the wealth of the EU increased for the benefit, mainly, of the less well off.
In order to achieve this, governments must simplify bureaucratic procedures now, create company-friendly tax systems and take pains to create a temperate business climate in which new companies will flourish and develop.
Banks must stop being the oppressor of small and medium-sized enterprises and must undertake the useful role as their advisor and supporter.
Finally, the social perception which the leftist ideology has been cultivating for years now, that profit is the demon and enemy of society, must be overturned immediately and definitively. It must become the common conviction that profit means recompense for the person making an effort, taking risks, working day and night, who is ambitious and capable of something better. Profit is the driving force which creates entrepreneurship and results in the advancement of individuals, peoples and states.
Small businesses play an essential part in terms of dynamism, innovation and employment throughout the European internal market. That is why I am pleased to see the growing and increasingly visible recognition given by our Parliament to these key players in the European economy, and in particular by the Committee on Industry, which now never misses an opportunity to encourage this phenomenon. My colleague Mr Langen’s report says a lot about the part played by the Committee on Industry, External Trade, Research and Energy, which has brought about definite improvements to the Commission Green Paper on ‘Entrepreneurship in Europe’, thanks among other things to the many amendments we put through together with my colleagues from the Group of the European People’s Party (Christian Democrats) and European Democrats. Finally, the spirit that drives entrepreneurs, large or small, is given a definition that will enable measures to be put in place to simplify the red tape involved in the creation and operation of businesses, their transfer and the essential forms of tax relief. There is, however, still much to be done, like drawing up a European specification for businesses, better representation for SMEs in Community think tanks, aid mechanisms for their internationalisation, etc. and I expect our work will continue in this direction.
The next item is the report (A5-0330/2003) by Mrs Angelilli, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on compensation to crime victims.
Mr President, Commissioner Vitorino, ladies and gentlemen, the subject of the report which I am about to present is the Commission proposal for a Council directive on compensation to crime victims. This initiative follows on from the Green Paper on compensation to crime victims with which, in September 2001, the Commission began to promote the debate on this issue and which, a year ago, was the subject of a report, which I had the honour of drafting, and also a Parliament resolution.
On several occasions during debates in this House on the issue of justice and combating crime, a judicial system emerged at European level that centres almost exclusively – and I would say quite rightly – on penalties, punishment and control. Only to a lesser extentdoes this system deal with the rehabilitation and social reintegration of the defendants and, more generally, with a crime prevention policy. At the bottom of this list are, I am sorry to say, the victims of crime: innocent citizens who, despite having suffered an injury, at times serious, are, all too often, denied adequate protection and compensation. Thus, we need to put the protection of victims at the centre of the debate on justice.
The most urgent problem to solve is the existence of major disparities between the national compensation schemes, enormous differences as regards the level of compensation and related procedures in each individual Member State. Such a situation cannot be considered compatible with the principles underlying the creation of a single area of freedom, security and justice.
There has been a great deal of progress during the course of the year. The European Union has selected possible objectives to pursue, criticised the difficulties associated with the various legal systems of the Member States, identified the different kinds of needs of crime victims and established the minimum Community measures to be enforced.
The most eagerly-awaited and most important step forward is, however, the desire now to adopt a binding legislative strategy, at Community level, to actively realise the Tampere policy objectives. Thanks to this directive, it will be possible to take an initial step towards harmonisation of the European criminal law systems as regards the treatment of crime victims, guaranteeing them, with all due respect for the principle of subsidiarity, sufficient attention, recognition of the necessary support and reparation for the harm inflicted, including when the person who committed the crime has not been identified, has disappeared or is unable to pay. Identifying common categories to define crime victims, compensation beneficiaries when the victim has died and the common procedures and formalities for payment therefore constitute the minimum legal base that the European Union is called upon to have to provide, so that it is no longer the case that the amount of compensation or the possibility of receiving it depends on the place of residence or on the place where the crime was committed. To this end, although I generally agree with everything that the Commission proposed, we added a more explicit description of the type of damage for which compensation is to be provided and the time frames laid down for compensation than is contained in the original text.
We specified a minimum threshold for exclusion from compensation; we proposed, in order to avoid linguistic difficulties, to introduce harmonised forms and translations, where appropriate, into the language that the victim can understand. The priority objective is to guarantee the fundamental principle of non-discrimination for all citizens and legal residents in the Union and the desire to limit, as far as possible, the effects and suffering of victims of unjust damage, who are victims a second time when they are denied support by inadequate, or sometimes non-existent compensation systems
I will conclude Mr President by thanking my fellow Members who contributed to the good outcome of the work.
.  Mr President, ladies and gentlemen, this Commission proposal for a directive fulfils one of the two mandates conferred by the Tampere European Council, and has two main aims, as the rapporteur has just pointed out. These aims are:
to create a minimum standard for compensation to all citizens and legal residents of the European Union who are victims of crime, and to improve access to compensation in cross-border situations. There is not a shadow of a doubt in my mind that these two aims are all the more valuable since 2 of the 15 current Member States, and most of the states which are about to accede to the European Union, still have no compensation system in place. They are all the more valuable because there is currently no system of cross-border cooperation to assist victims in claiming compensation. The proposal’s first aim is to ensure that the opportunity of obtaining state compensation exists in every Member State. The aim, however, is not to harmonise the relevant legislation in the Member States. It is simply to establish a minimum standard which each Member State can exceed if it so desires, thereby respecting the principle of subsidiarity.
Victims of terrorism, in particular, fall within the scope of this directive. Close relatives and dependents of victims also have a right to compensation if the victim dies as a result of injuries sustained and caused by a crime falling within the scope of the directive.
All pecuniary and non-pecuniary losses incurred as a direct result of injuries sustained will be compensated. Compensation for non-pecuniary losses does not currently exist in many Member States, and is particularly important for the Commission, especially in serious crimes such as armed robbery, rape, sexual offences or terrorist attacks.
The proposal’s second aim is to facilitate access to compensation for crime victims in cross-border situations. When an individual is a victim of crime in a country other than that in which they reside, it is unlikely that the victim will have much time to set in motion the appropriate criminal and civil procedures, beyond reporting the criminal act. We feel, therefore, that the system should allow the victim to set these procedures in motion easily, from his or her country of residence. The directive, therefore, proposes a system of cooperation between the authorities of the Member States. The Commission is proposing that a manual be established and made available to the authorities. It shall contain the basic criteria applying to compensation in each Member State, the territorial jurisdiction of the authorities in each Member State, if applicable, and the application forms used in each Member State for this purpose. The manual thus established shall be available in all of the official languages of the European Union.
– Mr President, Commissioner, ladies and gentlemen, one of the European Union’s primary objectives is guaranteeing freedom of movement. This freedom of movement can only be exercised, however, if the Union also adopts all measures necessary to protect its citizens, especially if they fall victim to a crime, irrespective of their nationality within the EU and also irrespective of the Member State where they fall victim to a crime.
The citizens of the European Union like travelling, and they do a great deal of it, working in other Member States and also exercising their right to freedom of movement in the EU in a variety of other ways. Yet any citizen can fall victim to a crime or a terrorist attack in another Member State, or indeed in their own country. Until now, national legislation has varied widely, as Mrs Angelilli has explained. In other words, two persons who have been victims of a crime in very similar circumstances but in two different Member States may receive wildly varying compensation for similar damage, and in an extreme scenario, a victim may receive no compensation at all. That is why, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I greatly welcome the Commission’s proposal and thank Mrs Angelilli for her report, which is intended to establish rules for victims of intentional criminal acts or terrorist attacks within the European Union.
With the entry into force of this directive, all EU citizens and all persons who are legally resident in the EU will receive appropriate compensation if they fall victim to a crime. This also means that anyone who is the victim of a crime within the EU will have the right to approach an authority in their own Member State in order to seek assistance. This ensures that victims have easier access to compensation, even if the crime was committed outside the person’s own Member State. It ensures that victims of crime will at last enjoy appropriate protection and compensation, which, paradoxically, is still not given due consideration in many jurisdictions and systems of criminal law to the present day. I am convinced that there will be a substantial majority in favour of this report in the House tomorrow, and I am gratified that this is the case.
Mr President, I would firstly like to congratulate the rapporteur, Mrs Angelilli, on the report we are debating today. The high degree of consensus achieved in the Committee on Citizen’s Freedoms and Rights, Justice and Home Affairs is undoubtedly essential in such an important area as the one we are debating today; compensation for the victims of crime.
The judicial systems of the Member States of the European Union do not pay enough attention to the victims of crime, and what is more, they often do not provide them with appropriate protection or compensation. As a result of this situation, in recent years criminologists and people responsible for judicial policy have paid particular attention to the situation of the victims of crime, within the context of criminal violations, and the protection of their interests.
I believe that the report we approved in November 2000, on the status of the victim in the judicial process, was the first step in this legislature towards resolving this problem. It was an important step towards filling the immense legal vacuum which represented, in my opinion, a form of discrimination against the millions of citizens who move freely about the European Union, at risk of being victims of crime, but who are faced with 15 judicial borders, which, in practice, have shown themselves to be incapable of protecting their rights.
I am happy that today we are closer to being able to guarantee compensation to victims, not only in order to alleviate the damage and suffering they experience as much as possible, but also in order to pacify the social conflict resulting from crime and to facilitate the application of a rational and correct judicial policy.
I would also like to stress that, although reparations or compensation should fall to the person who has committed the crime, as the person directly responsible for the damage, in practice, full compensation by the perpetrator of the crime is rarely achieved, either because they have not been identified, or because they have disappeared or are insolvent.
As I have indicated in the amendments approved, it is necessary to restrict the unjust effects resulting from the current varying levels of compensation in the Member States and to guarantee that the citizens of the European Union receive suitable compensation for the damage suffered when they are victims of crime in any part of the Union.
This support for the victim must involve two types of measures which complement each other. Firstly, material, psychological, health and social assistance and, secondly, compensation for the damaged caused, both material and emotional, to the victim or the persons dependent on them. There is no doubt that this would represent great progress, with a view to achieving the political objectives which the European Union set for itself at the Tampere Summit and in the Vienna Action Plan.
The creation of a genuine area of freedom, security and justice and the exercise of the right to free movement will not be possible unless the Union adopts the necessary measures to protect the citizen when they are victims of crime in any part of its territory, regardless of their nationality, and unless they are compensated for the damage suffered. This initiative by the European Commission and the work of Commissioner Vitorino is, in my view, the right way to achieve that.
– Mr President, Commissioner, ladies and gentlemen, once again we have on the table a measure geared towards creating an area of freedom, security and justice – a measure which attempts to respond to the day-to-day concerns of citizens. This is the great aim we have set ourselves and through which all citizens must see their integrity protected, have access to justice and see their rights ensured, regardless of where they are, and as easily as if they were in their own country.
It is important to set minimum standards for state compensation, as well as better access to such compensation in cross-border situations, thereby also establishing a last-resort guarantee for victims who are unable to gain access to compensation from the offender or by other means. We know very well that victims are often not successful in obtaining full compensation from offenders, either because the latter do not have sufficient funds, or because they have disappeared or never been identified. We want to prevent the substantial differences between the various Member States from causing unjustifiable variations in the compensation to which citizens are entitled, simply as a result of their having been victims of crime in one part of the European Union rather than another. That would be incomprehensible, especially in view of the existence of a common area of freedom, security and justice.
I welcome this proposal for a directive, therefore, as well as Mrs Angelilli’s report. This proposal aims not to harmonise but to introduce minimum standards, enabling those Member States which so wish to maintain or introduce provisions that are more favourable to victims of such tragedies. In the first place, the principle of territoriality should apply, so that the Member State where the crime was committed is responsible for paying compensation. At the same time, the victim should have the right to submit his or her application for compensation to an authority in his or her Member State of residence, with a view to avoiding secondary victimisation.
I would emphasise that the principles of social justice should be respected, and each Member State should be called upon to provide compensation not just to its own citizens, but also to other victims of violence carried out within its borders, such as migrant workers, students, tourists and others.
Mr President, I believe it is true to say that there is little that matters to citizens as much as feeling safe and secure in the country in which they live or reside. There is no point at all in us promoting the free movement of workers across the European Union if our citizens do not feel that they will be protected from crime in whatever state they may find themselves. If EU citizens are to believe in the European Union – and let us face it, some of them do not at the moment – it is essential that they are confident of receiving the same standard of protection from crime and the same treatment as victims of crime as they would expect if they were in their own country.
As others have said, this legislation seeks not just to help anyone who might be unfortunate enough to be a victim of such a crime, but to try to ensure that there is consistency. To be a victim of a crime is bad enough, but the problems of personal and emotional torture will continue if they do not get fair and appropriate compensation. This is all the more important when we know that the legal systems vary from one country to another, and the ways and workings of the different police forces and the actions they take are not the same from one country to the next.
I applaud this proposal. I believe it will provide a central body in citizens' own Member States, which would apply to the country where the crime occurred to get compensation on their behalf. We should not forget that violent crime can take place anywhere, in any country. It is right and proper that we do everything to level out the system to make certain it works in favour of the citizen and the victim of the crime.
Mr President, ladies and gentlemen, I would like, first of all, to thank Mrs Angelilli for the high quality of her report and express my satisfaction with the support this House has expressed for this initiative, which is based, as you all know, ladies and gentlemen, on Article 308 of the Treaty, and which enjoys such broad support as this in Parliament.
I welcome Mrs Angelilli’s draft amendments and agree with the underlying thinking. With regard to these amendments, I would just like to draw attention to the fact that, to my mind, Parliament should preserve the essence of an initiative such as this, based on common minimum standards.
I too would like to be more ambitious, but I would draw the House’s attention to the fact that excessive ambition might render this initiative difficult to approve, whereas I would like to see it approved in the shortest possible order. For this reason, in order not to delay matters any further, the Commission will not table an amended proposal but will opt for the compromise of fighting to put forward the intention underpinning the overwhelming majority of Mrs Angelilli’s draft amendments, 53 out of a total of 77, in its negotiations with the Council on adopting this proposal.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the report (A5-0326/2003) by Robert J.E. Evans, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, concerning the prevention and control of trafficking in human organs and tissues.
. Mr President, over the last few years scientific progress has transformed human organ transplants into a routine medical procedure with over a 99% success rate in western Europe. However, the serious shortage of donors means that many patients still die unnecessarily. To counter this shortage, sadly an abhorrent phenomenon has developed – the illicit trade in human organs.
There are several well-documented cases of EU citizens who have travelled to poorer countries in the world in search of vital remedies for their own failing health. This rise in so-called "transplant tourism", whereby rich EU citizens, rich EU patients, are purchasing organs from living donors in developing countries, is on the rise and is to me completely abhorrent.
I appreciate that anyone dying of kidney failure will be desperate. Indeed, they are themselves a victim of the current failing system. But it cannot be right or acceptable that someone with money is able to buy a better life for themselves at the expense of someone else's health. Make no mistake, while in many cases a living healthy donor may be alright after an operation, in many other cases the donor's health will be critically affected.
It is already illegal in 14 out of 15 EU countries for citizens to buy an organ from anyone else. So, if we outlaw it in our own countries, why can anyone think it acceptable to buy human organs from other countries? We do not permit, say, someone from the south of England to go to Scotland to purchase a kidney, nor is it legal for a Parisian to go to Marseilles for the same purpose. So why can it be acceptable for any European to go to India or Pakistan or indeed any European Union citizen to travel to Moldova or the Ukraine?
I know there may be considerable consensus tonight on this debate, but I also know that there are alternative views in my own country and indeed elsewhere. Furthermore, many of us have read reports in the international media suggesting that there are criminal gangs out there trafficking and murdering and even suggestions or allegations of children being bred in order to remove their organs later on. The Schengen system, which we applaud, makes it easier, however, for criminal gangs to move freely around the European Union where they can exploit the divergences between Member States' legislation. The very welcome accession of the new Member States of the European Union will make it possible to tackle cross-border issues such as trafficking more effectively. However, if the area of free movement is extended, common rules such as these are essential in order to ensure that criminal groups are not able to further exploit the differences in Member States' laws to their own benefit.
My report also calls on the Commission to evaluate the feasibility of a comprehensive European Union directive regulating the legal use of organs for transplant, including a database of legally available organs and the creation of an EU-wide database of patients in need of an organ transplant.
Member States may also wish to consider whether the current practice whereby citizens opt in to donate their organs in the event of their death should be changed to one where, unless they have opted out, their organs will be available for medical transplant. I will certainly be urging the British Government to consider this possibility.
The Greek proposal before us lays out common definitions of offences to be included in the scope of trafficking in human organs. It sets a minimum ten years' imprisonment for offences committed in aggravating circumstances and introduces a much needed element of extraterritoriality, whereby individuals who seek to purchase organs from third country nationals, even outside the EU, would be committing an offence under EU law.
I support the main aims and principles of the Greek proposal. I am suggesting, however, a few amendments. I would like to add to the title the words 'parts of organs and tissues', which removes any ambiguities. Also, adding the word 'illegal' would eliminate any suggestion that legitimate medical purposes might be adversely affected. If the title is modified to clarify that the proposal is concerned only with illegal trafficking, then reproductive and embryonic organs and tissues and blood should also be included in the scope of the proposal.
Furthermore, I do not believe that living donors should be held criminally responsible. It is not appropriate for the EU to criminalise a donor who, in the vast majority of cases, will have been persuaded or coerced by criminal networks in the hope of escaping from extreme poverty.
With these remarks and the proposed amendments that I have put before you, I commend this report to colleagues and I hope that as many of you as possible will be able to support this report tomorrow.
. Mr President, first of all I would like to thank Mr Evans for his very comprehensive report on a very sensitive issue. The Commission shares the view of the rapporteur that trafficking in human organs and tissues is a serious violation of fundamental rights and in particular of human dignity and physical integrity.
The prevention and control of trafficking in human organs is a very complex issue, both ethically and technically, and requires careful consideration and debate. I believe that your contribution to this debate has been crucial. I would like very much to congratulate you not only for the report but also for the fact that this debate will definitely contribute to clarifying some of the key elements of this initiative taken by the Greek Government.
I agree in particular with three important major amendments. Firstly, the exclusion of the liability of the donor; secondly, the inclusion of a reference to intentional commission of offences; and, thirdly, that it should be made clear that financial gain also covers any comparable advantage and that certain types of payment are acceptable.
But I would like to call you attention to the need for further reflection on two specific points. I note that it is proposed that the list of body parts excluded from the application of the initiative in the original text should be deleted. I can see that this is an issue which requires further consideration, particularly since similar exclusions apply under the Council of Europe protocol concerning transportation of organs and tissues of human origin. The exclusion of certain body parts is still under discussion, and the Commission will follow these up very carefully in the on-going discussion. I also consider that some of the wording proposed in relation to the issue of jurisdiction, particularly shared jurisdiction, might be better addressed in the context of a horizontal initiative.
With regard to the broader context of this initiative, I note that the report calls, as the rapporteur has just said, for more action in respect of the legal use of organs for transplant, especially the shortage of organs. The Commission agrees that organ shortage is a major obstacle, and I am pleased to inform you that my colleague, David Byrne, is currently compiling information on the basis of a recent survey in respect of the current situation of organ transplantation in the Member States, acceding states and applicant countries. When complete, the Commission will be in a position to evaluate whether a further initiative is called for and to assess the legal base and scope of any such proposal.
– Mr President, ladies and gentlemen, I would like to thank Mr Robert Evans for his report. He has addressed a very important issue, and the activities of the criminal gangs engaged in the trafficking of human organs are one of the worst examples of organised crime. The Committee on the Environment, Public Health and Consumer Policy supports the Greek initiative, and we have raised a number of additional points, the majority of which have been accepted by the lead committee. Our primary concern is to make the impacts on public health even clearer than in the proposal by the Greek Presidency.
Secondly, in this context, we also see a connection with legislation which we are currently negotiating with the Commission and the Council, and which deals with the issue of quality and safety of cells and tissues. Here too, Parliament voted by a large majority to reject any trade in unmodified cells and tissues. Unlike the Commission and the Council, we believe that there is a legal basis here too so that we can discuss this issue, in part, in the codecision procedure. The committee made this very clear once again. I agree with the rapporteur and do not share the opinion of the Commissioner as regards the exceptions. We should not allow for any exceptions in this text. As a matter of principle, all types of trade in cells and tissues should be punishable by law. However, we need more precise provisions here, and the Committee on the Environment, Public Health and Consumer Policy submitted a motion, which, unfortunately, the lead committee rejected. Nonetheless, we will table it on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats again tomorrow for a vote. We would like to make a clear distinction. We believe that whenever financial gain is involved, the trade in organs and unmodified cells and tissues should be banned. However, I emphasise the phrase ‘unmodified cells and tissues’, because if drugs are produced from cells and tissues, then of course the investments made by industry in these drugs have to be refinanced, and for this reason, we need to provide for the opportunity for these products to be sold. I would therefore ask you to support Amendment No 49 tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats for the purposes of clarification.
Mr President, the despicable and illegal trade in human organs is one that we must endeavour to address. In his report Mr Evans does this and adds useful points that complement those made by the Council in the initial proposal. I have however, along with my colleague Mr Liese, in the Committee on the Environment, Public Health and Consumer Policy, tabled supplementary amendments aimed at clarifying the text. The most important of these concerns penalties.
We felt it was necessary to send out the right signals both to traffickers and donors. It is for this reason that we have suggested the reinstatement of Article 2(2)(d). This paragraph states that it is a punishable offence to receive or demand money for organ removal. My committee deleted this proposal, but I feel that it should be included in the text so as to discourage unregulated organ donation whenever possible. In order to avoid penalising those who have already suffered enough through exploitive organ donation, we have suggested the insertion of a provision under which penalties may be reduced in certain circumstances.
Organised criminals should not take advantage of either naive or opportunistic people in order to create a market of unsafe and unregulated organs. It is far preferable to encourage legal and legitimate organ donation. It is for this reason that I wish to underline the importance of voluntary organ donation.
The underlying cause of organ trafficking is a lack of available organs. In the UK alone, 5700 people tonight are waiting for a transplant but less than 3000 transplants are carried out each year. Last year nearly 400 people died in the UK waiting for a transplant. An EU-wide crack-down on organ trafficking must go hand-in-hand with information campaigns on organ tissue and cell donation at European and national level. We should encourage European citizens to join national donor schemes and to make their wishes known to their families or their legal representatives.
I have carried my donor card for many years. I actively support the NHS organ donor campaign. I encourage others to support similar campaigns in their Member States. This is an area in which we really can cooperate with one another in order to achieve the most important result of all, the result of saving many lives.
Mr President, I think that the initiative by the Greek Government to table a proposal on the prevention and repression of trafficking in human organs is very important if we are to combat this scandal of the trafficking in bazaars of human organs and, above all, stamp out action by internationally organised criminal networks which engage in abductions and murder, especially of children, in order to sell their organs. I think that the report drafted by Mr Evans, while supporting the basic objectives of the Greek proposal, at the same time supplements them and provides safety valves so as not to discourage donors.
We all know that there has been a reduction in the number of transplants over recent years in the European Union. In Greece, the average waiting time for a kidney transplant is over 8 years. The biggest problem is mainly with liver and heart transplants. In this case, we know that many patients die waiting for a transplant. This situation, of course, is exploited by organised crime, which offers a way out in the form of transplant tourism and by dealing with complicated trafficking networks. It is an open secret that the biggest organ bazaars operate in India, Brazil, South Africa, China and Pakistan. Nonetheless, acute phenomena of speculation and violations of human dignity are also appearing in the European Union and in the candidate countries, where the exertion of economic pressure on financially impoverished groups contributes to the flourishing of illegal and repugnant action by dark networks.
In addition to this, serious account also needs to be taken of the repercussions on public health, as the relevant amendment points out. I also agree with the amendment by the European Parliament that trafficking also affects citizens' rights to equal access to health services and undermines confidence in the legal transplant system. Without doubt, we need a common stand at European Union level on the approximation of criminal legislation, which varies from one Member State to another, strict sanctions and international cooperation to combat the repulsive phenomenon of trafficking in human organs.
At the same time, however, we need to develop action at the level of informing and raising the awareness of the public. There would certainly be no illegal trade in human organs if more citizens were willing to donate organs and tissues after their death. That is why information campaigns are needed at national and European level in a bid to persuade people to become donors and to make their wishes known to their families and close ones well in advance. The issuing of a Community directive will create the appropriate legal framework in order to put the problem of thousands of people on waiting lists for organs on a new basis.
Mr President, ladies and gentlemen, I should like to extend warm thanks to Mr Evans for his report. I think it is an important initiative of the Greek Presidency, as has been stated by various fellow MEPs. A shortage of donors lies at the heart of the problem. In my country, for example, there has for twenty years been a shortage of organ donors. Moreover, not every donor is suitable. A donor should, in most cases, be brain-dead, but their heart must still be beating. As a result, many donors do not qualify. For a long time, road victims were, and still are, a source of donors, but the numbers are decreasing, which only exacerbates the problem. This should never lead to the illegal trade in human organs. It is too dreadful for words to be faced with the trafficking of human beings, including women and children, with the intention of removing their organs. These are invariably poor and powerless people from poor countries, but also from China and India. Some have their organs removed in the hope of a better existence, and others are simply taken advantage of. It is a good thing that this will be regulated. In this context, it is actually a disgrace that the Convention on Human Rights and Biomedicine of 1997, which entered into force in 1999, has to date been ratified only by Denmark, Spain and Portugal. My country should take this to heart.
The Group of the European Liberal, Democrat and Reform Party is of the opinion that it is only by adopting a coordinated and tailored approach to the illegal trade in organs that human dignity can be protected. We therefore hope that this proposal will contribute to this. It is for these reasons that we support the proposal.
Mr President, the transplantation of organs, parts of organs, tissues and cells, can save lives and is an important method in courses of treatment for many different disorders and illnesses. In future, the transplantation of cells, for example, will play an ever more important role in regular medicine. The transplantation of adult stem cells is a case in point.
There are, however, two aspects which the European Union should regulate in this framework. The first is the guarantee of quality and safety of donation and transplantation, and the second is the prevention of trade in organs, tissues and cells. The former is currently being dealt with in the Liese report, the latter in the report we are discussing today, which, to put it briefly, receives our unqualified support. It is good that these immoral practices are being tackled. It is good that the report asks for extra attention for the encouragement of voluntary donation. We cannot follow the report in one area: we think that – as is, in fact, mentioned in the Greek initiative – the offering and accepting of money for organs, tissues or cells should also be punishable.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
The next item is the Commission statement on the situation in Bolivia.
. Mr President, the Commission followed very closely and with growing concern the dramatic and tragic events which shook Bolivia last week. We deplore the fact that as many as 80 people were killed and hundreds were injured in the violent clashes in El Alto, La Paz and other cities and I take this opportunity to express my condolences to the families concerned. We firmly hope that the persons responsible for the deaths and injuries will not go unpunished. We regret the chain of events which led to the resignation last Friday of the democratically elected former President González Sánchez de Lozada. I nevertheless welcome the orderly transition which has resulted in former Vice-President Carlos Mesa Gisbert assuming the presidency of the Republic of Bolivia in compliance with the provisions of its constitution. My colleague, Chris Patten, made a statement on Monday wishing President Mesa every success at what we surely all agree is a particularly critical moment in Bolivia's history.
The Commission has called upon all Bolivians to work together in an open and constructive spirit to find consensual solutions to the many challenges facing their country. We are fully committed to assisting the Bolivian authorities during the period of transition. Recent events have underlined the need to take steps to ensure the effective participation of Bolivia's citizens in democratic and constitutional governance. In this context, the Commission is ready to devote resources, building on its long tradition of cooperation with Bolivia, to support concrete measures which can improve the capacity of key actors to prevent and manage conflict in this very complex and divided country.
Before the escalating crisis during the last month, the Commission was already very concerned indeed about the potential for further outbreaks of serious and violent political conflict in Bolivia following the events of 12 and 13 February 2003, when the police rioted in response to the former president's budget proposals and the subsequent clashes left 33 people dead and nearly 200 wounded. Making use of its rapid reaction mechanism, the Commission initiated a conflict assessment mission, which completed its field work at the end of June 2003. As a result we are considering drawing on the rapid reaction mechanism budget line, up to EUR 1 million, and are examining ideas and proposals for concrete short-term measures in the field of conflict prevention and management, which we hope to discuss in the very near future in close coordination with the new government of President Carlos Mesa.
We are particularly interested in supporting measures which could strengthen the capacity of the Congress and Senate to respond effectively to the many and often conflicting demands of Bolivian citizens before they become unmanageable and spill over into further episodes of violent conflict. The Commission also intends to explore with the new government the possibility of re-orienting a limited part of those funds which have not yet been committed from our country strategy paper envelope for 2000-2006 towards a longer term programme with an explicit conflict prevention focus. The recent events and their dramatic dénouement prove the need for the European Union to continue strengthening its long-standing partnership with Bolivia, to promote respect and trust for democratic principles, to assist with desperately needed economic recovery and to support Bolivia's efforts to alleviate poverty and stamp out social exclusion.
Mr President, in view of the grave events which have taken place in Bolivia, I believe nothing could be more dangerous than to take a simplistic and demagogic view of them, since this would lead us to make serious errors in our interpretation of the situation.
I believe that, in order to approach this problem in a correct manner, we should work on the basis of two premises: firstly, the situation of horrendous inequality, social exclusion and poverty. Let us not forget that Bolivia is the poorest country in South America, with an imperfect, incomplete democracy, which is far from being the effective and functional democracy it should be, and neither must we forget, Mr President, the long tradition of military coups in that country.
These factors, amongst others, create a very fertile breeding ground for the emergence of populism based on social frustration, which has been very well described by such a widely respected person as the writer – and one time politician – Mario Vargas Llosa, following the frustrated privatisations in the Peruvian city of Arequipa.
What is certainly the case – as Vargas Llosa also tells us – is that a sort of re-emergence of populism is taking place, as a result of the failure of certain reforms for opening up the markets and for privatisation, in some cases presented falsely as neo-liberal, and the only alternative is the old nationalist and Statist model of development with a domestic focus, to which – together with dictatorships – these countries owe much of their marginalisation and misery.
I therefore believe it is important, Mr President, that we are able to distinguish, because many believe a war is being waged on corruption and in favour of justice when, in reality, a battle may be breaking out in favour of more backwardness and poverty. That is what happened in Arequipa and, although the two cases are not exactly the same, there are consequences from this Peruvian phenomenon which could perhaps explain, or be applied or extrapolated within the context of Bolivia’s experience.
There are two worrying elements to the situation: one of them is the three months that the leader of the opposition and coca-grower, Evo Morales, has given them to resolve the situation in the country, and the other is the holding of a referendum on privatisation and the sale of gas.
I believe that the European Union, as the Commissioner quite rightly said, must appeal for moderation and good sense, so that a constructive dialogue between all the parties may be initiated in order to generate a climate of trust and understanding.
I also believe, Mr President, that we must reiterate our firm and decisive support for the democratic system, for the Rule of Law and for constitutional order and also express our condolences – as the Commission has done – to the people and the Government of the Republic of Bolivia, for the loss of human lives.
In the compromise resolution we also call for this Parliament to send a delegation to the Republic of Bolivia to analyse the situation on the ground and stress the need to increase efforts aimed at the physical, political, social and economic reconstruction of the country in order to make it governable.
We take a positive view of the efforts announced by the Commission, but we believe that these efforts must be increased since the mobilisation of a sum of EUR one million is entirely insufficient, given the poverty afflicting that country and we believe that the funds requested by this Parliament, and included in the European Union’s budget for 2004, in order to create a regional solidarity fund, could be a very useful instrument for dealing with crises such as the one which is regrettably unfolding in Bolivia at the moment.
Mr President, on 17 October, the Brussels European Council included in its conclusions a statement on Bolivia containing four points. This statement said, amongst other things, that the European Council reiterated its support for the democratically-elected government of Bolivia in its efforts to find a peaceful and constitutional solution to the current crisis and added that the European Council called on the political, social and economic forces in Bolivia to renounce violence and begin a responsible and constructive dialogue with the Bolivian Government.
This was said at a time when, as Commissioner Vitorino himself has acknowledged, the Bolivian Government had been responsible for the deaths of more than eighty citizens and for injuries to hundreds of people and material damage to their property. At that time I was ashamed to read that the European Union, together with the US Government, was one of the few sources of support left to the President who acted in such an irresponsible way, after having tried to appropriate the country’s scant natural resources.
The question I would ask the Presidency, represented by the Commission at the moment, and I am not sure whether it will be able to answer, is what kind of information the European Council had when adopting this statement, given that on that same day, before it had been possible to translate the Council’s statement into Spanish, the President of Bolivia was delivering his letter of resignation to the Bolivian National Congress. What type of representation do we have? Is there no communication between the Commission and the Council? Did the Commission not know what was happening? What kind of information was there? How could the Council have adopted this statement without the support of the Commission? In other words, we cannot act in such an irresponsible manner, because in this case the European Union has made a fool of itself.
It has made a fool of itself before the public and – I repeat – I was ashamed to read in the newspapers that we were supporting this statement, together with the United States. But the Americans behaved more intelligently, because, when they saw that things were going badly, before 17 October, they told Sánchez de Lozada to go.
Mr President, I apologise for taking such a critical tone, but I really feel hugely indignant at the moment, because it is not acceptable for our Union to be supporting this type of policy. I would like to add that I agree with Mr Salafranca that this is a time to stay calm, to support the new Bolivian Government, to do everything possible to ensure that this government succeeds, and I would like to thank the Commissioner for the information he has given me on emergency aid.
Well, I do not believe that the emergency aid will be enough. Bolivia is the poorest country in South America. Millions of country people are living in misery. The situation is truly horrendous and I believe that that country needs a very particular form of help, and we should avoid repeating past mistakes. We must not rob these poor people of the only natural resource remaining to them, having first taken silver from Bolivia and then tin.
Mr President, the European Union’s relations with Latin America have almost always been characterised by a favourable attitude to the peaceful and negotiated resolution of all types of conflict, as well as trying to ensure that commercial, social and political relations take special account of human rights and the eradication of poverty and inequality. The recent conflict in Bolivia therefore reveals all the aspects characterising this situation.
It is possible to establish a direct link between the abusive and unacceptable intervention of the United States, with its interference in the last electoral campaign in favour of Sánchez de Lozada and against Evo Morales, and the subsequent shameful delivery of Bolivian gas to the Americans, bringing the poorest country in America even closer to ruin.
Our joint resolution attempts to intervene positively, strengthening democracy, defending the right of people to their own energy resources and condemning the use of excessive violence on the part of the previous government against demonstrators. Our group also criticises the Council for those statements – which Mr Medina has also mentioned – and proposes three amendments which we believe improve the joint text itself. Firstly, it demands that the President, who has resigned, answer to Bolivian justice for crimes he may have committed during his mandate.
Furthermore, we believe that the European Union and its Member States should act in a coordinated way within international financial institutions in order to resolve the serious problem of Bolivia’s external debt.
We also believe that we should call on the authorities to provide information for the families of people who have ‘disappeared’ and to quickly release those who have been unlawfully arrested.
Finally, we believe that we should call on the Organisation of American States to take measures to protect the lives of the social leaders who have been threatened, such as Evo Morales.
I have received 5 motions for resolutions on this subject pursuant to Rule 37 of the Rules of Procedure.(1)
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was closed at 00.05 a.m.)(2)